Exhibit 10.2

 

EXECUTION VERSION

 

 

[Published CUSIP Number:            ]

 

FIVE YEAR SENIOR UNSECURED REVOLVING CREDIT AGREEMENT

 

 

dated as of

 

June 22, 2012

 

among

 

THE ADT CORPORATION,
as Borrower

 

TYCO INTERNATIONAL LTD.,
as Guarantor

 

The Lenders Party Hereto

 

and

 

CITIBANK, N.A.
as Administrative Agent

 

CITIGROUP GLOBAL MARKETS INC. and
 J.P. MORGAN SECURITIES LLC,
as Bookrunners and Lead Arrangers

 

JPMORGAN CHASE BANK, N.A.
as Syndication Agent

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

ARTICLE I Definitions

 

4

 

 

 

Section 1.01

Defined Terms

4

Section 1.02

Classification of Loans and Borrowings

21

Section 1.03

Terms Generally

21

Section 1.04

Accounting Terms; GAAP

21

 

 

 

ARTICLE II The Credits

 

22

 

 

 

Section 2.01

Commitments

22

Section 2.02

Loans and Borrowings

22

Section 2.03

Requests for Borrowings

22

Section 2.04

[Intentionally Omitted]

23

Section 2.05

Funding of Borrowings

23

Section 2.06

Interest Elections

24

Section 2.07

Termination and Reduction of Commitments

26

Section 2.08

Repayment of Loans; Evidence of Debt

26

Section 2.09

Prepayment of Loans

27

Section 2.10

Fees

27

Section 2.11

Interest

28

Section 2.12

Calculation of Interest and Fees

29

Section 2.13

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

29

Section 2.14

Defaulting Lender

30

Section 2.15

Commitment Increase

31

 

 

 

ARTICLE III Representations and Warranties

33

 

 

 

Section 3.01

Organization and Powers; Place of Business

33

Section 3.02

Authorization; Enforceability

33

Section 3.03

Governmental Approvals; No Conflicts

33

Section 3.04

Financial Condition; No Material Adverse Change

33

Section 3.05

Litigation and Environmental Matters

34

Section 3.06

Investment Company Status

35

Section 3.07

Taxes

35

Section 3.08

ERISA

35

Section 3.09

Disclosure

35

Section 3.10

Subsidiaries

36

Section 3.11

Margin Regulations

36

Section 3.12

OFAC; PATRIOT Act

36

 

 

 

ARTICLE IV Conditions

36

 

 

 

Section 4.01

Effective Date

36

Section 4.02

Each Borrowing

37

 

1

--------------------------------------------------------------------------------


 

Section 4.03

Each Commitment Increase

38

Section 4.04

Conditions to Additional Availability

38

 

 

 

ARTICLE V Covenants

 

39

 

 

 

Section 5.01

Financial Statements and Other Information

39

Section 5.02

Existence; Conduct of Business

40

Section 5.03

Maintenance of Properties; Insurance

41

Section 5.04

Books and Records; Inspection Rights

41

Section 5.05

Compliance with Laws

42

Section 5.06

Use of Proceeds

42

Section 5.07

Liens

42

Section 5.08

Fundamental Changes

44

Section 5.09

Financial Covenants

44

Section 5.10

Limitation on Restrictions on Subsidiary Dividends and Other Distributions

45

Section 5.11

Transactions with Affiliates

46

Section 5.12

Subsidiary Guarantors

48

Section 5.13

Subsidiary Debt

48

Section 5.14

Consummation of the Distribution

48

 

 

 

ARTICLE VI Events of Default

48

 

 

 

Section 6.01

Events of Default

48

 

 

 

ARTICLE VII The Administrative Agent

51

 

 

 

Section 7.01

Appointment and Authority

51

Section 7.02

Administrative Agent Individually

51

Section 7.03

Duties of Administrative Agent; Exculpatory Provisions

52

Section 7.04

Reliance by Administrative Agent

52

Section 7.05

Delegation of Duties

53

Section 7.06

Resignation or Removal of Administrative Agent

53

Section 7.07

Non-Reliance on Administrative Agent and Other Lenders

54

Section 7.08

Termination of Subsidiary Guaranty

54

Section 7.09

No Other Duties, etc.

55

 

 

 

ARTICLE VIII Guarantee

55

 

 

 

Section 8.01

The Guarantee

55

Section 8.02

Guarantee Unconditional

55

Section 8.03

Discharge Only upon Payment in Full; Reimbursement in Certain Circumstances

56

Section 8.04

Waiver by the Guarantor

56

Section 8.05

Subrogation

56

Section 8.06

Stay of Acceleration

56

Section 8.07

Release of Guaranty

56

 

2

--------------------------------------------------------------------------------


 

ARTICLE IX Yield Protection, Illegality and Taxes

57

 

 

 

Section 9.01

Alternate Rate of Interest

57

Section 9.02

Illegality

57

Section 9.03

Increased Costs

58

Section 9.04

Break Funding Payments

59

Section 9.05

Taxes

59

Section 9.06

Matters Applicable to all Requests for Compensation

61

Section 9.07

Mitigation Obligations

61

 

 

 

ARTICLE X Miscellaneous

61

 

 

 

Section 10.01

Notices

61

Section 10.02

Waivers; Amendments

63

Section 10.03

Expenses; Indemnity; Damage Waiver

64

Section 10.04

Successors and Assigns

65

Section 10.05

Survival

70

Section 10.06

Counterparts; Integration; Effectiveness

71

Section 10.07

Severability

71

Section 10.08

Right of Setoff

71

Section 10.09

Governing Law; Jurisdiction; Consent to Service of Process

72

Section 10.10

Waiver of Jury Trial

73

Section 10.11

Waiver of Immunities

73

Section 10.12

Judgment Currency

73

Section 10.13

Headings

74

Section 10.14

Confidentiality

74

Section 10.15

Posting of Approved Electronic Communications

75

Section 10.16

Treatment of Information

76

Section 10.17

USA PATRIOT Act Notice

78

Section 10.18

No Fiduciary Duty

78

 

 

 

Index Debt Rating

 

1

 

SCHEDULES:

 

Schedule 1.01 - Pricing Grid

Schedule 2.01 — Commitments

Schedule 10.01 - Administrative Agent’s Office; Lender Notice Addresses

 

EXHIBITS:

 

Exhibit A - Form of Note

Exhibit B - Form of Assignment and Assumption

Exhibit C-1 - Form of opinion of general counsel of Borrower

Exhibit C-2 - Form of opinion of special Swiss counsel

Exhibit C-3 - Form of opinion of special New York counsel

Exhibit D -    Form of Subsidiary Guaranty

Exhibit E -    Form of Commitment Increase Notice

 

3

--------------------------------------------------------------------------------


 

FIVE YEAR SENIOR UNSECURED REVOLVING CREDIT AGREEMENT (this “Agreement”) dated
as of June 22, 2012 among THE ADT CORPORATION, a Delaware corporation (the
“Borrower”), TYCO INTERNATIONAL LTD., a Swiss company (the “Guarantor”), the
LENDERS party hereto and CITIBANK, N.A., as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

 

Definitions

 

Section 1.01         Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, means that such Loan, or
the Loans comprising such Borrowing, bears interest at a rate per annum equal to
the Alternate Base Rate.

 

“Act” has the meaning assigned to such term in Section 10.17.

 

“Activities” has the meaning assigned to such term in Section 7.02(b).

 

“Administrative Agent” means Citibank, in its capacity as administrative agent
for the Lenders under this Agreement and the other Loan Documents, or any
successor administrative agent.

 

“Administrative Agent’s Office” means the office address, facsimile number,
electronic mail address, telephone number and account information set forth on
Schedule 10.01 with respect to the Administrative Agent or such other address,
facsimile number, electronic mail address, telephone number or account
information as shall be designated by the Administrative Agent in a notice to
the Borrower and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“ADT Business” means the residential and small business security business in the
United States and Canada.

 

“Affiliate” means, with respect to a specified Person, another Person that,
directly or indirectly through one or more intermediaries, controls or is
controlled by or is under common control with the Person specified.  For
purposes of this definition, the term “control” (including the terms
“controlling” and “under common control with”) means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through the ability to exercise voting power, by
contract or otherwise.

 

“Agent’s Group” has the meaning assigned to such term in Section 7.02(b).

 

4

--------------------------------------------------------------------------------


 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Base Rate in effect on such day, (b) the Federal Funds Effective Rate
in effect on such day plus ½ of 1% and (c) the LIBO Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%.  Any change in the Alternate Base
Rate due to a change in the Base Rate or the Federal Funds Effective Rate shall
be effective from and including the effective date of such change in the Base
Rate or the Federal Funds Effective Rate, respectively.

 

“Applicable Margin” means, with respect to any Eurodollar Loan or Alternate Base
Rate Loan, the rate per annum set forth on the Pricing Grid opposite the
reference to the applicable Index Debt Rating under the heading “Applicable
Margin”.  Any change in the Applicable Margin resulting from an Index Debt
Rating Change shall be determined in accordance with Schedule 1.01 and shall be
effective on the date of such Index Debt Rating Change.

 

“Applicable Percentage” means, with respect to any Lender, the percentage
(rounded to the ninth decimal) of the total Commitments in effect at any given
time represented by such Lender’s then applicable Commitment.  If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the outstanding principal amounts of the Loans made by the
respective Lenders.

 

“Approved Electronic Communication” means each Communication that any Obligor is
obligated to, or otherwise chooses to, provide to the Administrative Agent
pursuant to any Loan Document or the Transactions, including any financial
statement, financial and other report, notice, request, certificate and other
information material; provided, however, that, solely with respect to delivery
of any such Communication by any Obligor to the Administrative Agent and without
limiting or otherwise affecting either the Administrative Agent’s right to
effect delivery of such Communication by posting such Communication to the
Approved Electronic Platform or the protections afforded hereby to the
Administrative Agent in connection with any such posting, “Approved Electronic
Communication” shall exclude (a) any notice of borrowing, notice of conversion
or continuation and any other notice, demand, communication, information,
document and other material relating to a request for a new, or a conversion of
an existing, Borrowing, (b) any notice pursuant to Section 2.09 and any other
notice relating to the payment of any principal or other amount due under any
Loan Document prior to the scheduled date therefor, (c) all notices of any
Default or Event of Default and (d) any notice, demand, communication,
information, document and other material required to be delivered to satisfy any
of the conditions set forth in Article IV or any other condition to any
Borrowing or other extension of credit hereunder or any condition precedent to
the effectiveness of this Agreement.

 

“Approved Electronic Platform” has the meaning assigned to such term in
Section 10.15(a).

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04) and accepted by the Administrative Agent, in the form of
Exhibit B or any other form approved by the Administrative Agent.

 

“Assuming Lender” has the meaning assigned to such term in Section 2.15(b).

 

5

--------------------------------------------------------------------------------


 

“Assumption Agreement” has the meaning assigned to such term in
Section 2.15(b)(ii).

 

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

 

“Base Rate” means the rate of interest per annum publicly announced from time to
time by Citibank as its base rate or prime rate in effect at its principal
office in New York City.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Bookrunners” means CGMI and JPMS.

 

“Borrower” has the meaning set forth in the preamble hereto.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“CGMI” means Citigroup Global Markets Inc.

 

“Change in Law” means (a) the adoption or taking effect of any law, rule or
regulation after the date of this Agreement (including the adoption or taking
effect after the date of this Agreement of any rule or regulation relating to a
law adopted prior to the date of this Agreement), (b) any change in any law,
rule or regulation or in the interpretation or application thereof by any
Governmental Authority after the date of this Agreement or (c) compliance by any
Lender (or, for purposes of Section 9.03(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement; provided that
notwithstanding anything to the contrary, (A) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and the rules and regulations with respect thereto,
and (B) all requests, rules, guidelines and directions promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any similar or successor agency, or the United States or foreign regulatory
authorities, in each case, pursuant to Basel III), shall in each case be deemed
to be a “Change in Law”, regardless of the date adopted or enacted.

 

“Citibank” means Citibank, N.A.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

6

--------------------------------------------------------------------------------


 

“Commitment” means, with respect to each Lender at any time, the commitment of
such Lender to make Loans hereunder, expressed as an amount representing the
maximum aggregate amount of such Lender’s Revolving Credit Exposure hereunder at
such time, as such commitment may be (a) increased from time to time pursuant to
Section 2.15; (b) reduced from time to time pursuant to Section 2.07; and (c)
reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 10.04.  The initial amount of each Lender’s
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Commitment, as applicable. 
The initial aggregate amount of the Lenders’ Commitments is $750,000,000.

 

“Commitment Increase” has the meaning assigned to such term in Section 2.15(a).

 

“Commitment Increase Notice” has the meaning assigned to such term in
Section 2.15(a).

 

“Communications” means each notice, demand, communication, information, document
and other material provided for hereunder or under any other Loan Document or
otherwise transmitted between the parties hereto relating this Agreement, the
other Loan Documents, any Obligor or its Affiliates or the Transactions,
including, without limitation, all Approved Electronic Communications.

 

“Compensation Period” has the meaning assigned to such term in Section 2.05(b).

 

“Consolidated” refers to the consolidation of accounts of the Guarantor or the
Borrower, as applicable, and their respective consolidated Subsidiaries in
accordance with GAAP.

 

“Consolidated EBITDA” means, for any fiscal period, Consolidated Net Income for
such period plus the following, to the extent deducted in calculating such
Consolidated Net Income:  (a) Consolidated Interest Expense, (b) income tax
expense, (c) depreciation and amortization expense (d) any extraordinary
expenses or losses, (e) losses on sales of assets outside of the ordinary course
of business and losses from discontinued operations, (f) any losses on the
retirement of debt identified in the Consolidated statements of cash flows,
(g) any other nonrecurring or non-cash charges and (h) charges incurred in
respect of the Transactions or the Separation Transaction, and minus, to the
extent included in calculating such Consolidated Net Income for such period, the
sum of (a) any extraordinary income or gains, (b) gains on the sales of assets
outside of the ordinary course of business and gains from discontinued
operations, (c) any gains on the retirement of debt identified in the
Consolidated statements of cash flows and (d) any other nonrecurring or non-cash
income, all as determined on a Consolidated basis; provided that in calculating
Consolidated EBITDA, the effect of the Cross Guarantees shall be disregarded,
provided, further that, for all periods prior to the Contribution, Consolidated
EBITDA of the Borrower shall be deemed to mean the Consolidated EBITDA of the
ADT Business as reflected in the combined financial statements of the ADT
Business, as reported in the Form 10.  If during such period any member of the
Consolidated Group shall have made an acquisition, Consolidated EBITDA for such
period shall be calculated after giving pro forma effect thereto as if such
acquisition occurred on the first day of such period.

 

7

--------------------------------------------------------------------------------


 

“Consolidated Group” means (a) at any date prior to the Release Date, the
Guarantor and its Consolidated Subsidiaries and (b) at any date on or after the
Release Date, the Borrower and its Consolidated Subsidiaries.

 

“Consolidated Interest Expense” means, for any fiscal period (without
duplication), (a) the Consolidated interest expense of the Consolidated Group
for such period plus (b) if a Permitted Securitization Transaction outstanding
during such period is accounted for as a sale of accounts receivable, chattel
paper, general intangibles or the like under GAAP, the additional consolidated
interest expense that would have accrued during such period had such Permitted
Securitization Transaction been accounted for as a borrowing during such period,
determined on a Consolidated basis.

 

“Consolidated Net Income” means, for any fiscal period, the Consolidated net
income of the Consolidated Group for such period.

 

“Consolidated Tangible Assets” means, at any time, the total assets less all
Intangible Assets appearing on the Consolidated balance sheet of the
Consolidated Group as of the end of the most recently concluded fiscal quarter
of the Consolidated Group.

 

“Consolidated Total Debt” means, as of any date of determination, the aggregate
amount of Debt of the Consolidated Group determined on a Consolidated basis as
of such date; provided that Guarantees shall be valued at the amount thereof, if
any, reflected on the Consolidated balance sheet of the Consolidated Group;
provided that, if a Permitted Securitization Transaction is outstanding at such
date and is accounted for as a sale of accounts receivable, chattel paper,
general intangibles, or the like under GAAP, Consolidated Total Debt determined
as aforesaid shall be adjusted to include the additional Debt, determined on a
Consolidated basis as of such date, which would have been outstanding at such
date had such Permitted Securitization Transaction been accounted for as a
borrowing at such date; provided, further, that Consolidated Total Debt shall
not include Debt of a joint venture, partnership or similar entity which is
guaranteed by a member of the Consolidated Group by virtue of the joint venture,
partnership or similar arrangement with respect to such entity or by operation
of applicable law (and not otherwise), except to the extent that the aggregate
outstanding principal amount of such excluded Debt at such date exceeds
$50,000,000 and provided, further, that Consolidated Total Debt shall not
include Cross Guarantees.

 

“Contribution” means the contribution to the Borrower of the assets, liabilities
and equity interests of the ADT Business of the Guarantor and its Subsidiaries.

 

“Cross Guarantees” means the Guarantees by the Guarantor or its Subsidiaries of
obligations of Tyco Electronics Ltd. or Covidien International Finance S.A. and
their respective subsidiaries that are listed on Schedule 5.09, to the extent
that the direct obligor with respect to the obligations covered by such
Guarantee guarantees or is otherwise obligated to the payments of such
guaranteed obligation for the benefit of the Guarantor or such Subsidiary.

 

“Debt” of any Person means, at any date, without duplication, (a) the principal
of all obligations of such Person for borrowed money, (b) the principal of all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments, (c) all obligations of such

 

8

--------------------------------------------------------------------------------


 

Person in respect of the deferred purchase price of property or services
recorded on the books of such Person (except for (i) trade and similar accounts
payable and accrued expenses, (ii) employee compensation, deferred compensation
and pension obligations, and other obligations arising from employee benefit
programs and agreements or other similar employment arrangements,
(iii) obligations in respect of customer advances received and (iv) obligations
in connection with earnout and holdback agreements, in each case in the ordinary
course of business), (d) any obligation of such Person to reimburse the issuer
of any letter of credit, performance bond, performance guaranty or bank guaranty
issued for the account of such Person upon which, and only to the extent that, a
drawing has been made (or such reimbursement obligation is otherwise not
contingent) and such non-contingent obligation is not reimbursed within five
Business Days, (e) the net capitalized amount of all obligations of such person
as lessee which are capitalized on the books of such Person in accordance with
GAAP, (f) all Debt of others secured by any Lien on property of such Person,
whether or not the Debt secured thereby has been assumed, but only to the extent
of the lesser of the face amount of the obligation or the fair market value of
the assets so subject to the Lien, and (g) all Guarantees by such Person of Debt
of others (except the Guarantor or any Subsidiary); provided that the term
“Debt” shall not include:

 

(A)          Intercompany Debt (except that, for the purposes of Sections 5.10
and 5.11, Debt shall include Intercompany Debt);

 

(B)           obligations in respect of trade letters of credit or bank
guaranties supporting trade and similar accounts payable arising in the ordinary
course of business; or

 

(C)           Nonrecourse Debt.

 

“Debtor Relief Law” has the meaning assigned to such term in Section 6.01(h).

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means at any time, subject to Section 2.14(b), (a) any
Lender that has failed for two or more Business Days to comply with its
obligations under this Agreement to make a Loan or make any other payment due
hereunder (each, a “funding obligation”), unless such failure is the result of
such Lender’s good faith determination that one or more conditions precedent to
funding (specifically identified in writing and including the particular
default, if any) has not been satisfied, as notified by such Lender to the
Administrative Agent in writing, (b) any Lender that has notified the
Administrative Agent or the Borrower in writing, or has stated publicly, that it
does not intend to comply with its funding obligations hereunder, unless such
position is based on such Lender’s good faith determination that one or more
conditions precedent to funding (specifically identified and including the
particular default, if any) cannot be satisfied, as indicated in such writing or
public statement, (c) any Lender that has, for three or more Business Days after
written request of the Administrative Agent or the Borrower, failed to confirm
in writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender will
cease to be a Defaulting Lender pursuant to this clause (c) upon the
Administrative Agent’s and the

 

9

--------------------------------------------------------------------------------


 

Borrower’s receipt of such written confirmation) or (d) any Lender with respect
to which a Lender Insolvency Event has occurred and is continuing with respect
to such Lender or its Parent Company.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any of clauses (a) through (d)
above will be conclusive and binding absent manifest error, and such Lender will
be deemed to be a Defaulting Lender (subject to Section 2.14(b)) upon
notification of such determination by the Administrative Agent to the Borrower
and the Lenders.

 

“Designated Officer” means the chief executive officer, president, chief
financial officer or treasurer of Tyco International Management Company.

 

“Distribution” means following the Contribution, the distribution of the equity
interests of the Borrower to the equityholders of the Guarantor.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied or waived.

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, health, safety or Hazardous Materials.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Guarantor or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means any Person, trade or business (whether or not
incorporated) that, together with the Borrower, is treated as a single employer
under Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(3) of
ERISA.

 

“ERISA Event” means (a) any “reportable event” (as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan), (b) the
failure to meet the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, whether or not waived, (c) the filing pursuant to
Section 412(c) of the Code or Section 302(c) of ERISA of an application for a
waiver of the minimum funding standard with respect to any Plan, (d) the
incurrence by the Guarantor or any of its ERISA Affiliates of any liability
under Title IV of ERISA (other than payment of PBGC premiums) with respect to
the termination of any Plan, (e) the receipt by the Guarantor or any ERISA
Affiliate from the PBGC or a plan administrator of any notice relating to the
PBGC’s intention to terminate any Plan or Plans or to appoint a

 

10

--------------------------------------------------------------------------------


 

trustee to administer any Plan, (f) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan, (g) the receipt by the Guarantor
or any ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan
from the Guarantor or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability or a determination that a Multiemployer Plan
is, or is expected to be, insolvent or in reorganization, within the meaning of
Title IV of ERISA or (h) the failure to timely make any required contribution or
premium payment in respect of any Plan or contribution in respect of any
Multiemployer Plan.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate per annum
equal to the applicable LIBO Rate plus the Applicable Margin.

 

“Eurodollar Reserve Percentage”, in respect of any Lender and for any day during
any Interest Period, means the reserve percentage (expressed as a decimal) in
effect on such day and applicable to such Lender under Regulation D promulgated
by the Board for determining such Lender’s reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) with respect to
“Eurocurrency liabilities”, as in effect from time to time (“FRB Regulation D”).

 

“Event of Default” has the meaning assigned to such term in Article VI.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of any Obligor hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located, or in which it conducts any trade or business or as a result of a
present or former connection between such recipient and the jurisdiction
(provided that such connection is not attributable to or does not result solely
from executing, delivering or performing its obligations or receiving a payment
under, or enforcing, this Agreement or any other Loan Document) or, in the case
of any Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction described in clause (a) above, (c) in the case of any
Lender (other than an assignee pursuant to a request by the Borrower under
Section 10.04(e)), any United States withholding tax that is imposed on amounts
payable to such Lender pursuant to a Law in effect on the date on which such
Lender becomes a party to this Agreement (or designates a new lending office),
except to the extent that such Lender (or its assignor, if any) was entitled, at
the time of designation of a new lending office (or assignment), to receive
additional amounts from any Obligor with respect to withholding tax pursuant to
Section 9.05(a), (d) Taxes attributable to such Lender’s failure to comply with
Section 9.05(e) or Section 9.05(g), (e) any withholding taxes imposed under
FATCA and (f) all liabilities, penalties, and interest incurred with respect to
any of the foregoing.

 

“Existing Litigation” has the meaning assigned to such term in Section 3.05(a).

 

“Facility Fee” has the meaning assigned to such term in Section 2.10(a)(ii).

 

11

--------------------------------------------------------------------------------


 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.

 

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

 

“Fee Letters” means each of (i) the administrative agent fee letter dated June
1, 2012, between the Borrower and the Administrative Agent and (ii) the fee
letters relating to the credit facility contemplated by this Agreement entered
into with each of the respective Lead Arrangers.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“Form 10” means the Amended Form 10-12B/A filed with the SEC on May 25, 2012,
including any subsequent amendments thereto (which amendments shall be in form
and substance reasonably satisfactory to the Administrative Agent to the extent
such amendments reflect changes in the business, assets or liabilities of the
Borrower and its Subsidiaries, taken as a whole (as compared to the Form 10 as
filed on May 25, 2012) that would be materially adverse to the Lenders).

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

 

“Governmental Authority” means the government of the United States of America or
any political subdivision thereof, any other nation or any political subdivision
thereof, whether state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

“Granting Lender” has the meaning assigned to such term in Section 10.04(f).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Debt or other obligation of any other Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt or other
obligation or to purchase (or to advance or supply funds for the purchase of)
any security for the payment

 

12

--------------------------------------------------------------------------------


 

thereof, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Debt or other obligation of the payment
thereof, (c) to maintain working capital, equity capital or any other financial
statement condition or liquidity of the primary obligor so as to enable the
primary obligor to pay such Debt or other obligation or (d) as an account party
in respect of any letter of credit or letter of guaranty issued to support such
Debt or obligation; provided, that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business.

 

“Guarantor” has the meaning set forth in the preamble hereto.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes.

 

“Increase Date” has the meaning assigned to such term in Section 2.15(a).

 

“Increasing Lender” has the meaning assigned to such term in Section 2.15(b).

 

“Indebted Subsidiary” has the meaning assigned to such term in Section 5.10.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

 

“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person (other than, prior to
the Release Date, the Guarantor) or subject to any other credit enhancement.

 

“Index Debt Rating” means the S&P Rating and the Moody’s Rating.

 

“Index Debt Rating Change” means a change in the S&P Rating or the Moody’s
Rating that results in a change from one Index Debt Rating category to another
on the Pricing Grid in accordance with the provisions of Schedule 1.01, each
Index Debt Rating Change to be deemed to take effect on the date on which the
relevant change in rating is first publicly announced by S&P or Moody’s.

 

“Information” has the meaning assigned to such term in Section 10.14.

 

“Information Memorandum” means the document in the form approved by the Borrower
concerning the Borrower and its Subsidiaries and the ADT Business which, at the
Borrower’s request and on its behalf, was prepared in relation to this
transaction and distributed by the Lead Arrangers to selected financial
institutions before the date of this Agreement.

 

“Intangible Assets” means, at any date, the amount (if any) stated under the
heading “Goodwill and Other Intangible assets, net” or under any other heading
relating to intangible assets separately listed, in each case, on the face of a
balance sheet of the Consolidated Group prepared on a Consolidated basis as of
such date.

 

13

--------------------------------------------------------------------------------


 

“Intercompany Debt” means (a) prior to the Release Date, (i) indebtedness of the
Guarantor owed to a Subsidiary and (ii) indebtedness of a Subsidiary owed to the
Guarantor or another Subsidiary and (b) thereafter (i) indebtedness of the
Borrower owed to a Subsidiary and (ii) indebtedness of a Subsidiary owed to a
Borrower or another Subsidiary.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part; provided that, if an Interest Period for
a Eurodollar Borrowing is of more than three months’ duration, each day within
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period shall also be an Interest Payment Date.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the date that is one,
two, three or six months thereafter, as the Borrower may elect, upon notice
received by the Administrative Agent not later than 11:00 a.m. (New York City
time) on the third Business Day prior to the first day of such Interest Period,
or such other period as requested by the Borrower and agreed to by all the
Lenders in accordance with Section 2.03(b); provided that

 

(a)           if any Interest Period would end on a day other than a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless such next succeeding Business Day would fall in the next calendar month,
in which case such Interest Period shall end on the next preceding Business Day;

 

(b)           any Interest Period of one or more whole months that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period; and

 

(c)           the Borrower may not select any Interest Period that may end after
the Maturity Date.

 

For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.

 

“JPMorgan” means JPMorgan Chase Bank, N.A.

 

“JPMS” means J. P. Morgan Securities LLC.

 

“Lead Arrangers” means CGMI and JPMS.

 

“Lender Appointment Period” has the meaning assigned to such term in
Section 7.06.

 

14

--------------------------------------------------------------------------------


 

“Lender Insolvency Event” means that a Lender or its Parent Company is the
subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment;
provided that a Lender Insolvency Event shall not have occurred solely by virtue
of the ownership or acquisition of any equity interest in a Defaulting Lender or
any direct or indirect Parent Company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Letter Ruling” means the private letter ruling issued by the Internal Revenue
Service to the Guarantor, stating that, subject to customary assumptions and
limitations, the Distribution will qualify as tax-free under Section 355 of the
Code, except for cash received in lieu of fractional shares of the Guarantor’s
common shares.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the British Bankers Association London Interbank Offered Rate (“BBA
LIBOR”), as it is published by Reuters or any successor to or substitute for
such service, providing rate quotations of BBA LIBOR, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period.  In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $10,000,000 and for a maturity comparable to such Interest Period
are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., New York City time, two Business Days prior to the commencement of
such Interest Period.

 

“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, including the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement.

 

“Loan Documents” means this Agreement, each Note (if any), the Fee Letters and
each Subsidiary Guaranty (if any).

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

15

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the
Consolidated financial condition, business or operations of the Borrower and its
Subsidiaries taken as a whole (or, prior to the Contribution, the ADT Business,
taken as a whole), (b) the ability of the Obligors to perform their obligations
under the Loan Documents or (c) the rights and remedies of the Administrative
Agent and the Lenders under the Loan Documents.

 

“Material Debt” means Debt (other than Loans or other Debt under this Agreement)
of any one or more of the Borrower and its Subsidiaries in an aggregate
principal amount exceeding $75,000,000.

 

“Maturity Date” means June 22, 2017; provided that, in the event that the
Separation Transaction has not been consummated on or prior to March 1, 2013,
the Maturity Date will be March 1, 2013.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its
business of rating debt securities.

 

“Moody’s Rating” means, at any time, the rating published by Moody’s of the
Borrower’s Index Debt.

 

“Multiemployer Plan” means a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

 

“Nonrecourse Debt” means, at any time, all Debt of Subsidiaries (and all other
Persons which are included in the Consolidated Group’s financial statements in
accordance with GAAP (such Subsidiaries or other Persons a “Consolidated
Person”)) of the Borrower or (prior to the Release Date) Guarantor outstanding
at such time incurred on terms that recourse may be had to such Consolidated
Person only by enforcing the lender’s default remedies with respect to specific
assets which constitute collateral security for such Debt and not by way of
action against such Consolidated Person (nor against the Borrower, the Guarantor
(prior to the Release Date) or such other Consolidated Person of the
Consolidated Group) as a general obligor in respect of such Debt (subject to,
for the avoidance of doubt, customary exceptions contained in non-recourse
financings to the non-recourse nature of the obligations thereunder).

 

“Note” means a promissory note, substantially in the form of Exhibit A, made by
the Borrower in favor of a Lender evidencing Loans made by such Lender, to the
extent requested by such Lender pursuant to Section 2.08(e).

 

“Obligors” means (a) prior to the Release Date, the Borrower and the Guarantor
and (b) thereafter, the Borrower.

 

“Other Currency” has the meaning assigned to such term in Section 10.12.

 

“Other Taxes” means any and all present or future, stamp or documentary taxes or
any other excise or property taxes, charges or similar levies (together with any
addition to tax, penalty, fine or interest thereon) arising from any payment
made under any Loan Document or

 

16

--------------------------------------------------------------------------------


 

from the execution, delivery or enforcement of, or otherwise with respect to,
any Loan Document, except any such Taxes that are imposed with respect to an
assignment (other than an assignment made pursuant to Section 10.04(e)).

 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 

“Participant” has the meaning assigned to such term in Section 10.04(c).

 

“Participant Register” has the meaning assigned to such term in
Section 10.04(c)(iii).

 

“Payee” has the meaning assigned to such term in Section 10.12.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Permitted Acquired Debt” means Debt of a Person that exists at the time such
Person becomes a Subsidiary or at the time an Obligor or a Subsidiary acquires
all or substantially all of the assets of such Person if such Debt is assumed by
such Obligor or such Subsidiary and was not created in contemplation of any such
event (“Acquired Debt”) and any Refinancing thereof; provided that, if such
Acquired Debt is Refinanced, it shall constitute Permitted Acquired Debt only if
the Borrower is the obligor thereunder.

 

“Permitted Securitization Transaction” means any sale or sales of any accounts,
accounts receivable, general intangibles, chattel paper or other financial
assets and related rights and assets of an Obligor and/or any of its
Subsidiaries (including revolving sales of such assets), and financing secured
by the assets so sold, provided that the aggregate net amount paid to the
Obligors and their Subsidiaries in respect of such transactions, as the same may
be reduced from time to time by collections with respect to such sold assets and
the amount of such sold assets that become defaulted accounts receivable or
otherwise in accordance with the terms of the documentation for such Permitted
Securitization Transaction, shall not exceed $1,000,000,000.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Preferred Stock” means any preferred and/or redeemable capital stock of an
Obligor or any Subsidiary, as the case may be, that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable at the option of the holder thereof), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder, in whole or
in part, on or prior to the Maturity Date.

 

17

--------------------------------------------------------------------------------


 

“Pricing Grid” means the Pricing Grid and the conventions for determining
pricing as set forth on Schedule 1.01.

 

“Refinancing” means, with respect to any financing, any instrument or agreement
amending, restating, supplementing, extending, renewing, refunding, refinancing,
replacing or otherwise modifying, in whole or in part, the documents governing
such financing (and “Refinance” shall have a correlative meaning).

 

“Register” has the meaning assigned to such term in Section 10.04(b)(iv).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, partners, agents,
advisors, administrators and trustees of such Person and such Person’s
Affiliates.

 

“Release Date” has the meaning assigned to such term in Section 8.07.

 

“Removal Effective Date” has the meaning assigned to such term in
Section 7.06(b).

 

“Reportable Action” means any action, suit or proceeding or investigation before
any court, arbitrator or other governmental body against an Obligor or any of
its Subsidiaries or any ERISA Event, in each case in which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have a Material Adverse Effect.

 

“Required Currency” has the meaning assigned to such term in Section 10.12.

 

“Required Lenders” means, at any time, Lenders (not including the Borrower or
any of its Affiliates) having aggregate Applicable Percentages in excess of 50%
at such time.

 

“Residual Entity” means an entity (a) which is not a legal person, (b) whose
profits are not taxed under the general business tax regime in its country of
tax residence and (c) which is not an undertaking for collective investments in
transferable securities recognized in accordance with Directive 85/611/EEC.

 

“Resignation Effective Date” has the meaning assigned to such term in
Section 7.06(a).

 

“Responsible Officer” means any of the following:  (a) the Chief Executive
Officer, President, Vice President and Chief Financial Officer, Treasurer or
Secretary of the Guarantor or (b) the Chief Executive Officer, President, Vice
President and Chief Financial Officer, Treasurer or Secretary of the Borrower or
a Managing Director of the Borrower.

 

“Restricting Information” has the meaning assigned to such term in
Section 10.16(a).

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
outstanding principal amount of such Lender’s Loans at such time.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor to its business of rating debt securities.

 

18

--------------------------------------------------------------------------------


 

“S&P Rating” means, at any time, the rating published by S&P of the Borrower’s
Index Debt.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Senior Notes” means senior unsecured notes issued by the Borrower in connection
with the Separation Transaction.

 

“Separation Documents” means of the material agreements (along with schedules
and exhibits relating thereto), as amended from time to time, entered into in
connection with the Separation Transaction.

 

“Separation Tax Opinion” means an opinion from McDermott, Will & Emery LLP, as
tax counsel to the Guarantor, subject to customary assumptions and limitations,
confirming the tax-free status of the Distribution for U.S. federal income tax
purposes.

 

“Separation Transaction” means the consummation of the Contribution, the
Distribution and the other related transactions with respect to the ADT Business
set forth in the Separation Documents.

 

“Significant Subsidiary” means, at any date, any Subsidiary which, including its
subsidiaries, meets any of the following conditions:

 

(a)           the proportionate share attributable to such Subsidiary of the
total assets of the Consolidated Group (after intercompany eliminations) exceeds
15% of the total assets of the Consolidated Group, determined on a Consolidated
basis as of the end of the most recently completed fiscal year; or

 

(b)           the Consolidated Group’s equity in the income of such Subsidiary
from continuing operations before income taxes, extraordinary items and
cumulative effect of a change in accounting principles exceeds 15% of
Consolidated income of the Consolidated Group from continuing operations before
income taxes, any loss on the retirement of debt, extraordinary items,
cumulative effect of a change in accounting principles, and before any
impairment charges, determined for the most recently completed fiscal year.

 

For the avoidance of doubt, prior to the Release Date, the Borrower shall at all
times be deemed a “Significant Subsidiary”.

 

“SPC” has the meaning assigned to such term in Section 10.04(f).

 

“Stock” means, with respect to any Person, any capital stock or equity
securities of or other ownership interests in such Person.

 

“Stock Equivalents” means, with respect to any Person, options, warrants, calls
or other rights entered into or issued by such Person to acquire any Stock of,
or securities convertible into or exchangeable for Stock of, such Person.

 

19

--------------------------------------------------------------------------------


 

“subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other entity of which a majority of the shares of
securities or other interests having ordinary voting power for the election of
directors or other governing body (other than securities or interests having
such power only by reason of the happening of a contingency) are at the time
beneficially owned, or the management of which is otherwise controlled, directly
or indirectly through one or more intermediaries, or both, by such Person.

 

“Subsidiary” means any subsidiary of (a) prior to the Release Date, the
Guarantor and (b) thereafter, the Borrower.

 

“Subsidiary Guarantor” means each Subsidiary that has executed a Subsidiary
Guaranty pursuant to Section 5.12 (whether required by Section 5.12 to do so or
otherwise).

 

“Subsidiary Guaranty” means a guaranty entered into by a Subsidiary, in
substantially the form of Exhibit D, with any such modifications to such form as
may be necessary or advisable and customary under the local law of the
jurisdiction of organization of the relevant Subsidiary, in the judgment of the
Obligors.

 

“Successor” has the meaning assigned to such term in Section 5.08(a).

 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed or asserted by any Governmental
Authority, together with any addition to tax, penalty, fine or interest thereon.

 

“TIFSA” means Tyco International Finance S.A., a Luxembourg company.

 

“Third Party Solvency Opinion” means the favorable opinion of Duff & Phelps (or
another nationally recognized and reputable firm in the business of providing
such third party solvency opinions), which opinion will be filed as an exhibit
to the proxy statement filed with the SEC, relating to the solvency of the
Borrower following completion of the Separation Transaction (subject to
customary assumptions and limitations).

 

“Transactions” means the execution, delivery and performance by the Obligors of
this Agreement and the other Loan Documents, the borrowing of Loans and the use
of the proceeds thereof.

 

“Trust Indenture Act” has the meaning assigned to such term in Section 7.02(d).

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the LIBO Rate or the Alternate Base Rate.

 

“Upfront Fee” has the meaning assigned to such term in Section 2.10(a)(i).

 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary, all of
the shares of capital stock or other ownership interests of which (except
directors’ qualifying shares and investments by foreign nationals mandated by
applicable law) are at the time beneficially owned, directly or indirectly, by
an Obligor.

 

20

--------------------------------------------------------------------------------


 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

Section 1.02         Classification of Loans and Borrowings.  For purposes of
this Agreement and the other Loan Documents, Loans or Borrowings may be
classified and referred to by Type (e.g., a “Eurodollar Loan” or an “ABR
Borrowing”).

 

Section 1.03         Terms Generally.  With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

 

The definitions of terms herein and therein shall apply equally to the singular
and plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms. 
The words “include”, “includes” and “including” shall be deemed to be followed
by the phrase “without limitation”.  The word “will” shall be construed to have
the same meaning and effect as the word “shall”.  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein); (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns; (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof; (d) all references in a Loan Document to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, the Loan Document in which such references
appear; and (e) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

Section 1.04         Accounting Terms; GAAP.  Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided
that, if the Borrower notifies the Administrative Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then (a) the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such provision to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); and (b) such
provision shall be interpreted on the basis of GAAP as in effect and applied
immediately before such change shall have become effective until such notice
shall have been withdrawn or such provision amended in accordance herewith.

 

21

--------------------------------------------------------------------------------


 

ARTICLE II

 

The Credits

 

Section 2.01         Commitments.  Subject to the terms and conditions set forth
herein, each Lender severally agrees to make Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount that will
not result in (a) such Lender’s Revolving Credit Exposure exceeding such
Lender’s then applicable Commitment or (b) the total Revolving Credit Exposures
exceeding the then applicable total Commitments; provided that prior to the
satisfaction (or waiver in accordance with Section 10.02) of the conditions
precedent set forth in Section 4.04, the aggregate amount of Revolving Credit
Exposure shall not exceed $250,000,000.  Within the foregoing limits and subject
to the terms and conditions set forth herein, the Borrower may borrow, prepay
and reborrow Loans.

 

Section 2.02         Loans and Borrowings.

 

(a)           Each Loan shall be made as part of a Borrowing consisting of Loans
made by the Lenders ratably in accordance with their then applicable respective
Commitments.  The obligations of the Lenders under this Agreement are several
and not joint and several.  The failure of any Lender to make any Loan required
to be made by it shall not relieve any other Lender of its obligations hereunder
and no other Lender shall be responsible for such failure by any Lender.

 

(b)           Subject to Section 9.03, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith.  Each Lender at its option may make any Eurodollar Loan by
causing any U.S. or non-U.S. branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement or result in any obligations of the Borrower to pay additional amounts
under Section 9.03 or 9.05.

 

(c)           At the commencement of each Interest Period for any Eurodollar
Borrowing, and at the time each ABR Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $1,000,000 and not less
than $10,000,000 (except that any such Borrowing may be in the aggregate amount
that is equal to the entire unused balance of the total Commitments). 
Borrowings of more than one Type may be outstanding at the same time; provided
that there shall not be more than a total of ten Eurodollar Borrowings
outstanding at the same time.

 

Section 2.03         Requests for Borrowings.

 

(a)           To request a Borrowing, the Borrower shall notify the
Administrative Agent of such request by telephone, facsimile or electronic mail
(i) in the case of a Eurodollar Borrowing, not later than 11:00 a.m., New York
City time, three Business Days before the date of the proposed Borrowing (except
as provided in Section 2.03(b)) or (ii) in the case of an ABR Borrowing, not
later than 11:00 a.m., New York City time, on the date of the proposed
Borrowing.  Each Borrowing Request shall be irrevocable and, if made
telephonically, shall be

 

22

--------------------------------------------------------------------------------


 

confirmed promptly, by hand delivery, facsimile or electronic mail of a written
Borrowing Request in a form approved by the Administrative Agent and be executed
by a Managing Director of the Borrower or another authorized borrowing
representative of the Borrower, as notified by the Borrower to the
Administrative Agent from time to time.  Each such telephonic and written
Borrowing Request shall specify the following information in compliance with
Section 2.02:

 

(i)            the aggregate amount of the requested Borrowing;

 

(ii)           the date of such Borrowing, which shall be a Business Day;

 

(iii)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)          in the case of a Eurodollar Borrowing, the initial Interest Period
to be applicable thereto, which shall be a period contemplated by the definition
of the term “Interest Period”; and

 

(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration.  Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.

 

(b)           The Borrower may request a Eurodollar Borrowing having an Interest
Period other than one, two, three or six months in duration as provided in the
definition of “Interest Period” by notifying the Administrative Agent not later
than 11:00 a.m., New York City time, four Business Days prior to the requested
date of such Borrowing having such Interest Period, whereupon the Administrative
Agent shall give prompt notice to the Lenders of such request and determine
whether the requested Interest Period is acceptable to all of them; and not
later than 8:00 a.m., New York City time, on the Business Day after receiving
such request from the Borrower, the Administrative Agent shall notify the
Borrower whether or not the requested Interest Period has been agreed to by all
the Lenders.  If such requested Interest Period is so approved by all of the
Lenders, the Borrower may thereafter from time to time elect to make Borrowing
Requests under Section 2.03(a) and Interest Election Requests under
Section 2.06(c) designating such Interest Period, until the Administrative Agent
notifies the Borrower that the Required Lenders have elected to revoke such
approval.

 

Section 2.04         [Intentionally Omitted].

 

Section 2.05         Funding of Borrowings.

 

(a)           Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by
1:00 p.m., New York

 

23

--------------------------------------------------------------------------------


 

City time, to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders.  Upon satisfaction (or waiver
in accordance with Section 10.02) of the applicable conditions set forth in
Section 4.02 (and, (x) if such Borrowing is the initial Borrowing, Section 4.01
and (y) if after giving effect to such Borrowing the aggregate amount of
Revolving Credit Exposures exceed $250,000,000, Section 4.04), the
Administrative Agent will make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent in New York City or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to the
Administrative Agent in the applicable Borrowing Request.

 

(b)           Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, or by 12:00 p.m., New York City time, on the proposed date of such
Borrowing, in the case of ABR Borrowings, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount.  If and to the extent that
such Lender did not make available such Lender’s share of such Borrowing, then
such Lender shall forthwith on demand pay to the Administrative Agent the amount
thereof in immediately available funds, together with interest thereon for the
period from the date such amount was made available by the Administrative Agent
to the Borrower to the date such amount is recovered by the Administrative Agent
(the “Compensation Period”) at a rate per annum equal to the Federal Funds
Effective Rate from time to time in effect plus the Administrative Agent’s
standard processing fee for interbank compensation.  If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in the applicable Borrowing.  If such Lender does not pay
such amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent may make a demand therefor upon the Borrower, and the
Borrower shall pay such amount to the Administrative Agent, together with the
interest thereon for the Compensation Period at a rate per annum equal to the
rate of interest applicable to the applicable Borrowing.  Nothing herein shall
be deemed to relieve any Lender from its obligation to fulfill its Commitment or
to prejudice any rights which the Administrative Agent or the Borrower may have
against any Lender as a result of any default by such Lender hereunder.

 

Section 2.06         Interest Elections.

 

(a)           Each Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request. 
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
or to continue such Borrowing and, in the case of a Eurodollar Borrowing, may
elect Interest Periods therefor, all as provided in this Section.  The Borrower
may elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing.

 

24

--------------------------------------------------------------------------------


 

(b)           To make an election pursuant to this Section, the Borrower shall
notify the Administrative Agent of such election by telephone, facsimile or
electronic mail by the time that a Borrowing Request would be required under
Section 2.03 if the Borrower were requesting a Borrowing of the Type resulting
from such election to be made on the effective date of such election.  Each such
Interest Election Request shall be irrevocable and, if made telephonically,
shall be confirmed promptly in a signed notice by hand delivery, facsimile or
electronic mail to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent.

 

(c)           Each telephonic and written Interest Election Request shall
specify the following information in compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to clauses (iii) and
(iv) below shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)          if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”,
subject to Section 2.03(b).

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)           Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

 

(e)           If the Borrower fails to deliver a timely Interest Election
Request with respect to a Eurodollar Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing is repaid as provided
herein, at the end of such Interest Period such Borrowing shall be converted to
an ABR Borrowing.  Notwithstanding any contrary provision hereof, if an Event of
Default under clause (a) or (b) of Article VI has occurred and is continuing and
the Administrative Agent, at the request of the Required Lenders, so notifies
the Borrower, then, so long as such Event of Default is continuing, (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar
Borrowing; and (ii) unless repaid, each Eurodollar Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.

 

25

--------------------------------------------------------------------------------


 

Section 2.07         Termination and Reduction of Commitments.

 

(a)           Unless previously terminated, the Commitments shall terminate on
the Maturity Date.

 

(b)           The Borrower may at any time terminate, or from time to time
reduce, the Commitments; provided that (i) each reduction of the Commitments
shall be in an amount that is an integral multiple of $1,000,000 and not less
than $10,000,000; and (ii) the Borrower shall not terminate or reduce the
Commitments if, after giving effect to any concurrent prepayment of the Loans in
accordance with Section 2.09, the total Revolving Credit Exposures would exceed
the total Commitments.

 

(c)           The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under paragraph (b) of this Section at
least three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof; provided
that a notice of termination of the Commitments delivered by the Borrower may
state that such notice is conditioned upon the effectiveness of other credit
facilities, in which case such notice may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.  Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof.  Any
termination or reduction of the Commitments shall be permanent.  Each reduction
of the Commitments under paragraph (b) of this Section shall be made ratably
among the Lenders in accordance with their respective Commitments.

 

Section 2.08         Repayment of Loans; Evidence of Debt.

 

(a)           The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan on the Maturity Date.

 

(b)           Each Lender shall maintain in accordance with its usual practice
an account or accounts evidencing the indebtedness of the Borrower to such
Lender resulting from each Loan made by such Lender, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

 

(c)           The Administrative Agent shall maintain accounts in which it shall
record (i) the amount of each Loan made hereunder, the Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.

 

(d)           The entries made in the accounts maintained pursuant to
paragraph (b) or (c) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Loans in accordance with the terms of this Agreement or the other
Loan Documents.

 

26

--------------------------------------------------------------------------------


 

(e)           Any Lender may request that Loans made by it be evidenced by a
Note.  In such event, the Borrower shall prepare, execute and deliver to such
Lender a Note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns).  Thereafter, the Loans
evidenced by such Note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more Notes
payable to the order of the payee named therein (or, if such Note is a
registered note, to such payee and its registered assigns).

 

Section 2.09         Prepayment of Loans.

 

(a)           The Borrower shall have the right at any time and from time to
time to prepay any Borrowing in whole or in part subject to prior notice in
accordance with paragraph (b) of this Section.

 

(b)           The Borrower shall notify the Administrative Agent by telephone
(confirmed in a signed notice sent by facsimile or electronic mail) of any
prepayment hereunder (i) in the case of prepayment of a Eurodollar Borrowing,
not later than 11:00 a.m., New York City time, three (3) Business Days before
the date of prepayment, or (ii) in the case of prepayment of an ABR Borrowing,
not later than 11:00 a.m., New York City time, on the date of prepayment.  Each
such notice shall specify the prepayment date and the principal amount of each
Borrowing or portion thereof to be prepaid; provided that, if a notice of
optional prepayment is given in connection with a conditional notice of
termination of the Commitments as contemplated by Section 2.07(c), then such
notice of prepayment may be revoked if such notice of termination is revoked in
accordance with Section 2.07(c).  Promptly following receipt of any such notice
relating to a Borrowing, the Administrative Agent shall advise the Lenders of
the contents thereof.  Each partial prepayment of any Borrowing shall be in an
amount that would be permitted in the case of an advance of a Borrowing of the
same Type as provided in Section 2.02(c).  Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing.  Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.11
and break funding payments to the extent required by Section 9.04.

 

Section 2.10         Fees.

 

(a)           The Borrower agrees to pay to the Administrative Agent for the
account of each Lender the following fees:

 

(i)            on the Effective Date, an upfront fee in an amount agreed to in
the fee letter dated June 1, 2012, between the Borrower and CGMI (the “Upfront
Fee”).

 

(ii)           a facility fee, which shall accrue on the daily amount of the
Commitment of such Lender during the period from and including the Effective
Date to but excluding the date on which the Commitments terminate and the Loans
made by it have been paid in full, at the rate per annum set forth on the
Pricing Grid opposite the reference to the applicable Index Debt Rating under
the heading “Facility Fee” (the “Facility Fee”).  Facility Fees accrued through
and including the last Business Day of March, June, September and December of
each year shall be payable on each such last Business Day,

 

27

--------------------------------------------------------------------------------


 

commencing on the first such date to occur after the date hereof; provided that
all such fees shall be payable on the date on which the Commitments terminate.

 

(b)           The Borrower agrees to pay to the Administrative Agent and the
Lead Arrangers, for their own accounts, the fees payable in the amounts and at
the times agreed in the Fee Letters.  Such fees shall be fully earned when paid
and shall not be refundable for any reason whatsoever.

 

(c)           All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent for distribution, in
the case of Upfront Fees and Facility Fees, to the Lenders.  Fees paid shall not
be refundable under any circumstances.

 

Section 2.11         Interest.

 

(a)           The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Margin.

 

(b)           The Loans comprising each Eurodollar Borrowing shall bear interest
at the LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin.

 

(c)           Notwithstanding the foregoing, if any principal of or interest on
any Loan or any fee or other amount payable by the Borrower under any Loan
Document is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2% plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section or (ii) in the case of any other amount, 2%
plus the rate applicable to ABR Loans as provided in paragraph (a) of this
Section.

 

(d)           Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand; (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Loan prior to the end
of the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment; and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)           If the Guarantor is legally not permitted to make payments it is
otherwise required to make pursuant to Section 9.05, then the interest amounts
due under this Section shall be calculated as follows:  (i) the amount due
pursuant to Section 2.11(c) and (d) plus (ii) an amount (which shall be due and
payable under this Section on the date such payment pursuant to Section 9.05
would otherwise have been required to be made) equal to such amount that would
otherwise be required to be paid by the Guarantor pursuant to Section 9.05 (and,
after payment thereof, such amount shall be deemed no longer due and payable
under Section 9.05).  In such case, the Guarantor shall send to the
Administrative Agent the original or a certified copy of a receipt, with respect
to any withholding tax paid, issued by the relevant Government Authority or
other evidence of such payment reasonably satisfactory to the Administrative
Agent within thirty (30) days after such payment.

 

28

--------------------------------------------------------------------------------


 

Section 2.12         Calculation of Interest and Fees.

 

(a)           All interest hereunder shall be computed on the basis of a year of
360 days, except that interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Base Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day).  The applicable Alternate Base Rate or
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.

 

(b)           All fees hereunder shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).

 

Section 2.13         Payments Generally; Pro Rata Treatment; Sharing of
Set-offs.

 

(a)           The Borrower shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or of amounts payable under
Section 9.03, 9.04 or 9.05, or otherwise) prior to 2:00 p.m., New York City
time, on the date when due, in immediately available funds, without set off or
counterclaim.  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon;
provided that no amount shall be deemed to have been received on the next
succeeding Business Day if the Borrower provides the Administrative Agent with
written confirmation of a Federal Reserve Bank reference number no later than
4:00 p.m., New York City time, on the date when due.  All such payments shall be
made to the Administrative Agent at the Administrative Agent’s Office, except
that payments pursuant to Sections 9.03, 9.04, 9.05 and 10.03 shall be made
directly to the Persons entitled thereto.  The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof.  If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension.  All payments under this Agreement and the other Loan Documents
shall be made in dollars in New York, New York.

 

(b)           If at any time insufficient funds are received by and available to
the Administrative Agent to pay fully all amounts of principal, interest and
fees then due hereunder, such funds shall be applied (i) first, towards payment
of interest and fees then due hereunder, ratably among the parties entitled
thereto in accordance with the amounts of interest and fees then due to such
parties, and (ii) second, towards payment of principal then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal then due to such parties.

 

(c)           If any Lender shall, by exercising any right of set off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Loans or other obligations hereunder resulting in such
Lender receiving payment of a proportion of the aggregate amount of its Loans
and accrued interest thereon or such other obligations greater than

 

29

--------------------------------------------------------------------------------


 

its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (i) notify the Administrative Agent of such fact; and
(ii) purchase (for cash at face value) participations in the Loans and such
other obligations of the other Lenders, or make such other adjustments that
shall be equitable so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Loans and other amounts owing them;
provided that (x) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest; and (y) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this paragraph shall apply). 
The Borrower and the Guarantor each consent to the foregoing and each agree, to
the extent it may effectively do so under applicable law, that any Lender
acquiring a participation pursuant to the foregoing arrangements may exercise
against the Borrower and the Guarantor rights of setoff and counterclaim with
respect to such participation as fully as if such Lender were a direct creditor
of the Borrower or the Guarantor in the amount of such participation.

 

(d)           Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

 

(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(b) or 2.13(d), then the Administrative Agent may,
in its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.

 

Section 2.14         Defaulting Lender.

 

(a)           Notwithstanding any provision of this Agreement to the contrary,
if any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:

 

(i)            such Defaulting Lender will not be entitled to any fees accruing
during such period pursuant to Section 2.10(a)(ii) (without prejudice to the
rights of the Non-Defaulting Lenders in respect of such fees);

 

30

--------------------------------------------------------------------------------


 

(ii)           to the fullest extent permitted by applicable law, such Lender
will not be entitled to vote in respect of amendments and waivers hereunder, and
the Commitment and the outstanding Loans of such Lender hereunder will not be
taken into account in determining whether the Required Lenders or all of the
Lenders, as required, have approved any such amendment or waiver (and the
definition of “Required Lenders” will automatically be deemed modified
accordingly for the duration of such period); provided that any such amendment
or waiver that would increase or extend the term of the Commitment of such
Defaulting Lender, extend the date fixed for the payment of principal or
interest owing to such Defaulting Lender hereunder, reduce the principal amount
of any obligation owing to such Defaulting Lender, reduce the amount of or the
rate or amount of interest on any amount owing to such Defaulting Lender or of
any fee payable to such Defaulting Lender hereunder, or alter the terms of this
proviso, will require the consent of such Defaulting Lender; and

 

(iii)          the Borrower may terminate the unused amount of the Commitment of
a Defaulting Lender upon not less than 15 Business Days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof); provided
that such termination will not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent or any Lender may have against such
Defaulting Lender.

 

(iv)          the Borrower may, at its sole expense and effort, require such
Defaulting Lender to assign and delegate its interests, rights and obligations
under this Agreement pursuant to Section 10.04(e).

 

(b)           If the Borrower and the Administrative Agent agree in writing in
their discretion that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Lender will, to the extent applicable, purchase at par such
portion of outstanding Loans of the other Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the Revolving Credit Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Commitments, whereupon such Lender will cease
to be a Defaulting Lender and will be a Non-Defaulting Lender (and such
Revolving Credit Exposure of each Lender will automatically be adjusted on a
prospective basis to reflect the foregoing); provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while such Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Non-Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from such Lender’s having been a Defaulting Lender.

 

Section 2.15         Commitment Increase.

 

(a)           If the conditions set forth in Section 4.04 shall have been
previously satisfied or waived, the Borrower may, at any time, but in any event
not more than once per calendar quarter, prior to the Maturity Date, by notice
to the Administrative Agent in the form attached hereto as Exhibit E (each a
“Commitment Increase Notice”), request that the aggregate amount of the
Commitments be increased by an amount of at least $10,000,000 or an integral

 

31

--------------------------------------------------------------------------------


 

multiple of $5,000,000 in excess thereof (each a “Commitment Increase”) to be
effective as of a date that is at least 90 days prior to the scheduled Maturity
Date then in effect (each an “Increase Date”) as specified in the related notice
to the Administrative Agent; provided, however, that (i) in no event shall the
aggregate amount of the Commitments at any time exceed $1,000,000,000; and
(ii) on the date of any request by the Borrower for a Commitment Increase and on
the related Increase Date, the conditions set forth in Section 4.03 shall have
been satisfied.  The Borrower may extend offers to one or more Lenders and/or to
one or more third-party financial institutions reasonably acceptable to the
Administrative Agent to participate in a requested Commitment Increase under
this Section 2.15(a); provided, however, that the Commitment of each such
third-party financial institution shall be in an amount of $10,000,000 or an
integral multiple of $5,000,000 in excess thereof.  Any Lender that has received
such an offer may accept or decline such offer in such Lender’s sole and
absolute discretion.

 

(b)           On each Increase Date, each third-party financial institution that
accepts an offer to participate in a requested Commitment Increase in accordance
with Section 2.15(a) (each such financial institution, an “Assuming Lender”)
shall become a Lender party to this Agreement as of such Increase Date with a
Commitment in the amount of its participation in such Commitment Increase, and
the Commitment of each Lender that accepts an offer to participate in a
requested Commitment Increase (each an “Increasing Lender”) shall be increased
by the amount of its participation in such Commitment Increase; provided,
however, that the Administrative Agent shall have received on or before such
Increase Date the following:

 

(i)            certified copies of resolutions of the board of directors of the
Borrower approving the Commitment Increase and the corresponding modifications
to this Agreement and an opinion of counsel for the Borrower (which may be
in-house counsel), in each case, reasonably satisfactory to the Administrative
Agent;

 

(ii)           an assumption agreement from each Assuming Lender, if any, in
form and substance reasonably satisfactory to the Borrower and the
Administrative Agent (each an “Assumption Agreement”), duly executed by such
Assuming Lender, the Administrative Agent and the Borrower; and

 

(iii)          confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing reasonably satisfactory to the Borrower
and the Administrative Agent.

 

On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.15(b) and in Section 4.03, the
Administrative Agent shall notify the Lenders (including, without limitation,
each Assuming Lender) and the Borrower, on or before 1:00 p.m., New York City
time, by telecopier, of the occurrence of the Commitment Increase to be effected
on such Increase Date and shall record in the Register the relevant information
with respect to each Increasing Lender and each Assuming Lender on such date.

 

(c)           On the Increase Date, if any Loans are then outstanding, the
Borrower shall borrow from all or certain of the Lenders and/or (subject to
compliance by the Borrower with Section 9.04) prepay Loans of all or certain of
the Lenders such that, after giving effect thereto, the Loans (including,
without limitation, the Types and Interest Periods thereof) shall be

 

32

--------------------------------------------------------------------------------


 

held by the Lenders (including for such purposes the Increasing Lenders and the
Assuming Lenders) ratably in accordance with their respective Applicable
Percentage after giving effect to such Commitment Increase.  On and after each
Increase Date, the Applicable Percentage of each Lender’s participation in Loans
shall be calculated after giving effect to each such Commitment Increase.

 

ARTICLE III

 

Representations and Warranties

 

Each Obligor represents and warrants to the Administrative Agent and the Lenders
that:

 

Section 3.01         Organization and Powers; Place of Business.  Each Obligor
is a company duly organized or formed and validly existing under the laws of its
jurisdiction of organization or formation.  Each Obligor has all corporate
powers and authority and all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except to the
extent that failure to have any such power, authority or governmental license,
authorization, consent or approval could not, based upon the facts and
circumstances in existence at the time this representation and warranty is made
or deemed made, reasonably be expected to have a Material Adverse Effect.

 

Section 3.02         Authorization; Enforceability.  The Transactions are within
such Obligor’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action.  This Agreement and each other
Loan Document to which such Obligor is a party has been duly executed and
delivered by such Obligor and constitutes a legal, valid and binding obligation
of such Obligor, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered in a proceeding in equity or at law.

 

Section 3.03         Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, and (b) will not violate,
contravene, or constitute a default under any provision of (i) any applicable
law or regulation, (ii) the charter, by-laws or other organizational documents
of such Obligor, (iii) any order, judgment, decree or injunction of any
Governmental Authority, (iv) any agreement or instrument evidencing or governing
Debt of such Obligor, except for any contravention or default under any such
agreement or instrument evidencing or governing such Debt in an aggregate
principal amount, individually or in the aggregate for all such agreements or
instruments in respect of which there is a contravention or default, not in
excess of $25,000,000 or (v) any other material agreement or instrument binding
upon such Obligor or its assets.

 

Section 3.04         Financial Condition; No Material Adverse Change.

 

(a)           The Guarantor has heretofore furnished to the Administrative Agent
(i) its Consolidated balance sheet and statements of income, shareholders equity
and cash flows as of

 

33

--------------------------------------------------------------------------------


 

and for the fiscal year ended September 30, 2011, reported on by Deloitte &
Touche LLP, independent public accountants and its (ii) Consolidated balance
sheet and statement of income for the quarters ended December 30, 2011 and
March 30, 2012, certified by its chief financial officer.  Such financial
statements, present fairly, in all material respects, the Consolidated financial
position and results of operations and cash flows of the Guarantor as of such
date and for such period in accordance with GAAP, subject to year end audit
adjustments and the absence of footnotes in the case of the statements referred
to in subclause (ii) above.

 

(b)           The Borrower has heretofore furnished to the Administrative Agent
(i) the combined balance sheet and combined statements of operations, parent
company equity and cash flows, in each case of the ADT Business, as of and for
the fiscal year ended September 30, 2011, reported on by Deloitte & Touche LLP,
independent public accountants and (ii) the combined balance sheet and combined
statement of operations, in each case of the ADT Business, for the six months
ended March 30, 2012, certified by its chief financial officer.  Such financial
statements, present fairly, in all material respects, the combined financial
position and results of operations and cash flows of the ADT Business as of such
date and for such period in accordance with GAAP, subject to year end audit
adjustments and the absence of footnotes in the case of the statements referred
to in subclause (ii) above.

 

(c)           Since September 30, 2011, there has been no material adverse
change in the consolidated financial condition, business or operations of the
Borrower and its Subsidiaries or the ADT Business or the Guarantor and its
Subsidiaries, in each case, taken as a whole.

 

Each of the parties hereto acknowledges and agrees that (i) the financial
statements, with respect to the ADT Business filed with the Form 10 shall
satisfy the representation that the financial statements described above for the
Borrower have been delivered to the Administrative Agent hereunder, and (ii) the
financial statements with respect to the Guarantor filed with its corresponding
reports on Form 10-Q or 10-K, as applicable, shall satisfy the representation
that the financial statements described above for the Guarantor have been
delivered to the Administrative Agent hereunder.

 

Section 3.05         Litigation and Environmental Matters.

 

(a)           There are no actions, suits, investigations or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Obligors, threatened against or affecting the Obligors or any
of their respective Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination which could, based upon the facts and
circumstances in existence at the time this representation and warranty is made
or deemed made, reasonably be expected to result in a Material Adverse Effect,
other than the matters described in the Form 10 (other than disclosure referred
to solely in the “Risk Factors” and “Forward Looking Statements” section thereof
or similar statements that are solely forward looking in nature)  or in the
applicable Obligor’s filings of Forms 10K, 10Q or 8K, in each case on or before
the date hereof (the “Existing Litigation”), and other than shareholders’
derivative litigation or shareholders’ class actions based on the same facts and
circumstances as the Existing Litigation, or (ii) that could reasonably be
expected to adversely affect the validity or enforceability of any of the Loan
Documents or the Transactions.

 

34

--------------------------------------------------------------------------------


 

(b)           Except with respect to any matters that could not, based upon the
facts and circumstances in existence at the time this representation and
warranty is made or deemed made, reasonably be expected to result in a Material
Adverse Effect and except for the matters described in the Form 10 or in the
applicable Obligor’s filings of Forms 10K, 10Q or 8K, in each case on or before
the date hereof, no Obligor nor any of their respective Subsidiaries (i) has
failed to comply with any Environmental Law or to obtain, maintain or comply
with any permit, license or other approval required under any Environmental Law
or (ii) has become subject to any Environmental Liability.

 

Section 3.06         Investment Company Status.  No Obligor is an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

Section 3.07         Taxes.  Each of the Obligors and its Significant
Subsidiaries has timely filed or caused to be filed all Tax returns and reports
required to have been filed and has paid or caused to be paid all Taxes required
to have been paid by it, except (a) Taxes that are being contested in good faith
by appropriate proceedings and for which the Guarantor, the Borrower or such
Significant Subsidiary, as applicable, has set aside on its books adequate
reserves, (b) to the extent that the failure to do so could not, based upon the
facts and circumstances in existence at the time this representation and
warranty is made or deemed made, reasonably be expected to result in a Material
Adverse Effect or (c) matters described in the applicable Obligor’s most recent
filings of Forms 10K or 10Q, in each case on or before the date hereof.

 

Section 3.08         ERISA.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, could, based upon the facts and
circumstances in existence at the time this representation and warranty is made
or deemed made, reasonably be expected to result in a Material Adverse Effect. 
The present value of all accumulated benefit obligations of all underfunded
Plans (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the date of the most recent
financial statements reflecting such amounts, exceed the fair market value of
the assets of all such underfunded Plans by an amount which could, based upon
the facts and circumstances existing at the time this representation and
warranty is made or deemed made, reasonably be expected to result in a Material
Adverse Effect.

 

Section 3.09         Disclosure.  All information heretofore furnished by or on
behalf of the Obligors to the Administrative Agent or the Lenders in connection
with this Agreement or the other Loan Documents, when taken as a whole, does not
contain any untrue statement of material fact or omit to state any material fact
necessary to make the statements contained herein or therein, in light of the
circumstances under which they were made, not misleading; provided that, with
respect to projections and other forward-looking information, the Obligors
represent and warrant only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time made, it being
understood that projections and forward-looking information are subject to
significant uncertainties and contingencies, many of which are beyond the
control of the Obligors and that no assurance can be given that such projections
will be realized.

 

35

--------------------------------------------------------------------------------


 

Section 3.10         Subsidiaries.  Each Subsidiary of an Obligor is duly
organized or formed, validly existing and (to the extent such concept is
applicable to it) in good standing under the laws of its jurisdiction of
organization or formation, except where the failure to be so organized, existing
or in good standing could not, based upon the facts and circumstances existing
at the time this representation and warranty is made or deemed made, reasonably
be expected to have a Material Adverse Effect.  Each such Subsidiary has all
legal powers and all governmental licenses, authorizations, consents and
approvals required to carry on its business as now conducted, except to the
extent that failure to have any such power or governmental license,
authorization, consent or approval could not, based upon the facts and
circumstances in existence at the time this representation and warranty is made
or deemed made, reasonably be expected to have a Material Adverse Effect.

 

Section 3.11         Margin Regulations.  No Obligor is engaged principally or
as one of its important activities in the business of buying or carrying margin
stock within the meaning of Regulation U of the Board.

 

Section 3.12         OFAC; PATRIOT Act.  To the extent applicable, each Obligor
is in compliance, in all material respects, with (i) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 C.F.R., Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(ii) the Act.  No part of the proceeds of the Loans will be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

ARTICLE IV

 

Conditions

 

Section 4.01         Effective Date.  The obligations of the Lenders to make
Loans hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02):

 

(a)           The Administrative Agent (or its counsel) shall have received on
or before the date of this Agreement from each party hereto either (i) a
counterpart of this Agreement signed on behalf of such party or (ii) written
evidence satisfactory to the Administrative Agent(which may include facsimile
transmission of a signed signature page of this Agreement) that such party has
signed a counterpart of this Agreement.

 

(b)           The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent and the Lenders and dated the
date of this Agreement) of (i) the general counsel of the Borrower in
substantially the form attached as Exhibit C-1, (ii) Vischer, special Swiss
counsel of the Guarantor, in substantially the form attached as Exhibit C-2 and
(iii) Gibson, Dunn & Crutcher LLP, special New York counsel of the Obligors, in
substantially the form attached as Exhibit C-3.

 

36

--------------------------------------------------------------------------------


 

(c)           The Administrative Agent shall have received on or before the date
of this Agreement certified copies of the charter, by-laws and other
constitutive documents of each Obligor and of resolutions of the board of
directors of each Obligor authorizing the Transactions, together with incumbency
certificates dated the date of this Agreement evidencing the identity, authority
and capacity of each Person authorized to execute and deliver this Agreement,
the other Loan Documents and any other documents to be delivered by such Obligor
pursuant hereto, all in form and substance reasonably satisfactory to the
Administrative Agent, the Lead Arrangers and their counsel.

 

(d)           The representations and warranties of each Obligor set forth in
Article III of this Agreement are true and correct (other than any such
representation and warranty that by its terms refers to a date prior to the date
of this Agreement in which case such representation and warranty shall be true
and correct as of such date) on and as of the Effective Date;

 

(e)           As of the Effective Date, and following the effectiveness of this
Agreement, no Default has occurred and is continuing.

 

(f)            The Administrative Agent shall have received evidence reasonably
satisfactory to it of the consent of CT Corporation System in New York, New York
to the appointment and designation provided by Section 10.09(d).

 

(g)           The Borrower shall have paid all fees required to be paid by it on
the Effective Date in accordance with the terms of the Fee Letters and, unless
waived by the Administrative Agent and the Lead Arrangers, the Borrower shall
have paid all legal fees and expenses of the Administrative Agent and the Lead
Arrangers required to be paid pursuant to the terms of this Agreement and to the
extent invoiced and received by the Borrower within a reasonable period prior to
the Effective Date.

 

(h)           Each of the Lenders who has requested the same through the
Administrative Agent within a reasonable period prior to the Effective Date
shall have received “know your customer” and similar information as required to
comply with bank regulatory authorities, anti-money laundering regulations and
the Act.

 

(i)            The Lead Arrangers and the Lenders shall have received unaudited
pro forma financial statements (other than any statement of cash flows) of the
Borrower for the fiscal year ended September 30, 2011 and consolidated financial
statements of the Guarantor for the fiscal quarter ended March 30, 2012, in each
case giving pro forma effect to the consummation of the Separation Transaction
and the borrowings hereunder, if any.

 

Delivery of a certificate signed by a Responsible Officer of the Borrower or the
Guarantor shall be deemed to constitute a representation and warranty by the
Obligors on the Effective Date as to the matters specified in clauses (d) and
(e) of this Section 4.01.

 

Section 4.02         Each Borrowing.  The obligation of each Lender to make a
Loan on the occasion of any Borrowing is subject to the satisfaction of the
following conditions:

 

(a)           The representations and warranties of the Obligors set forth in
Article III of this Agreement (other than Section 3.04, Section 3.05(a)(i) or
(b), or Section 3.09) or any

 

37

--------------------------------------------------------------------------------


 

other Loan Document, or which are contained in any certificate or notice
delivered at any time by any Obligor under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Borrowing, before and after giving effect to such Borrowing, or, if
any such representation or warranty was made as of a specific date, such
representation and warranty was true and correct in all material respects on and
as of such date.

 

(b)           Prior to and immediately after giving effect to such Borrowing, no
Default has occurred and is continuing or would result from the use of proceeds
therefrom.

 

(c)           The Borrower shall have delivered a Borrowing Request in
accordance with Section 2.03.

 

Delivery of a Borrowing Request shall be deemed to constitute a representation
and warranty by the Obligors on the date of such Borrowing as to the matters
specified in clauses (a) and (b) of this Section 4.02.

 

Section 4.03         Each Commitment Increase.  Each Commitment Increase
requested by the Borrower pursuant to Section 2.15 is subject to the
satisfaction of the following conditions:

 

(a)           The representations and warranties of the Obligors set forth in
Article III of this Agreement or any other Loan Document, or which are contained
in any certificate or notice delivered at any time by any Obligor under or in
connection herewith or therewith, shall be true and correct in all material
respects on and as of the date of such Commitment Increase Notice and on the
Increase Date, before and after giving effect to such Commitment Increase, or,
if any such representation or warranty was made as of a specific date, such
representation and warranty was true and correct in all material respects on and
as of such date.

 

(b)           At the time of and immediately after giving effect to such
Commitment Increase, no Default shall have occurred and be continuing.

 

Section 4.04         Conditions to Additional Availability.  Upon the
satisfaction (or waiver in accordance with Section 10.02) of the following
conditions, the entire amount of the Commitments shall be available to the
Borrower:

 

(a)           The Separation Transaction shall have occurred in all material
respects in accordance with (i) the Form 10, (ii) the Letter Ruling and the
Separation Tax Opinion, (c) the Separation Documents and (d) applicable law and
required regulatory approvals.

 

(b)           The representations and warranties of the Borrower set forth in
Article III of this Agreement (other than Section 3.04 or Section 3.05(a)(i) or
(b)) or any other Loan Document, or which are contained in any certificate or
notice delivered at any time by the Borrower under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date the conditions set forth in this Section 4.04 are satisfied and if any such
representation or warranty was made as of a specific date, such representation
and warranty was true and correct in all material respects on and as of such
date.

 

38

--------------------------------------------------------------------------------


 

(c)           No Default has occurred and is continuing, or would result from
the consummation of the Separation Transaction.

 

(d)           After giving effect to the Separation Transaction, Borrower is in
pro forma compliance with the financial covenant referred to in Section 5.09(b).

 

Delivery of a certificate signed by a Responsible Officer of the Borrower shall
be deemed to constitute a representation and warranty by the Obligors on the
Effective Date as to the matters specified in this Section 4.04.

 

ARTICLE V

 

Covenants

 

From and after the Effective Date, until the Commitments have expired or been
terminated and the principal of and interest on each Loan and all fees payable
under the Loan Documents shall have been paid in full, each Obligor covenants
and agrees with the Lenders that:

 

Section 5.01         Financial Statements and Other Information.  The Borrower
(unless such delivery is required prior to the Release Date, then the Guarantor)
will furnish to the Administrative Agent (which, except as otherwise provided
below with respect to subsections (a), (b) or (e), the Administrative Agent
shall promptly furnish to each Lender):

 

(a)           within 105 days after the end of each fiscal year of such Obligor,
its audited Consolidated balance sheet and related statements of operations,
shareholders’ equity and cash flows as of the end of and for such fiscal year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all reported on by Deloitte & Touche LLP or other independent
public accountants of internationally recognized standing in a manner complying
with the applicable rules and regulations promulgated by the SEC;

 

(b)           within 60 days after the end of each of the first three fiscal
quarters of each fiscal year of such Obligor, its Consolidated balance sheet and
related statements of operations and cash flows for such fiscal quarter and the
related statements of operations and cash flows for the then elapsed portion of
the fiscal year (or with respect to such reports delivered by the Borrower, for
periods prior to the Contribution, the combined balance sheet and related
combined statements of operations and cash flows, in each case of the ADT
Business in the form included in the Form 10), setting forth in each case in
comparative form the figures for the corresponding period or periods of the
previous fiscal year, all certified as to GAAP (subject to the absence of
footnotes, audit and normal year-end adjustments) on behalf of the Borrower by
the chief financial officer or the chief accounting officer of the Guarantor or
a Designated Officer;

 

(c)           concurrently with any delivery of financial statements under
clause (a) or (b) above, a certificate on behalf of the Borrower signed by the
chief financial officer or the chief accounting officer of the Borrower or a
Designated Officer (i) certifying as to whether a Default has occurred and, if a
Default has occurred, specifying the details thereof and any action taken or

 

39

--------------------------------------------------------------------------------


 

proposed to be taken with respect thereto and (ii) setting forth reasonably
detailed calculations demonstrating whether the Guarantor or the Borrower, as
applicable, was in compliance with Section 5.09;

 

(d)           within five Business Days after any Responsible Officer obtains
knowledge of any Default, if such Default is then continuing, a certificate on
behalf of the Guarantor or the Borrower, as applicable, signed by a Responsible
Officer of the Borrower or a Designated Officer setting forth, in reasonable
detail, the nature thereof and the action which the Borrower is taking or
proposes to take with respect thereto;

 

(e)           promptly upon the filing thereof, copies of all final registration
statements (other than the exhibits thereto and any registration statements on
Form S-8 or its equivalent), final reports on Forms 10-K, 10-Q and 8-K (or their
equivalents) and proxy statements which the Guarantor or the Borrower as
applicable shall have filed with the SEC;

 

(f)            promptly upon any Responsible Officer obtaining knowledge of the
commencement of any Reportable Action, a certificate on behalf of the Borrower
specifying the nature of such Reportable Action and what action the Borrower is
taking or proposes to take with respect thereto;

 

(g)           promptly, such other information as the Administrative Agent or
any Lender (through the Administrative Agent) may reasonably request to comply
with and/or administer any “know your customer” or other customer identification
related policies and procedures required under applicable laws and regulations;
and

 

(h)           from time to time, upon reasonable notice, such other information
regarding the financial position or business of the Borrower and its
Subsidiaries, or compliance with the terms of this Agreement, as any Lender
through the Administrative Agent may reasonably request.

 

Information required to be delivered pursuant to subsections (a), (b) or
(e) above shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at www.adt.com (or such other website as the Borrower
may designate in a writing delivered to the Administrative Agent) or at
www.sec.gov or (ii) on which such documents are posted on the Borrower’s behalf,
or delivered to the Administrative Agent by the Borrower, in accordance with
Section 10.15.

 

For the avoidance of doubt, to the extent any of the items required to be
delivered under this Section 5.01 are required to be delivered prior to the
Release Date, then each such reference to the Borrower herein shall be deemed to
apply equally to the Guarantor and the Guarantor shall deliver such information
in accordance with the terms of the foregoing.

 

Section 5.02         Existence; Conduct of Business.  The applicable Obligor
will:

 

(a)           in the case of the Guarantor prior to the Release Date, not engage
in any material business other than the holding of stock and other investments
in its Subsidiaries and activities reasonably related thereto; and

 

40

--------------------------------------------------------------------------------


 

(b)           preserve, renew and keep in full force and effect, and will cause
each Significant Subsidiary to preserve, renew and keep in full force and
effect, (i) its respective legal existence and (ii) its respective rights,
privileges and franchises necessary or desirable in the normal conduct of
business, unless, in the case of either the failure of the relevant Obligor to
comply with subclause (b)(ii) of this Section 5.02 or the failure of a
Significant Subsidiary to comply with clause (b) of this Section 5.02, such
failure could not, based upon the facts and circumstances existing at the time,
reasonably be expected to have a Material Adverse Effect.

 

(c)           Prior to the Release Date, preserve and keep in full force and
effect, and will cause the Borrower to preserve and keep in full force and
effect, in the case of the Guarantor, its legal existence as a Swiss company
and, in the case of the Borrower, its legal existence as a company formed under
the laws of a jurisdiction in the United States; provided that this provision
will not prohibit any change in jurisdiction of legal existence of the Borrower
or prior to the Release Date, the Guarantor to a jurisdiction that would be
permitted with respect to a Successor of the Borrower or the Guarantor, as
applicable, under Section 5.08(a), subject to delivery of (i) a certificate of a
Responsible Officer of the relevant Obligor stating that, immediately after
giving effect to such transaction, no Default shall have occurred and be
continuing and (ii) an opinion (reasonably satisfactory to the Administrative
Agent) as to such matters as the Administrative Agent shall reasonably request,
including, to the extent requested, the matters set forth in the opinions
delivered on the Effective Date.

 

provided that nothing in this Section 5.02 shall prohibit any transaction
permitted by Section 5.08.

 

Section 5.03         Maintenance of Properties; Insurance.  Each Obligor will,
and will cause each of its Subsidiaries to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, and (b) maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by and commercially available to companies engaged
in the same or similar businesses operating in the same or similar locations,
except in the case of each of clause (a) and (b) to the extent that the failure
to do so could not, based upon the facts and circumstances existing at the time,
reasonably be expected to have a Material Adverse Effect.

 

Section 5.04         Books and Records; Inspection Rights.  Each Obligor will
keep, and will cause each Consolidated Subsidiary to keep, proper books of
record and account in which true and correct entries shall be made of its
business transactions and activities so that financial statements of the
Guarantor or Borrower, as applicable, that fairly present its business
transactions and activities can be properly prepared in accordance with GAAP. 
Each Obligor will, and will cause each Significant Subsidiary to, permit any
representatives designated by the Administrative Agent or by any Lender through
the Administrative Agent, upon reasonable prior notice, at all reasonable times
and as and to the extent permitted by applicable law and regulation, and (except
when a Default shall have occurred and be continuing) at the Administrative
Agent’s or such Lender’s expense, to visit and inspect its properties, to
examine and make extracts from its books and records and to discuss its affairs,
finances, accounts and condition with its officers, employees (in the presence
of its officers) and independent accountants (in the presence of its officers);
provided that (a) such designated representatives

 

41

--------------------------------------------------------------------------------


 

shall be reasonably acceptable to the Borrower, shall agree to any reasonable
confidentiality obligations proposed by the Borrower and shall follow the
guidelines and procedures generally imposed upon like visitors to Borrower’s
facilities; and (b) unless a Default shall have occurred and be continuing, such
visits and inspections shall occur not more than once in any fiscal year.

 

Section 5.05         Compliance with Laws.  Each Obligor will, and will cause
each Significant Subsidiary to, comply with all laws, rules, regulations and
orders of any Governmental Authority applicable to it or its property, except
where the failure to do so could not, based upon the facts and circumstances
existing at the time, reasonably be expected to result in a Material Adverse
Effect.

 

Section 5.06         Use of Proceeds.  The proceeds of each Borrowing made under
this Agreement will be used by the Borrower for general corporate purposes.  No
part of the proceeds of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.

 

Section 5.07         Liens.  No Obligor will, or will permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, except:

 

(a)           any Lien existing on any asset on the Effective Date;

 

(b)           any Lien on any asset securing the payment of all or part of the
purchase price of such asset upon the acquisition thereof by an Obligor or a
Subsidiary or securing Debt (including any obligation as lessee incurred under a
capital lease (or incurred under an operating lease that is later
re-characterized as a capital lease)) incurred or assumed by an Obligor or a
Subsidiary prior to, at the time of or within one year after such acquisition
(or in the case of real property, the completion of construction (including any
improvements on an existing property) or the commencement of full operation of
such asset or property, whichever is later), which Debt is incurred or assumed
for the purpose of financing all or part of the cost of acquiring such asset or,
in the case of real property, construction or improvements thereon; provided
that in the case of any such acquisition, construction or improvement, the Lien
shall not apply to any asset theretofore owned by an Obligor or a Subsidiary,
other than assets so acquired, constructed or improved;

 

(c)           any Lien existing on any asset or Stock of any Person at the time
such Person is merged or consolidated with or into an Obligor or a Subsidiary
which Lien was not created in contemplation of such event;

 

(d)           any Lien existing on any asset at the time of acquisition thereof
by an Obligor or a Subsidiary, which Lien was not created in contemplation of
such acquisition;

 

(e)           any Lien arising out of the Refinancing of any Debt secured by any
Lien permitted by any of the subsections (a) through (d) of this Section 5.07;
provided that the principal amount of Debt is not increased (except as
grossed-up for the customary fees and expenses incurred in connection with such
Refinancing and except as a result of the capitalization or accretion of
interest) and is not secured by any additional assets, except as provided in the
last sentence of this Section 5.07;

 

42

--------------------------------------------------------------------------------


 

(f)            any Lien to secure Intercompany Debt;

 

(g)           sales of accounts receivable or promissory notes to factors or
other third parties in the ordinary course of business for purposes of
collection;

 

(h)           any Lien in favor of any country or any political subdivision of
any country (or any department, agency or instrumentality thereof) securing
obligations arising in connection with partial, progress, advance or other
payments pursuant to any contract, statute, rule or regulation or securing
obligations incurred for the purpose of financing all or any part of the
purchase price (including the cost of installation thereof or, in the case of
real property, the cost of construction or improvement or installation of
personal property thereon) of the asset subject to such Lien (including, but not
limited to, any Lien incurred in connection with pollution control, industrial
revenue or similar financings);

 

(i)            Liens arising in the ordinary course of its business which (i) do
not secure Debt and (ii) do not in the aggregate materially detract from the
value of its assets or materially impair the use thereof in the operation of its
business;

 

(j)            any Lien securing only Nonrecourse Debt;

 

(k)           Liens incurred and pledges or deposits in the ordinary course of
business in connection with workers’ compensation, old age pensions,
unemployment insurance or other social security legislation, other than any Lien
imposed by ERISA;

 

(l)            Liens created pursuant to a Permitted Securitization
Transactions;

 

(m)          Liens for taxes, assessments and governmental charges or levies
which are not yet due or are payable without penalty or of which the amount,
applicability or validity is being contested by an Obligor or a Subsidiary whose
property is subject thereto in good faith by appropriate proceedings as to which
adequate reserves are being maintained;

 

(n)           Liens securing judgments that have not resulted in the occurrence
of an Event of Default under clause (k) of Article VI in an aggregate principal
amount at any time outstanding not to exceed $75,000,000; and

 

(o)           Liens not otherwise permitted by the foregoing clauses (a) through
(n) of this Section 5.07 securing Debt or other obligations (without
duplication) in an aggregate principal amount at any time outstanding not to
exceed an amount equal to 7.5% of Consolidated Tangible Assets at such time.

 

It is understood that any Lien permitted to exist on any asset pursuant to the
foregoing provisions of this Section 5.07 may attach to the proceeds of such
asset and, with respect to Liens permitted pursuant to subsections (a), (b),
(d), (e) (but only with respect to the Refinancing of Debt secured by a Lien
permitted pursuant to subsections (a), (b) or (d)) or (f) of this Section 5.07,
may attach to an asset acquired in the ordinary course of business as a
replacement of such former asset.

 

43

--------------------------------------------------------------------------------


 

Section 5.08                            Fundamental Changes.  No Obligor will
consolidate, amalgamate or merge with or into any other Person or sell, lease or
otherwise transfer all or substantially all of the Consolidated assets to any
other Person, unless:

 

(a)                                  such Obligor is the surviving corporation,
or the Person (if other than such Obligor) formed by such consolidation or
amalgamation or into which such Obligor is merged or amalgamated, or the Person
which acquires by sale or other transfer, or which leases, all or substantially
all of the assets of such Obligor (any such Person, the “Successor”), shall be
organized and existing under the laws of (i) in the case of a Successor to the
Borrower, the United States, any state thereof or the District of Columbia, or
(ii) in the case of a Successor to the Guarantor, Switzerland, Bermuda, Ireland,
Luxembourg, the Netherlands or the United States, any state thereof or the
District of Columbia, and shall expressly assume, in a writing executed and
delivered to the Administrative Agent for delivery to each of the Lenders, in
form reasonably satisfactory to the Administrative Agent, the due and punctual
payment of the principal of and interest on the Loans and the performance of the
other obligations under this Agreement and the other Loan Documents on the part
of such Obligor to be performed or observed, as fully as if such Successor were
originally named as such Obligor in this Agreement or such other Loan Document;

 

(b)                                 immediately after giving effect to such
transaction, no Default shall have occurred and be continuing; and

 

(c)                                  such Obligor has delivered to the
Administrative Agent a certificate on behalf of such Obligor signed by one of
its Responsible Officers and an opinion of counsel reasonably satisfactory to
the Administrative Agent, each stating that all conditions provided in this
Section 5.08 relating to such transaction have been satisfied and, with respect
to the opinion, as to such matters as the Administrative Agent shall reasonably
request, including, to the extent requested, the matters set forth in the
opinions delivered on the Effective Date.

 

Upon the satisfaction (or waiver) of the conditions set forth in this
Section 5.08, a Successor to the Borrower or the Guarantor shall succeed, and
may exercise every right and power of, the Borrower or the Guarantor under this
Agreement and the other Loan Documents with the same effect as if such Successor
had been originally named as the Borrower or the Guarantor herein, and the
Borrower or the Guarantor, as the case may be, shall be relieved of and released
from its obligations under this Agreement and the other Loan Documents.

 

Section 5.09                            Financial Covenants.

 

(a)                                  Prior to the Release Date.  The Guarantor
will not permit at any time the ratio of (x) Consolidated Total Debt at such
time to (y) Consolidated EBITDA for the then most recently concluded period of
four consecutive fiscal quarters of the Guarantor to exceed 3.50 to 1.00.

 

(b)                                 Following the Release Date.

 

(i)                                     The Borrower will not permit at any time
the ratio of (x) Consolidated Total Debt at such time to (y) Consolidated EBITDA
for the then most recently

 

44

--------------------------------------------------------------------------------


 

concluded period of four consecutive fiscal quarters of the Borrower to exceed
3.50 to 1.00.

 

(ii)                                  The Borrower will not permit at any time
the ratio of (x) Consolidated EBITDA for the then most recently concluded period
of four consecutive fiscal quarters of the Borrower to (y) Consolidated Interest
Expense for the then most recently concluded period of four consecutive fiscal
quarters of the Borrower to be less than 3.00 to 1.00.

 

Section 5.10                            Limitation on Restrictions on Subsidiary
Dividends and Other Distributions.  No Obligor will or will permit any
Subsidiary to, directly or indirectly, create or otherwise cause or suffer to
exist or become effective any encumbrance or restriction on the ability of any
Subsidiary, other than the Borrower, to (a) pay dividends or make any other
distributions on its capital stock or any other interest or participation in its
profits, owned by such Obligor or any Subsidiary, or pay any Debt owed by any
Subsidiary to an Obligor or any Subsidiary that is a direct or indirect parent
of such former Subsidiary, (b) make loans or advances to any Obligor or any
Subsidiary that is a direct or indirect parent of such former Subsidiary or
(c) transfer any of its properties or assets to any Obligor or any such
Subsidiary that is a direct or indirect parent of such former Subsidiary (or,
solely in the case of clause (xii) hereof, any other Consolidated Person in
respect of such Nonrecourse Debt), except for such encumbrances or restrictions
existing under or by reason of:

 

(i)                                     applicable laws and regulations,
judgments and orders and other legal requirements, agreements with non-U.S.
governments with respect to assets or businesses located in their jurisdiction,
or condemnation or eminent domain proceedings;

 

(ii)                                  this Agreement and any other agreement or
instrument governing Debt containing only such encumbrances and/or restrictions
that are on terms substantially similar in all material respects to, and in no
event more restrictive than, any such encumbrances and/or restrictions under
this Agreement;

 

(iii)                               (A) customary provisions restricting
subletting or assignment of any lease governing a leasehold interest of an
Obligor or a Subsidiary, (B) customary restrictions imposed on the transfer of
trademarked, copyrighted or patented materials or provisions in agreements that
restrict the assignment of such agreements or any rights thereunder, or
(C) customary provisions restricting the assignment of contracts entered into in
the ordinary course of business;

 

(iv)                              provisions contained in the instruments
evidencing or governing Debt or other obligations or agreements, in each case
existing on the date hereof;

 

(v)                                 provisions contained in instruments
evidencing or governing Debt or other obligations or agreements of any Person,
in each case, at the time such Person (A) shall be merged or consolidated with
or into an Obligor or any Subsidiary, (B) shall sell, transfer, assign, lease or
otherwise dispose of all or substantially all of such Person’s assets to an
Obligor or a Subsidiary, or (C) otherwise becomes a Subsidiary; provided that in
the case of clause (A), (B) or (C), such Debt, obligation or agreement was not

 

45

--------------------------------------------------------------------------------


 

incurred or entered into, or any such provisions adopted, in contemplation of
such transaction;

 

(vi)                              provisions contained in Refinancings, so long
as such provisions are, in the good faith determination of the applicable
Obligor’s board of directors, not materially more restrictive than those
contained in the respective instruments so Refinanced;

 

(vii)                           provisions contained in any instrument
evidencing or governing Debt or other obligations of a Subsidiary Guarantor;

 

(viii)                        any encumbrances and restrictions with respect to
a Subsidiary imposed in connection with an agreement which has been entered into
for the sale or disposition of such Subsidiary or its assets; provided that such
sale or disposition otherwise complies with this Agreement;

 

(ix)                                the subordination (pursuant to its terms) in
right and priority of payment of any Debt owed by any Subsidiary (the “Indebted
Subsidiary”) to an Obligor or any other Subsidiary, to any other Debt of such
Indebted Subsidiary; provided that (A) such Debt is permitted under this
Agreement; and (B) the Borrower’s or Guarantor’s, as applicable board of
directors has determined, in good faith, at the time of the creation of such
encumbrance or restriction, that such encumbrance or restriction could not,
based upon the facts and circumstances in existence at the time, reasonably be
expected to have a Material Adverse Effect;

 

(x)                                   provisions governing Preferred Stock
issued by a Subsidiary or Debt issued or incurred by a Subsidiary that is owed
to an Obligor or another Subsidiary;

 

(xi)                                provisions contained in instruments or
agreements evidencing or governing (A) Nonrecourse Debt or (B) other Debt of a
Subsidiary incurred to finance the acquisition or construction of fixed or
capital assets to the extent, in the case of sub-clause (B), such instrument or
agreement prohibits transfers of the assets financed with such Debt; and

 

(xii)                             provisions contained in debt instruments,
obligations or other agreements of any Subsidiary which are not otherwise
permitted pursuant to clauses (i) through (xii) of this Section 5.10; provided
that the aggregate investment of the Borrower and the Guarantor in all such
Subsidiaries (determined in accordance with GAAP) shall at no time exceed the
greater of (a) $300,000,000 and (b) 3% of Consolidated Tangible Assets.

 

The provisions of this Section 5.10 shall not prohibit (x) Liens not prohibited
by Section 5.07 or (y) restrictions on the sale or other disposition of any
property securing Debt of any Subsidiary; provided that such Debt is otherwise
permitted by this Agreement.

 

Section 5.11                            Transactions with Affiliates.  No
Obligor will or will permit any Subsidiary to, directly or indirectly, pay any
funds to or for the account of, make any investment (whether by acquisition of
Stock or indebtedness, by loan, advance, transfer of property, Guarantee or
other agreement to pay, purchase or service, directly or indirectly, any Debt,
or otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to or

 

46

--------------------------------------------------------------------------------


 

participate in, or effect any transaction in connection with any joint
enterprise or other joint arrangement with, any Affiliate (collectively,
“Affiliate Transactions”); provided, however, that the foregoing provisions of
this Section 5.11 shall not prohibit the any Obligor or any of their respective
Subsidiaries from:

 

(i)                                     engaging in any Affiliate Transaction
between or among (A) an Obligor and any Subsidiary or Subsidiaries or (B) two or
more Subsidiaries;

 

(ii)                                  declaring or paying any dividends and
distributions on any shares of the Borrower’s Stock (or prior to the Release
Date, the Guarantor’s Stock), including any dividend or distribution payable in
shares of such Stock or Stock Equivalents;

 

(iii)                               making any payments on account of the
purchase, redemption, retirement or acquisition of (A) any shares of the
Borrower’s Stock (or, prior to the Release Date, the Guarantor’s Stock) or
(B) any option, warrant or other right to acquire shares of the Borrower’s Stock
(or, prior to the Release Date, the Guarantor’s Stock), including any payment
payable in shares of such Stock, or Stock Equivalents;

 

(iv)                              declaring or paying any dividends or
distributions on Stock of any Subsidiary held by an Obligor or another
Subsidiary;

 

(v)                                 making sales to or purchases from any
Affiliate and, in connection therewith, extending credit or making payments, or
from making payments for services rendered by any Affiliate, if such sales or
purchases are made or such services are rendered in the ordinary course of
business and on terms and conditions at least as favorable to the relevant
Obligor or such Subsidiary as the terms and conditions which such Obligor or
such Subsidiary would reasonably expect to be obtained in a similar transaction
with a Person which is not an Affiliate at such time;

 

(vi)                              making payments of principal, interest and
premium on any Debt of an Obligor or such Subsidiary held by an Affiliate if the
terms of such Debt are at least as favorable to such Obligor or such Subsidiary
as the terms which such Obligor would reasonably expect to have been obtained at
the time of the creation of such Debt from a lender which was not an Affiliate;

 

(vii)                           participating in, or effecting any transaction
in connection with, any joint enterprise or other joint arrangement with any
Affiliate if an Obligor or such Subsidiary participates in the ordinary course
of its business and on a basis no less advantageous than the basis on which such
Affiliate participates;

 

(viii)                        paying or granting reasonable compensation,
indemnities, reimbursements and benefits to any director, officer, employee or
agent of an Obligor or any Subsidiary;

 

(ix)                                engaging in any Affiliate Transaction not
otherwise addressed in subsections (i) through (ix) of this Section 5.11, the
terms of which are not less favorable to an Obligor or such Subsidiary than
those that such Obligor or such Subsidiary would reasonably expect to be
obtained in a comparable transaction at such time with a Person which is not an
Affiliate; or

 

47

--------------------------------------------------------------------------------


 

(x)                                   engaging in any Affiliate Transaction in
connection with the consummation of the Separation Transaction.

 

Section 5.12                            Subsidiary Guarantors.  Each Obligor
will cause each Subsidiary that now or hereafter guarantees any Material Debt of
the Borrower for or in respect of borrowed money (other than Debt of the
Borrower to any other Subsidiary) to promptly thereafter (and in any event
within 30 days of executing such Guarantee) (a) become a Subsidiary Guarantor by
executing and delivering to the Administrative Agent a Subsidiary Guaranty and
(b) deliver to the Administrative Agent documents of the types referred to in
Section 4.01(d) and favorable opinions of counsel to such Subsidiary (which
shall cover, among other things, the legality, validity, binding effect and
enforceability of the Subsidiary Guaranty of such Subsidiary), all in form,
content and scope reasonably satisfactory to the Administrative Agent.

 

Section 5.13                            Subsidiary Debt.  The Borrower will not
at any time permit the aggregate outstanding principal amount of Debt of its
Consolidated Subsidiaries (for the avoidance of doubt, not including
Intercompany Debt) to exceed an amount equal to $250,000,000; provided that, for
purposes of this Section 5.13, “Debt” shall not include (a) Permitted Acquired
Debt of any Consolidated Subsidiary, (b) Debt of any Subsidiary Guarantor, and
(c) obligations under any Permitted Securitization Transaction, to the extent
otherwise constituting Debt.

 

Section 5.14                            Consummation of the Distribution.  The
Guarantor will not obtain shareholder approval of the Distribution or consummate
the Distribution unless (a) the Separation Transaction will be consummated in
accordance with, in all material respects, the Form 10, the Letter Ruling and
the Separation Tax Opinion; and (b) the Guarantor shall have received the Third
Party Solvency Opinion.

 

For the avoidance of doubt, a material adverse change in the condition,
financial or otherwise, of the Borrower and its Subsidiaries or of the ADT
Business that does not result from changes made by the Guarantor and its
Subsidiaries in the composition of the business and assets subject to the
Contribution shall not constitute a breach of the covenant contained in this
Section 5.14.

 

ARTICLE VI



Events of Default

 

Section 6.01                            Events of Default.  If any of the
following events (“Events of Default”) shall occur:

 

(a)                                  the Borrower shall fail to pay any
principal of any Loan when and as the same shall become due and payable, whether
at the due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
clause (a) of this Section) payable under this Agreement or the other Loan
Documents, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five (5) Business Days;

 

48

--------------------------------------------------------------------------------


 

(c)                                  any representation or warranty made or
deemed made by or on behalf of an Obligor or any Subsidiary in or in connection
with this Agreement or the other Loan Documents or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, or in any report,
certificate or financial statement furnished pursuant to or in connection with
this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, shall prove to have been
incorrect in any material respect when made or deemed made;

 

(d)                                 any Obligor shall fail to observe or perform
any covenant, condition or agreement contained in (i) Section 5.06, 5.07, 5.08,
5.10, 5.11, 5.12 or 5.13, and such failure shall not be remedied within five
Business Days after any Responsible Officer obtains knowledge thereof or
(ii) Section 5.01(d), 5.02(b)(i) (solely with respect to the Borrower), 5.09 or
5.14;

 

(e)                                  any Obligor shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement or the
other Loan Documents (other than those specified in clause (a), (b) or (d) of
this Section), and such failure shall continue unremedied for a period of 30
days after notice thereof from the Administrative Agent to the Borrower or the
Guarantor, as applicable (which notice will be given at the request of any
Lender);

 

(f)                                    an Obligor or any Subsidiary shall fail
to make any payment in respect of any Material Debt, when and as the same shall
become due and payable, and such failure shall continue beyond any applicable
grace period (but in any event, in the case of interest, fees or other amounts
other than principal, for a period of at least five Business Days);

 

(g)                                 any event or condition occurs that results
in any Material Debt becoming due prior to its schedule maturity; provided that
this clause (g) shall not apply to (i) secured Debt that becomes due as a result
of the voluntary sale or transfer of the property or assets securing such Debt,
(ii) any conversion, repurchase or redemption of any Material Debt scheduled by
the terms thereof to occur on a particular date, any conversion of any Material
Debt initiated by a holder thereof pursuant to the terms thereof or any optional
prepayment, repurchase or redemption of any Material Debt, in each case not
subject to any contingent event or condition related to the creditworthiness,
financial performance or financial condition of the Guarantor, the Borrower or
any Subsidiary or (iii) any repurchase or redemption of any Material Debt
pursuant to any put option exercised by the holder of such Material Debt;
provided that such put option is exercisable at times specified in the terms of
the Material Debt and not by its terms solely as a result of any contingent
event or condition related to the creditworthiness, financial performance or
financial condition of an Obligor or the applicable Subsidiaries;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation, winding up,
reorganization or other relief in respect of an Obligor or any Significant
Subsidiary or its debts, or of a substantial part of its assets, under any
bankruptcy, insolvency, receivership or similar law of any jurisdiction now or
hereafter in effect (“Debtor Relief Law”) or (ii) the appointment of a receiver,
trustee, custodian, sequestrator, conservator or similar official for an Obligor
or any Significant Subsidiary or for a substantial part of its respective
assets, and, in any such case, such proceeding or petition shall continue

 

49

--------------------------------------------------------------------------------


 

undismissed for 60 days, or an order or decree approving or ordering any of the
foregoing shall be entered;

 

(i)                                     an Obligor or any Significant Subsidiary
shall (i) voluntarily commence any proceeding or file any petition seeking
liquidation, winding up, reorganization or other relief under any Debtor Relief
Law, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Section, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for an Obligor or any
Significant Subsidiary or for a substantial part of its respective assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding, (v) make a general assignment for the benefit
of creditors or (vi) take any action for the purpose of effecting any of the
foregoing;

 

(j)                                     an Obligor or any Significant Subsidiary
shall admit in writing its inability or fail generally to pay its debts as they
become due;

 

(k)                                  one or more judgments or orders for the
payment of money in an aggregate amount in excess of $75,000,000 (after
deducting amounts covered by insurance, except to the extent that the insurer
providing such insurance has declined such coverage or indemnification) shall be
rendered against an Obligor or any Subsidiary or any combination thereof and,
within 60 days after entry thereof, such judgment or order is not discharged or
execution thereof stayed pending appeal, or within 60 days after the expiration
of any such stay, such judgment or order is not discharged;

 

(l)                                     an ERISA Event shall have occurred that,
when taken together with all other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

(m)                               (i) any person or group of persons (within the
meaning of Section 13 or 14 of the Securities Exchange Act of 1934, as amended)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3
promulgated by the SEC under said Act) of 40% or more of the outstanding shares
of common stock of the (x) prior to the Release Date, Guarantor and
(y) thereafter, Borrower; or (ii) on the last day of any period of twelve
consecutive calendar months, a majority of members of the board of directors of
(x) prior to the Release Date, the Guarantor and (y) thereafter, the Borrower
shall no longer be composed of individuals (A) who were members of said board of
directors on the first day of such twelve consecutive calendar month period or
(B) whose election or nomination to said board of directors was approved by
individuals referred to in clause (A) above constituting at the time of such
election or nomination at least a majority of said board of directors;

 

(n)                                 any Loan Document shall cease to be valid
and enforceable against any Obligor or Subsidiary Guarantor party thereto
(except for the termination of a Subsidiary Guaranty in accordance with its
terms), or any Obligor or Subsidiary Guarantor shall so assert in writing; or

 

50

--------------------------------------------------------------------------------


 

(o)                                 prior to the Release Date, the Borrower (or
any permitted Successor pursuant to Section 5.08) shall cease to be a
Wholly-Owned Consolidated Subsidiary of the Guarantor;

 

then, in every such event (other than an event described in clause (h) or (i) of
this Section with respect to the Borrower or the Guarantor) and at any time
thereafter during the continuance of such event, the Administrative Agent shall,
at the request of, or may, with the consent of, the Required Lenders, by notice
to the Borrower, take either or both of the following actions, at the same or
different times:  (x) terminate the Commitments, and thereupon the Commitments
shall terminate immediately, and (y) declare the unpaid principal amount of all
outstanding Loans, all interest accrued and unpaid thereon and all other amounts
owing or payable hereunder or under any other Loan Document to be immediately
due and payable, and thereupon the principal amount of all such outstanding
Loans together with all such interest and other amounts so declared to be due
and payable shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby expressly
waived by the Obligors; and in case of any event described in clause (h) or
(i) of this Section with respect to the Borrower or the Guarantor, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued under any Loan Document, shall automatically
become due and payable, without presentment, demand, protest or other notice of
any kind, all of which are hereby expressly waived by the Obligors.

 

ARTICLE VII



The Administrative Agent

 

Section 7.01                            Appointment and Authority.  Each Lender
hereby irrevocably appoints Citibank to act on its behalf as the Administrative
Agent hereunder and under the other Loan Documents and authorizes the
Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders, and neither the Borrower nor the Guarantor
shall have rights as a third-party beneficiary of any of such provisions.

 

Section 7.02                            Administrative Agent Individually.  The
Person serving as the Administrative Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Administrative Agent, and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity.  Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with the Guarantor, the Borrower or any Subsidiary or other Affiliate thereof as
if such Person were not the Administrative Agent hereunder and without any duty
to account therefor to the Lenders.

 

51

--------------------------------------------------------------------------------


 

Section 7.03                            Duties of Administrative Agent;
Exculpatory Provisions.  ii) The Administrative Agent’s duties hereunder and
under the other Loan Documents are solely ministerial and administrative in
nature, and the Administrative Agent shall not have any duties or obligations,
whether fiduciary, implied or otherwise, except those expressly set forth herein
and in the other Loan Documents.  Without limiting the generality of the
foregoing, the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers but shall be required
to act or refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the written direction of the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents); provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent or any of its
Affiliates to liability or that is contrary to any Loan Document or applicable
law, including for the avoidance of doubt, any action that may be in violation
of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law.

 

(a)                                  The Administrative Agent shall not be
liable for any action taken or not taken by it (i) with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith shall be necessary, under the circumstances as provided in
Sections 10.02(b) or 6.01) or (ii) in the absence of its own gross negligence or
willful misconduct.  The Administrative Agent shall be deemed not to have
knowledge of any Default or Event of Default unless and until the Borrower or
any Lender shall have given notice to the Administrative Agent describing such
Default or Event of Default.

 

(b)                                 Neither the Administrative Agent nor any
member of the Agent’s Group shall be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty, representation or other
information made or supplied in or in connection with this Agreement, any other
Loan Document or the Information Memorandum, (ii) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith or the adequacy, accuracy and/or completeness
of the information contained therein, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than (but subject to the
foregoing clause (ii)) to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

(c)                                  Nothing in this Agreement or any other Loan
Document shall require the Administrative Agent or any of its Related Parties to
carry out any “know your customer” or other checks in relation to any person on
behalf of any Lender, and each Lender confirms to the Administrative Agent that
it is solely responsible for any such checks it is required to carry out and
that it may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its Related Parties.

 

Section 7.04                            Reliance by Administrative Agent.  The
Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice,

 

52

--------------------------------------------------------------------------------


 

request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person.  The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon.  In determining compliance with any condition hereunder to the
making of a Loan that by its terms must be fulfilled to the satisfaction of a
Lender, the Administrative Agent may presume that such condition is satisfactory
to such Lender unless an officer of the Administrative Agent responsible for the
transactions contemplated hereby shall have received notice to the contrary from
such Lender prior to the making of such Loan, and, in the case of a Borrowing,
such Lender shall not have made available to the Administrative Agent such
Lender’s ratable portion of such Borrowing.  The Administrative Agent may
consult with legal counsel (who may be counsel for the Borrower or the
Guarantor), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

Section 7.05                            Delegation of Duties.  The
Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  Each such sub-agent and the Related Parties of the Administrative
Agent and each such sub-agent shall be entitled to the benefits of all
provisions of this Article VII and Section 10.03 (as though such sub-agents were
the “Administrative Agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

 

Section 7.06                            Resignation or Removal of Administrative
Agent.

 

(a)                                  The Administrative Agent may at any time
give notice of its resignation to the Lenders and the Borrower.  Upon receipt of
any such notice of resignation, the Required Lenders shall have the right to
appoint a successor, which shall be (i) a bank with an office in New York, New
York, or an Affiliate of any such bank with an office in New York, New York, and
(ii) subject to the approval of the Borrower so long as no Default or Event of
Default shall have occurred and be continuing (such approval not to be
unreasonably withheld or delayed).  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to), on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above.  Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)                                 If the Person serving as Administrative
Agent is a Defaulting Lender pursuant to clause (d) of the definition thereof,
the Required Lenders may, to the extent permitted by applicable law, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent and appoint a successor, which appointment shall be subject to the
approval of the Borrower so long as no Default or Event of Default shall have
occurred and

 

53

--------------------------------------------------------------------------------


 

be continuing (such approval not to be unreasonably withheld or delayed) and
acceptance by the replacement Administrative Agent.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

 

(c)                                  With effect from the Resignation Effective
Date or the Removal Effective Date (as applicable) (i) the retiring or removed
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (ii) except for any indemnity
payments owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above.  Upon the acceptance of a successor’s appointment
as Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents.  The fees payable by the Borrower
to a successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor. 
After the retiring or removed Administrative Agent’s resignation or removal
hereunder and under the other Loan Documents, the provisions of this Article and
Section 1 shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

 

Section 7.07                            Non-Reliance on Administrative Agent and
Other Lenders.  Each Lender acknowledges that it has, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

Section 7.08                            Termination of Subsidiary Guaranty.  The
Lenders hereby irrevocably authorize the Administrative Agent, at its option and
in its discretion, to release any Subsidiary Guarantor from its obligations
under such Subsidiary Guarantor’s Subsidiary Guaranty (i) if such Person ceases
to exist or to be a Subsidiary (or substantially contemporaneously with such
release will cease to exist or to be a Subsidiary), in each case as a result of
a transaction permitted hereunder, or (ii) otherwise in accordance with
Section 4.06(b) of the relevant Subsidiary Guaranty.

 

54

--------------------------------------------------------------------------------


 

Section 7.09                            No Other Duties, etc.  Anything herein
to the contrary notwithstanding, none of the Persons acting as Syndication
Agent, Bookrunners or Lead Arrangers shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or as a Lender
hereunder.

 

ARTICLE VIII



Guarantee

 

The provisions set forth in this Article VIII and the guarantee provided by the
Guarantor herein, shall apply only during the period from the Effective Date to
the Release Date.

 

Section 8.01                            The Guarantee.  The Guarantor hereby
unconditionally and irrevocably guarantees the full and punctual payment when
due (whether at stated maturity, by mandatory prepayment, by acceleration or
otherwise) of the principal of and interest on the Loans, the Notes and all
other amounts whatsoever at any time or from time to time payable or becoming
payable under this Agreement or the other Loan Documents.  This is a continuing
guarantee and a guarantee of payment and not merely of collection.  Upon failure
by the Borrower to pay punctually any such amount when due as aforesaid, the
Guarantor shall forthwith on demand pay the amount not so paid at the place and
in the manner specified in this Agreement.

 

Section 8.02                            Guarantee Unconditional.  The
obligations of the Guarantor hereunder shall be unconditional and absolute, and,
without limiting the generality of the foregoing, shall not be released,
discharged or otherwise affected, at any time, by:

 

(a)                                  any extension, renewal, settlement,
compromise, waiver or release in respect of any obligation of the Borrower under
any Loan Document, by operation of law or otherwise;

 

(b)                                 any modification or amendment of or
supplement to any Loan Document;

 

(c)                                  any release, impairment, non-perfection or
invalidity of any direct or indirect security for any obligation of the Borrower
under any Loan Document;

 

(d)                                 any change in the corporate existence,
structure or ownership of the Borrower, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting the Borrower or its assets
or any resulting release or discharge of any obligation of the Guarantor or the
Borrower contained in any Loan Document;

 

(e)                                  the existence of any claim, set-off or
other rights which the Guarantor may have at any time against the Borrower, the
Administrative Agent, any Lender or any other Person, whether in connection
herewith or any unrelated transactions; provided that nothing herein shall
prevent the assertion of any such claim by separate suit or compulsory
counterclaim;

 

(f)                                    any invalidity or unenforceability
relating to or against the Borrower for any reason of any Loan Document, or any
provision of applicable law or regulation of any

 

55

--------------------------------------------------------------------------------


 

jurisdiction purporting to prohibit the payment by the Borrower, in the currency
and funds and at the time and place specified herein, of any amount payable by
it under any Loan Document; or

 

(g)                                 any other act or omission to act or delay of
any kind by the Borrower, the Administrative Agent, any Lender or any other
Person, or any other circumstance whatsoever which might, but for the provisions
of this paragraph, constitute a legal or equitable discharge or defense of a
guarantor or surety.

 

Section 8.03                            Discharge Only upon Payment in Full;
Reimbursement in Certain Circumstances.  The guarantee and other agreements in
this Article VIII shall remain in full force and effect until the Commitments
shall have terminated and the principal of and interest on the Loans, the Notes
and all other amounts whatsoever payable by the Borrower under any Loan Document
shall have been finally paid in full.  If at any time any payment of any such
amount payable by the Borrower under any Loan Document is rescinded or must be
otherwise restored or returned upon the insolvency, bankruptcy or reorganization
of the Borrower or otherwise, the Guarantor’s obligations hereunder with respect
to such payment shall be reinstated at such time as though such payment had been
due but not made at such time.

 

Section 8.04                            Waiver by the Guarantor.  The Guarantor
irrevocably waives acceptance hereof, presentment, demand, protest and any
notice not provided for herein, as well as any requirement that at any time any
action be taken by any Person against the Borrower or any other Person.

 

Section 8.05                            Subrogation.  Upon making any payment
hereunder with respect to the Borrower, the Guarantor shall be subrogated to the
rights of the payee against the Borrower with respect to such payment; provided
that the Guarantor shall not enforce any payment by way of subrogation until all
amounts of principal of and interest on the Loans and all other amounts payable
by the Borrower under any Loan Document have been paid in full and the
Commitments have been terminated.

 

Section 8.06                            Stay of Acceleration.  In the event that
acceleration of the time for payment of any amount payable by the Borrower under
any Loan Document is stayed upon insolvency, bankruptcy or reorganization of the
Borrower, all such amounts otherwise subject to acceleration under the terms of
this Agreement shall nonetheless be payable by the Guarantor hereunder forthwith
on demand by the Required Lenders.

 

Section 8.07                            Release of Guaranty.  On the date on
which the Separation Transaction is consummated, and concurrently with the
consummation of the Separation Transaction (such date being, the “Release
Date”), the Guarantor shall automatically cease to be an Obligor under this
Agreement and all duties and obligations of the Guarantor as set forth in this
Agreement (including the guarantee provided in this Article VIII), and each of
the other terms and conditions applicable to the Guarantor shall automatically
cease to apply to the Guarantor and each reference to an “Obligor” in this
Agreement shall refer solely to the Borrower.

 

56

--------------------------------------------------------------------------------


 

ARTICLE IX



Yield Protection, Illegality and Taxes

 

Section 9.01                            Alternate Rate of Interest.  If prior to
the commencement of any Interest Period for a Eurodollar Borrowing:

 

(a)                                  the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that adequate and
reasonable means do not exist for ascertaining the LIBO Rate for such Interest
Period; or

 

(b)                                 the Administrative Agent is advised by the
Required Lenders that the LIBO Rate for such Interest Period (together with any
amounts payable pursuant to Section 9.03 or 9.05) will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or facsimile or electronic mail as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exist,
(i) any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective; and (ii) if any Borrowing Request requests a Eurodollar Borrowing,
such Borrowing shall be made as an ABR Borrowing.  In the case of
clause (b) above, during any such period of suspension each Lender shall, from
time to time upon request from the Borrower, certify its cost of funds for each
Interest Period to the Borrower and the Administrative Agent as soon as
practicable (but in any event not later than 10 Business Days after any such
request).

 

Section 9.02                            Illegality.  Notwithstanding any other
provision of any Loan Document, if any Lender shall notify the Administrative
Agent (and provide to the Borrower an opinion of counsel to the effect) that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for such Lender or its lending office for
Eurodollar Borrowings to perform its obligations hereunder to make Eurodollar
Loans or to fund or maintain Eurodollar Loans hereunder, (i) each Eurodollar
Loan of such Lender will automatically, upon such demand, convert into an ABR
Loan that bears interest at the rate set forth in Section 2.12(a); and (ii) the
obligation of such Lender to make or continue, or to convert ABR Loans into,
Eurodollar Loans shall be suspended until the Administrative Agent shall notify
the Borrower and such Lender that the circumstances causing such suspension no
longer exist and such Lender shall make the ABR Loans in the amount and on the
dates that it would have been requested to make Eurodollar Loans had no such
suspension been in effect.

 

57

--------------------------------------------------------------------------------


 

Section 9.03                            Increased Costs.

 

(a)                                  If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender; or

 

(ii)                                  impose on any Lender or the London
interbank market any other condition, cost or expense affecting any Loan
Document or Eurodollar Loans made by such Lender;

 

and the result of any of the foregoing has been to increase the cost to such
Lender of making, continuing, converting into or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to reduce the amount
of any sum received or receivable by such Lender hereunder (whether of
principal, interest or otherwise) (excluding any such increased costs or
reduction in amount resulting from Taxes or Other Taxes, as to which
Section 9.05 shall govern, or resulting from reserve commitments contemplated by
Section 9.03(c)), then from time to time within 30 days of written demand
therefor (subject to Section 9.06) the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

(b)                                 If any Lender determines that any Change in
Law regarding capital or liquidity requirements has the effect of reducing the
rate of return on such Lender’s capital or on the capital of such Lender’s
holding company, if any, as a consequence of any Loan Document or the Loans made
by such Lender, to a level below that which such Lender or such Lender’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s policies and the policies of such Lender’s holding
company with respect to capital adequacy), then from time to time within 30 days
of written demand therefor (subject to Section 9.06) the Borrower will pay to
such Lender such additional amount or amounts as will compensate such Lender or
such Lender’s holding company for any such reduction suffered.

 

(c)                                  At any time that any Lender is required to
establish or maintain reserves in respect of its Eurodollar Loans under FRB
Regulation D, such Lender may require the Borrower to pay, contemporaneously
with each payment of interest on a Eurodollar Loan made by such Lender,
additional interest on such Eurodollar Loan at a rate per annum determined by
such Lender be sufficient to compensate it for the cost to it of maintaining, or
the reduction in its total return in respect of, such Eurodollar Loan, up to but
not exceeding the excess of (i) (A) the applicable LIBO Rate divided by (B) one
minus the Eurodollar Reserve Percentage, over (ii) the applicable LIBO Rate. 
Any Lender wishing to require payment of such additional interest (x) shall so
notify the Borrower and the Administrative Agent, in which case such additional
interest on the Eurodollar Loans of such Lender shall be payable to such Lender
at the time and place indicated at which interest otherwise is payable on such
Eurodollar Loan, with respect to each Interest Period commencing at least three
Business Days after the giving of such notice and (y) shall notify the Borrower
at least five Business Days prior to each date on which interest is payable on
the Eurodollar Loans of the amount then due it under this Section.

 

58

--------------------------------------------------------------------------------


 

(d)                                 Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 90 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change of Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof).

 

Section 9.04                            Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurodollar Loan on the date specified in any
oral or written notice given pursuant hereto or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 10.04(d),
then, in any such event, the Borrower shall compensate each Lender for the loss,
cost and expense attributable to such event (including any loss or expense
arising from the redeployment of funds obtained by it to maintain such
Eurodollar Loan or from fees payable to terminate the deposits from which such
funds were obtained, but excluding any loss of anticipated profits) within
10 days of written demand therefor (subject to Section 9.06).

 

Section 9.05                            Taxes.

 

(a)                                  Any and all payments by or on account of
any obligation of the Borrower or the Guarantor under any Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that, if the Borrower or the Guarantor, as the case may be,
shall be required to deduct any Indemnified Taxes or Other Taxes from such
payments, then (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) the Administrative Agent or applicable Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been required; (ii) the Borrower or the Guarantor, as the
case may be, shall make such deductions; and (iii) the Borrower or the
Guarantor, as the case may be, shall pay the full amount deducted to the
relevant Governmental Authority in accordance with applicable law.

 

(b)                                 The Borrower shall pay any Other Taxes to
the relevant Governmental Authority in accordance with applicable law without
duplication with any obligation to pay Other Taxes to a Governmental Authority
under Section 9.05(a).

 

(c)                                  The Borrower shall pay and indemnify,
defend and hold harmless the Administrative Agent and each Lender, within
30 days after written demand therefor (subject to Section 9.06), for the full
amount of any Indemnified Taxes or Other Taxes required to be paid by the
Administrative Agent and/or such Lender, as the case may be, on or with respect
to any payment by or on account of any obligation of the Borrower under any Loan
Document (including Indemnified Taxes or Other Taxes imposed or asserted on or
attributable to amounts payable under this Section) and any penalties, interest
and reasonable expenses arising therefrom

 

59

--------------------------------------------------------------------------------


 

or with respect thereto, whether or not such Indemnified Taxes or Other Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  As soon as practicable after any payment of Indemnified Taxes or
Other Taxes to a Governmental Authority by the Administrative Agent or such
Lender, the Administrative Agent or such Lender, as the case may be, shall
deliver to the Borrower the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment or other evidence of such
payment reasonably satisfactory to the Borrower.

 

(d)                                 As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

 

(e)                                  Any Lender that is entitled to an exemption
from or reduction of withholding tax with respect to payments under this
Agreement shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law, or, in the case of
non-United States withholding tax, at the request of the Borrower in writing,
such properly completed and executed documentation prescribed by applicable law
or reasonably requested by the Borrower as will permit such payments to be made
without withholding or at a reduced rate.

 

(f)                                    If the Administrative Agent or a Lender
determines, in its good faith judgment, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 9.05, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 9.05 with respect to the Taxes or Other Taxes giving rise to
such refund), net of all out-of-pocket expenses of the Administrative Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority.  This Section shall not be
construed to require the Administrative Agent or any Lender to make available
its tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.  Notwithstanding anything to
the contrary in this paragraph (f), in no event will the Administrative Agent or
any Lender be required to pay any amount to the Borrower pursuant to this
paragraph (f) the payment of which would place the Administrative Agent or such
Lender in a less favorable net after-Tax position than the Administrative Agent
or such Lender would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid.

 

(g)                                 If a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the

 

60

--------------------------------------------------------------------------------


 

Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by applicable law (including as prescribed
by Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Section 9.06                            Matters Applicable to all Requests for
Compensation.  If any Lender or the Administrative Agent is claiming
compensation under Section 9.03, 9.04 or 9.05, it shall deliver to the
Administrative Agent, who shall deliver to the Borrower contemporaneously with
the demand for payment, a certificate setting forth in reasonable detail the
calculation of any additional amount or amounts to be paid to it hereunder and
the basis used to determine such amounts and such certificate shall be
conclusive and binding on all parties hereto in the absence of manifest error. 
In determining such amount, such Lender or the Administrative Agent may use any
reasonable averaging and attribution methods.  In any such certificate claiming
compensation under Section 9.03(b), such Lender shall certify that the claim for
additional amounts referred to therein is generally consistent with such
Lender’s treatment of similarly situated customers of such Lender whose
transactions with such Lender are similarly affected by the change in
circumstances giving rise to such payment, but such Lender shall not be required
to disclose any confidential or proprietary information therein.  This
Section shall not be construed to require the Administrative Agent or any Lender
to make available its tax returns (or any other information relating to its
taxes which it deems confidential) to the Borrower or any other Person.

 

Section 9.07                            Mitigation Obligations.  If any Lender
requests compensation under Section 9.03, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 9.05, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 9.03 or 9.05, as the case may be, in the future and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender.  The Borrower hereby agrees to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

ARTICLE X



Miscellaneous

 

Section 10.01                     Notices.  v) All notices, demands, requests,
consents and other communications provided for in this Agreement shall be given
in writing, or by any telecommunication device capable of creating a written
record (including electronic mail), and addressed to the party to be notified as
follows:

 

61

--------------------------------------------------------------------------------


 

(i)            if to the Borrower

 

The ADT Corporation
1501 Yamato Road
Boca Raton, FL 33431
Attention:  Ravi Tulsyan
E-mail:  rtulsyan@tyco.com

 

(ii)           prior to the Release Date, if to the Guarantor

 

Tyco International Ltd.
Freier Platz 10
CH-8200 Schaffhausen
Switzerland
Attention:  Executive Vice President and General Counsel
Fax:  +41 52 633 0299;

 

(iii)          if to the Administrative Agent, to its applicable address (or
facsimile number or e-mail address) set forth on Schedule 10.01; and

 

(iv)          if to any other Lender, to its applicable address (or facsimile
number or e-mail address) set forth in Schedule 10.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party to this Agreement.

 

or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent.

 

(b)           Notices sent by hand or overnight courier service, or mailed by
certified or registered mail, shall be deemed to have been given when received;
notices sent by facsimile shall be deemed to have been given when sent (except
that, if not given during normal business hours for the recipient, shall be
deemed to have been given at the opening of business on the next business day
for the recipient)

 

(c)           Notices and other communications to the Lenders may be delivered
or furnished by Approved Electronic Communication (including e mail and Internet
or intranet websites) pursuant to procedures approved by the Administrative
Agent, provided that the foregoing shall not apply to notices to any Lender
pursuant to Article II if such Lender, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by Approved
Electronic Communication.  The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(d)           Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii)

 

62

--------------------------------------------------------------------------------


 

notices or communications posted to an Internet or intranet website shall be
deemed received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (i), of notification that such
notice or communication is available and identifying the website address
therefor; provided that, for both clauses (i) and (ii) above, if such notice,
email or other communication is not sent during the normal business hours of the
recipient, such notice or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient.

 

Section 10.02                     Waivers; Amendments.

 

(a)                                  No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.  The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have.  No waiver of any provision of this
Agreement or any other Loan Document or consent to any departure by any Obligor
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given. 
Without limiting the generality of the foregoing, the making of a Loan shall not
be construed as a waiver of any Default, regardless of whether the
Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.

 

(b)                                 Neither this Agreement nor the Notes or any
Subsidiary Guaranty or any provision hereof or thereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Obligors, the Subsidiary Guarantors (to the extent applicable) and the
Required Lenders or by the Obligors, the Subsidiary Guarantors (to the extent
applicable) and the Administrative Agent with the consent of the Required
Lenders; provided that no such agreement shall (i) increase the Commitment of
any Lender without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby, (iii) postpone the scheduled date of payment of the principal amount of
any Loan or any interest thereon, or any fees payable hereunder, or reduce the
amount of, waive or excuse any such payment, or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.13(b) or (c) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) except as otherwise permitted herein,
release the Guarantor from its obligations under Article VIII or release any
Subsidiary Guarantor which is a Significant Subsidiary from its obligations
under its Subsidiary Guaranty, in each case, without the written consent of each
Lender, or (vi) change any of the provisions of this Section or the definition
of “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; provided, further, that no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent
under any Loan Document without the prior written consent of the Administrative
Agent.  Notwithstanding the foregoing

 

63

--------------------------------------------------------------------------------


 

provisions of this Section 10.02(b), to the extent that the Borrower or any of
its Affiliates shall have acquired Commitments or Loans, the consent of the
Borrower or any of its Affiliates (solely in its capacity as Lender) otherwise
required under this Section 10.02(b) for any waiver, amendment or modification
shall not be required.

 

Section 10.03                     Expenses; Indemnity; Damage Waiver.

 

(a)                                  The Borrower shall pay (i) all reasonable
out of pocket expenses incurred by the Administrative Agent, the Lead Arrangers
and their Affiliates, including the reasonable fees, charges and disbursements
of counsel for the Administrative Agent, in connection with the syndication of
the credit facility provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
and thereof (whether or not the transactions contemplated hereby or thereby
shall be consummated), and (ii) while a Default has occurred and is continuing,
all out-of-pocket expenses incurred by the Administrative Agent and the Lenders,
including reasonable fees, charges and disbursements of counsel in connection
with the enforcement or protection of its rights (A) in connection with this
Agreement and the other Loan Documents, including its rights under this Section,
or (B) in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout or restructuring negotiations
in respect of such Loans.

 

(b)                                 The Borrower shall indemnify the
Administrative Agent, the Lead Arrangers and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”),
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including the reasonable fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of any actual or prospective claim, litigation, investigation or
proceeding (whether based on contract, tort or any other theory and regardless
of whether any Indemnitee is a party thereto or such claim, litigation,
investigation or proceeding is brought by any Obligor or any of their respective
Subsidiaries or their respective Related Parties or any Indemnitee) relating to
(i) the execution or delivery of this Agreement or any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder (including in
connection with the marketing and syndication of the credit facility provided
herein) or the consummation of the Transactions or any other transactions
contemplated hereby, (ii) any Loan or the use of the proceeds therefrom or
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by any Obligor or any of their respective
Subsidiaries, or any Environmental Liability related in any way to any Obligor
or any of their respective Subsidiaries; provided that such indemnity shall not,
as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses have (A) resulted from the gross
negligence or willful misconduct of such Indemnitee, as determined by a court of
competent jurisdiction by final and nonappealable judgment or (B) resulted from
a dispute solely among the Lenders (and not against the Lead Arrangers or the
Administrative Agent in their respective capacities as such) that does not arise
from any act, request or omission by any Obligor or Subsidiary Guarantor or any
Obligor’s or Subsidiary Guarantor’s breach of its obligations under any Loan
Document or applicable law.  If any claim, litigation, investigation or
proceeding is asserted against any Indemnitee, such Indemnitee shall,

 

64

--------------------------------------------------------------------------------


 

to the extent permitted by applicable law or regulation in the opinion of its
counsel, notify the Borrower as soon as reasonably practicable, but the failure
to so promptly notify the Borrower shall not affect the Borrower’s obligations
under this Section unless such failure materially prejudices the Borrower’s
right to participate in the contest of such claim, litigation, investigation or
proceeding, as hereinafter provided.  If requested by the Borrower in writing,
such Indemnitee shall make reasonable good faith efforts to contest such claim,
litigation, investigation or proceeding (subject to reimbursement by Borrower of
any expenses and out-of-pocket costs incurred in connection therewith) and,
except to the extent prohibited by applicable law or regulations or as would
otherwise be unreasonable in the circumstances or contrary to the internal
policies of the Indemnitee as generally applied, shall permit the Borrower to
participate in such contest.  Any Indemnitee that proposes to settle or
compromise any claim, litigation, investigation or proceeding for which the
Borrower may be liable for payment of indemnity hereunder shall give the
Borrower written notice of the terms of such proposed settlement or compromise
reasonably in advance of settling or compromising such claim or proceeding and
shall obtain the Borrower’s prior written consent (not to be unreasonably
withheld).  This Section 10.03(b) shall not apply with respect to Taxes other
than any Taxes that represent losses, claims, damages, etc. arising from any
non-Tax claims.

 

(c)                                  To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent or any
Related Party thereof under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Administrative Agent or such Related Party, as
the case may be, such Lender’s Applicable Percentage (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such, or against
any Related Party acting for the Administrative Agent in connection with such
capacity.

 

(d)                                 To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or the use of the proceeds thereof.  No
Indemnitee referred to in paragraph (b) above shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through the Approved Electronic Platform in
connection with this Agreement or the other Loan Documents or the Transactions
that are intercepted by such persons.

 

(e)                                  All amounts due under this Section shall be
payable not later than 10 Business Days after written demand therefor.

 

Section 10.04                     Successors and Assigns.

 

(a)                                  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) other than as
contemplated by Section 5.08, neither the Guarantor nor the Borrower may

 

65

--------------------------------------------------------------------------------


 

assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender (and any
attempted assignment or transfer by the Guarantor or the Borrower without such
consent shall be null and void); and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 (i)                                    
Subject to the conditions set forth in paragraph (b)(ii) below, any Lender may
assign to one or more assignees (other than (x) a natural Person or (y) any
Obligor, its Subsidiaries and any of their respective Related Parties) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) with the prior
written consent (such consent not to be unreasonably withheld or delayed) of:

 

(A)                              the Borrower; provided that (1) no consent of
the Borrower shall be required for an assignment to a Lender, an Affiliate of a
Lender or, if an Event of Default has occurred and is continuing, any other
Person (other than a natural person) and (2) the Borrower shall have deemed to
have consented to any assignment permitted herein unless it shall have objected
to such assignment within 20 Business Days after having notice of such
assignment; and

 

(B)                                the Administrative Agent; provided that no
consent of the Administrative Agent shall be required for an assignment to a
Lender, or an Affiliate of a Lender;

 

provided that no such assignment will be made to any Defaulting Lender or any of
its subsidiaries or Affiliates or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause.

 

(ii)                                  Assignments shall be subject to the
following additional conditions:

 

(A)                              except in the case of an assignment to a Lender
or an Affiliate of a Lender or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or
Loans of the assigning Lender subject to each such assignment, and the amount of
the Commitment or Loans of the assigning Lender remaining after each such
assignment (in each case determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent), in
each case shall not be less than $10,000,000 unless each of the Borrower and the
Administrative Agent otherwise consent (each such consent not to be unreasonably
withheld or delayed); provided that no such consent of the Borrower shall be
required if an Event of Default under clause (a), (b), (h), (i) or (j) of
Article VI has occurred and is continuing;

 

66

--------------------------------------------------------------------------------


 

(B)                                each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement;

 

(C)                                the parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee of $3,500 (other than in the case of an
assignment to an Affiliate of a Lender), which fee may be waived by the
Administrative Agent; and

 

(D)                               in the case of a proposed assignment to a
non-U.S. Affiliate of a Lender, for which the Borrower’s consent is not
required, the assigning Lender shall provide three Business Days’ written notice
to the Borrower of such proposed assignment.

 

(iii)                               Subject to acceptance and recording thereof
pursuant to paragraph (b)(iv) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 9.03, 9.04, 9.05 and 10.03 with
respect to facts and circumstances occurring prior to the effective date of such
assignment).  Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender, and the Note theretofore held by the
assignor Lender shall be returned to the Borrower in exchange for a new Note,
payable to the assignee Lender and reflecting its retained interest (if any)
hereunder.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.04 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)                              The Administrative Agent, acting solely for
this purpose as an agent of the Borrower, shall maintain at one of its offices a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”).  The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(v)                                 Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
processing and recordation fee

 

67

--------------------------------------------------------------------------------


 

referred to in paragraph (b) of this Section and any written consent to such
assignment required by paragraph (b) of this Section, the Administrative Agent
shall accept such Assignment and Assumption and record the information contained
therein in the Register.  No assignment shall be effective for purposes of this
Agreement unless it has been recorded in the Register as provided in this
paragraph.

 

(vi)                              In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment will be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment make such additional payments to the
Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent and each other
Lender hereunder (and interest accrued thereon) and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder becomes
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest will be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.

 

(c)                                  (i)                                     Any
Lender may, without the consent of, or notice to, the Borrower or the
Administrative Agent, sell participations to any Person (other than a natural
Person or the Borrower or any of the Borrower’s Affiliates or subsidiaries)
(each a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged; (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations;
and (C) the Borrower, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.  Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement or instrument may provide that such
Lender will not, without the consent of the Participant, agree to any amendment,
modification or waiver described in the first proviso to Section 10.02(b) that
affects such Participant.  Subject to clause (ii) below, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 9.03, 9.04
and 9.05 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section.  To the extent
permitted by law, each Lender shall be entitled to exercise rights under
Section 10.08 with respect to deposits held by or obligations owing by any
Participant in such Lender’s Loans or Commitments; provided that, for the
avoidance of doubt, such exercise shall be subject to the obligations of such
Lender under Section 2.13(c).

 

68

--------------------------------------------------------------------------------


 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Sections 9.03 or 9.05 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant.  A Participant that would be a Foreign Lender if it
were a Lender shall not be entitled to the benefits of Section 9.05 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with
Section 9.05(e) and Section 9.05(g) as though it were a Lender.

 

(iii)                               Each Lender shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, keep a record of all
participations granted by it in the Loans, Commitments or other obligations
under this Agreement, including the name and address of each Participant and the
principal amounts and stated interest of each Participant’s interest in the
Loans (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any participant or any information relating to
a participant’s interest in any Commitments, Loans or its other obligations
under this Agreement) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan or other obligation is in registered form
under Section 5f.103-1(c) of the United States Treasury Regulations.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including, without limitation, any pledge or assignment to secure obligations to
a Federal Reserve Bank, and this Section shall not apply to any such pledge or
assignment of a security interest; provided that no such pledge or assignment of
a security interest shall release a Lender from any of its obligations hereunder
or substitute any such pledgee or assignee for such Lender as a party hereto.

 

(e)                                  If (i) any Lender requests compensation
under Section 9.03, (ii) the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 9.05, (iii) any Lender becomes a Defaulting Lender or
(iv) any Lender refuses to consent to any amendment or waiver under this
Agreement which pursuant to the terms of Section 10.02 requires the consent of
all Lenders or all affected Lenders and with respect to which the Required
Lenders shall have granted their consent, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained above in Section 10.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (x) such assigning Lender shall have
received payment of an amount equal to the outstanding principal of its Loans,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
and (y) in the case of any such assignment resulting from a claim for
compensation under Section 9.03 or payments required to be made pursuant to
Section 9.05, such assignment will result in a reduction in such compensation or
payments.  A Lender shall not be required to make any such assignment and

 

69

--------------------------------------------------------------------------------


 

delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

(f)                                    Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle identified as such in writing from time to time by the
Granting Lender to the Administrative Agent and the Borrower (an “SPC”) the
option to provide all or any part of any Loan that such Granting Lender would
otherwise be obligated to make pursuant to this Agreement; provided that
(i) nothing herein shall constitute a commitment by any SPC to fund any Loan;
and (ii) if an SPC elects not to exercise such option or otherwise fails to make
all or any part of such Loan, the Granting Lender shall be obligated to make
such Loan pursuant to the terms hereof.  Each party hereto hereby agrees that
(A) neither the grant to any SPC nor the exercise by any SPC of such option
shall increase the costs or expenses or otherwise increase or change the
obligations of the Borrower under this Agreement (including its obligations
under Section 9.03); (B) no SPC shall be liable for any indemnity or similar
payment obligation under this Agreement for which a Lender would be liable; and
(C) the Granting Lender shall for all purposes, including the approval of any
amendment, waiver or other modification of any provision of any Loan Document,
remain the lender of record hereunder.  The making of a Loan by an SPC hereunder
shall utilize the Commitment of the Granting Lender to the same extent, and as
if, such Loan were made by such Granting Lender.  In furtherance of the
foregoing, each party hereto hereby agrees (which agreement shall survive the
termination of this Agreement) that, prior to the date that is one year and one
day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding under the laws of the United States or any
State thereof.  Notwithstanding anything to the contrary contained herein, any
SPC may (x) with notice to, but without prior consent of the Borrower and the
Administrative Agent and with the payment of a processing fee of $3,500, assign
all or any portion of its right to receive payment with respect to any Loan to
the Granting Lender and (y) disclose on a confidential basis any non-public
information relating to its funding of Loans to any rating agency, commercial
paper dealer or provider of any surety or Guarantee or credit or liquidity
enhancement to such SPC.

 

Section 10.05                     Survival.  All covenants, agreements,
representations and warranties made by the Obligors herein and in the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or the other Loan Documents shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any
Loans, regardless of any investigation made by any such other party or on its
behalf and notwithstanding that the Administrative Agent or any Lender may have
had notice or knowledge of any Default or incorrect representation or warranty
at the time any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement or the other Loan
Documents is outstanding and unpaid and so long as the Commitments have not
expired or terminated.  The provisions of Sections 9.03, 9.04, 9.05 and 10.03
and Article VII shall survive and remain in full force and effect regardless of
the consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement, any other Loan Document or any provision hereof or thereof.

 

70

--------------------------------------------------------------------------------


 

Section 10.06                     Counterparts; Integration; Effectiveness. 
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any and all
previous agreements and understandings, oral or written, relating to the subject
matter hereof or thereof.  In the event of any conflict between the provisions
of this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Administrative Agent or the Lenders in any other Loan
Document shall not be deemed a conflict with this Agreement.  Each Loan Document
was drafted with the joint participation of the respective parties thereto and
shall be construed neither against nor in favor of any party, but rather in
accordance with the fair meaning thereof.  Except as provided in Section 4.01,
this Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement.

 

Section 10.07                     Severability.  If any provision of this
Agreement or the other Loan Documents is held to be illegal, invalid or
unenforceable, (a) the legality, validity and enforceability of the remaining
provisions of this Agreement and the other Loan Documents shall not be affected
or impaired thereby; and (b) the parties shall endeavor in good faith
negotiations to replace the illegal, invalid or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 10.08                     Right of Setoff.  If an Event of Default shall
have occurred and be continuing, upon the making of the request, or the granting
of the consent, if required under Article VI to authorize the Administrative
Agent to declare the Loans due and payable, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender or Affiliate to or for the credit or the account of
the Borrower or the Guarantor against any and all of the obligations of the
Borrower or the Guarantor now or hereafter existing under this Agreement or the
other Loan Documents to such Lender, irrespective of whether or not such Lender
shall have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or the Guarantor may be contingent or
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligated on such indebtedness;
provided that, in the event that any Defaulting Lender exercises any such right
of setoff, the Defaulting Lender will provide promptly to the Administrative
Agent a statement describing in reasonable detail the obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender or its

 

71

--------------------------------------------------------------------------------


 

Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

Section 10.09                     Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                  This Agreement, the other Loan Documents
and the Notes, and any claims, controversy, dispute, cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or the other Loan Documents (except, in the case of any other Loan
Document as expressly set forth therein) and the Transactions shall be governed
by, and construed in accordance with, the law of the State of New York.

 

(b)                                 Each Obligor irrevocably and unconditionally
agrees that it will not commence any action, litigation or proceeding of any
kind or description, whether in law or in equity, whether in contract, tort or
otherwise against the Administrative Agent, any Lender or any of their
respective Related Parties in any way relating to this Agreement or the other
Loan Documents or the Transactions in any forum other than the courts of the
State of New York sitting in New York county and the United States District
Court of the Southern District of New York and each Obligor hereby irrevocably
and unconditionally submits, for itself and its property, to the exclusive (as
to Obligor only) jurisdiction of the Supreme Court of the State of New York
sitting in New York County and of the United States District Court of the
Southern District of New York, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby irrevocably and unconditionally agrees that all claims
in respect of any such action or proceeding may be heard and determined in such
New York State court or, to the extent permitted by law, in such Federal court. 
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.  Nothing in this
Agreement or any other Loan Document shall affect any right that the
Administrative Agent or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against the
Obligors or their respective properties in the courts of any jurisdiction.

 

(c)                                  Each Obligor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any court referred to in paragraph (b) of this
Section.  Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 

(d)                                 The Guarantor hereby irrevocably designates
and appoints CT Corporation System, having an office on the date hereof at 111
Eighth Avenue, New York, New York 10011, as its authorized agent to accept and
acknowledge on its behalf service of any and all process which may be served in
any suit, action or proceeding of the nature referred to in paragraph (b) hereof
in any Federal or New York State court sitting in New York City.  The Guarantor
represents and warrants that such agent has agreed in writing to accept such
appointment and that

 

72

--------------------------------------------------------------------------------


 

a true copy of such designation and acceptance has been delivered to the
Administrative Agent.  If such agent shall cease so to act, the Guarantor
covenants and agrees to designate irrevocably and appoint without delay another
such agent satisfactory to the Administrative Agent and to deliver promptly to
the Administrative Agent evidence in writing of such other agent’s acceptance of
such appointment.

 

(e)                                  Each Lender and the Administrative Agent
irrevocably consents to service of process in the manner provided for notices in
Section 10.01.

 

(f)                                    Nothing in this Agreement or any other
Loan Document will affect the right of any party to this Agreement to serve
process in any other manner permitted by law.

 

Section 10.10                     Waiver of Jury Trial.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

Section 10.11                     Waiver of Immunities.  TO THE EXTENT PERMITTED
BY APPLICABLE LAW, IF ANY OBLIGOR HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
(SOVEREIGN OR OTHERWISE) FROM ANY LEGAL ACTION, SUIT OR PROCEEDING, FROM
JURISDICTION OF ANY COURT OR FROM SET-OFF OR ANY LEGAL PROCESS (WHETHER SERVICE
OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION OF
JUDGMENT, EXECUTION OF JUDGMENT OR OTHERWISE) WITH RESPECT TO ITSELF OR ANY OF
ITS PROPERTY, SUCH OBLIGOR HEREBY IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT.  EACH OBLIGOR AGREES THAT THE WAIVERS SET FORTH ABOVE SHALL
BE TO THE FULLEST EXTENT PERMITTED UNDER THE FOREIGN SOVEREIGN IMMUNITIES ACT OF
1976 OF THE UNITED STATES OF AMERICA AND ARE INTENDED TO BE IRREVOCABLE AND NOT
SUBJECT TO WITHDRAWAL FOR PURPOSES OF SUCH ACT.

 

Section 10.12                     Judgment Currency.  If, under any applicable
law and whether pursuant to a judgment being made or registered against any
Obligor or for any other reason, any payment under or in connection with this
Agreement or any other Loan Document is made or satisfied in a currency (the
“Other Currency”) other than that in which the relevant payment is due (the
“Required Currency”) then, to the extent that the payment (when converted

 

73

--------------------------------------------------------------------------------


 

into the Required Currency at the rate of exchange on the date of payment or, if
it is not practicable for the party entitled thereto (the “Payee”) to purchase
the Required Currency with the Other Currency on the date of payment, at the
rate of exchange as soon thereafter as it is practicable for it to do so)
actually received by the Payee falls short of the amount due under the terms of
this Agreement or any other Loan Document, such Obligor shall, to the extent
permitted by law, as a separate and independent obligation, indemnify and hold
harmless the Payee against the amount of such shortfall.  For the purpose of
this Section, “rate of exchange” means the rate at which the Payee is able on
the relevant date to purchase the Required Currency with the Other Currency and
shall take into account any premium and other costs of exchange.

 

Section 10.13                     Headings.  Article and Section headings and
the Table of Contents used herein and in the other Loan Documents are for
convenience of reference only, are not part of this Agreement or any other Loan
Document and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement or any other Loan Document.

 

Section 10.14                     Confidentiality.  Each of the Administrative
Agent and the Lenders shall maintain the confidentiality of the Information (as
defined below) and shall not use the Information except for purposes relating
directly to this Agreement, the other Loan Documents and the Transactions,
except that Information may be disclosed by each of the Administrative Agent and
the Lenders (a) to its Affiliates and its and its Affiliates’ directors,
officers, managers, administrators, trustees, partners, advisors, employees and
agents whom it determines need to know such Information in connection with
matters relating directly to this Agreement, the other Loan Documents and the
Transactions, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential and the Administrative Agent or the applicable Lenders
shall be responsible for direct damages arising from the breach of this
Section by any such Person to whom it disclosed such Information), (b) to the
extent requested by any governmental authority or regulatory agency (including
any self-regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable laws or regulations or
upon order of any court or administrative agency of competent jurisdiction, to
the extent required by such order and not effectively stayed on appeal or
otherwise, or as otherwise required by law; provided that in the case of any
intended disclosure under this clause (c), the recipient thereof shall (except
to the extent prohibited by applicable law), as promptly as practicable provide
notice to either the Borrower or the Guarantor, specifying the Information
involved and stating such recipient’s intention to disclose such Information
(including the manner and extent of such disclosure) in order to allow the
Guarantor or the Borrower, as applicable an opportunity to seek an appropriate
protective order, (d) to any other party hereto, (e) in connection with the
exercise of any remedies under this Agreement, any other Loan Document or any
action or proceeding relating to this Agreement or any other Loan Document or
the enforcement of rights hereunder or thereunder, (f) subject to an agreement
in writing to be bound by the provisions of this Section (and of which the
Guarantor shall be a third party beneficiary) subject to an arrangement to be
bound by provisions at least as restrictive as this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or any other Loan Document or
(ii) any actual or prospective counterparty (or its managers, administrators,
trustees, partners, directors, officers, employees, agents, advisors and other
representatives) to any swap or derivative or similar transaction under which
payments are

 

74

--------------------------------------------------------------------------------


 

made by reference to the Borrower or the Guarantor and its obligations, this
Agreement or payments hereunder, (g) with the written consent of the Borrower
referencing this Section 10.14, (h) (i) any rating agency and other market data
collectors or (ii) the CUSIP Service Bureau or any similar organization, in each
case to the extent that each of the foregoing have been advised of the
confidential nature of such Information and instructed to keep it confidential
or (i) to the extent such Information (x) becomes publicly available other than
as a result of a breach of this Section or a breach of another confidentiality
agreement to which the Administrative Agent or such Lender is a party or any
other legal obligation of the Administrative Agent or such Lender or (y) becomes
available to the Administrative Agent, any Lender or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower
(which shall include to the extent such information was already in the
possession of such Lender or their respective Affiliate or as may be
independently developed by such Lender or its Affiliate).  For purposes of this
Section, “Information” means all information received from or on behalf of any
Obligor or Subsidiary Guarantor relating to any Obligor or any Subsidiary
Guarantor or any of their respective businesses, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by any Obligor or any Subsidiary Guarantor from a
source which is not, to the actual knowledge of the recipient, prohibited from
disclosing such information by a confidentiality agreement or other legal or
fiduciary obligation to the Obligors or Subsidiary Guarantors, including any
such information delivered to the Administrative Agent or any Lender which is
marked “PUBLIC” or deemed to be public pursuant to Section 10.16.  Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has taken normal and reasonable precautions and exercised due care
to maintain the confidentiality of such Information.  In addition to other
remedies, the Obligors shall be entitled to seek specific performance and
injunctive and other equitable relief for breach of this Section 10.14.

 

Section 10.15                     Posting of Approved Electronic Communications.

 

(a)                                  Each of the Lenders and each Obligor agrees
that the Administrative Agent may, but shall not be obligated to, make the
Approved Electronic Communications available to the Lenders by posting such
Approved Electronic Communications on Debtdomain or a substantially similar
electronic platform chosen by the Administrative Agent to be its electronic
transmission system (the “Approved Electronic Platform”).

 

(b)                                 Although the Approved Electronic Platform
and its primary web portal are secured with generally-applicable security
procedures and policies implemented or modified by the Administrative Agent from
time to time (including, as of the Effective Date, a dual firewall and a user
ID/password authorization system) and the Approved Electronic Platform is
secured through a single-user-per-deal authorization method whereby each user
may access the Approved Electronic Platform only on a deal-by-deal basis, each
of the Lenders and each Obligor acknowledges and agrees that the distribution of
material through an electronic medium is not necessarily secure and that there
are confidentiality and other risks associated with such distribution.  In
consideration for the convenience and other benefits afforded by such
distribution and for the other consideration provided hereunder, the receipt and
sufficiency of which is hereby acknowledged, each of the Lenders and each
Obligor hereby approves

 

75

--------------------------------------------------------------------------------


 

distribution of the Approved Electronic Communications through the Approved
Electronic Platform and understands and assumes the risks of such distribution.

 

(c)                                  THE APPROVED ELECTRONIC PLATFORM AND THE
APPROVED ELECTRONIC COMMUNICATIONS ARE PROVIDED “AS IS” AND “AS AVAILABLE”. 
NONE OF THE ADMINISTRATIVE AGENT NOR ANY OTHER MEMBER OF THE AGENT’S GROUP
WARRANT THE ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC
COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM, AND EACH EXPRESSLY DISCLAIMS
ANY LIABILITY FOR ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC COMMUNICATIONS
OR THE APPROVED ELECTRONIC PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OTHER MEMBER OF THE AGENT’S GROUP IN CONNECTION WITH THE APPROVED
ELECTRONIC COMMUNICATIONS OR THE APPROVED ELECTRONIC PLATFORM.

 

(d)                                 Each of the Lenders and each Obligor agrees
that the Administrative Agent may, but (except as may be required by applicable
law) shall not be obligated to, store the Approved Electronic Communications on
the Approved Electronic Platform in accordance with the Administrative Agent’s
generally-applicable document retention procedures and policies.

 

Section 10.16                     Treatment of Information.

 

(a)                                  Certain of the Lenders may enter into this
Agreement and take or not take action hereunder or under the other Loan
Documents on the basis of information that does not contain material non-public
information with respect to any of the Obligors or their securities
(“Restricting Information”).  Other Lenders may enter into this Agreement and
take or not take action hereunder or under the other Loan Documents on the basis
of information that may contain Restricting Information.  Each Lender
acknowledges that United States federal and state securities laws prohibit any
person from purchasing or selling securities on the basis of material,
non-public information concerning the issuer of such securities or, subject to
certain limited exceptions, from communicating such information to any other
Person.  Neither the Administrative Agent nor any of its Related Parties shall,
by making any Communications (including Restricting Information) available to a
Lender, by participating in any conversations or other interactions with a
Lender or otherwise, make or be deemed to make any statement with regard to or
otherwise warrant that any such information or Communication does or does not
contain Restricting Information nor shall the Administrative Agent or any of its
Related Parties be responsible or liable in any way for any decision a Lender
may make to limit or to not limit its access to Restricting Information.  In
particular, none of the Administrative Agent nor any of its Related Parties
(i) shall have, and the Administrative Agent, on behalf of itself and each of
its Related Parties, hereby disclaims, any duty to ascertain or inquire as to
whether or not a Lender has or has not limited its access to Restricting
Information, such Lender’s policies or procedures regarding the safeguarding of
material, nonpublic information or such Lender’s compliance with applicable laws
related thereto or (ii) shall have, or incur, any liability to any Obligor or
Lender

 

76

--------------------------------------------------------------------------------


 

or any of their respective Related Parties arising out of or relating to the
Administrative Agent or any of its Related Parties providing or not providing
Restricting Information to any Lender.

 

(b)                                 Each Obligor agrees that (i) all
Communications it provides to the Administrative Agent intended for delivery to
the Lenders whether by posting to the Approved Electronic Platform or otherwise
(other than (A) copies of any Form 10K, 10Q or 8K or other filing with the SEC
or any other annual report, quarterly report or press release, each of which
shall be assumed to contain only publicly available information, and
(B) Communications excluded from the definition of Approved Electronic
Communication, each of which the Administrative Agent shall be entitled to treat
as set forth in subsection (iv) below unless such Communication is marked
“PUBLIC”) shall be clearly and conspicuously marked “PUBLIC” if such
Communications do not contain Restricting Information which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(ii) by marking Communications “PUBLIC,” each Obligor shall be deemed to have
authorized the Administrative Agent and the Lenders to treat such Communications
as either publicly available information or not material information (although,
in this latter case, such Communications may contain sensitive business
information and, therefore, remain subject to the confidentiality undertakings
of Section 10.14) with respect to such Obligor or its securities for purposes of
United States Federal and state securities laws; (iii) all Communications marked
“PUBLIC” may be delivered to all Lenders and may be made available through a
portion of the Approved Electronic Platform designated “Public Side
Information”; and (iv) the Administrative Agent shall be entitled to treat any
Communications that are not marked “PUBLIC” as Restricting Information and may
post such Communications to a portion of the Approved Electronic Platform not
designated “Public Side Information.”  Neither the Administrative Agent nor any
of its Affiliates shall be responsible for any statement or other designation by
an Obligor regarding whether a Communication contains or does not contain
material non-public information with respect to any of the Obligors or their
securities nor shall the Administrative Agent or any of its Affiliates incur any
liability to any Obligor, any Lender or any other Person for any action taken by
the Administrative Agent or any of its Affiliates based upon such statement or
designation, including any action as a result of which Restricting Information
is provided to a Lender that may decide not to take access to Restricting
Information.  Nothing in this Section 10.16 shall modify or limit a Lender’s
obligations under Section 10.14 with regard to Communications and the
maintenance of the confidentiality of or other treatment of Information.

 

(c)                                  Each Lender acknowledges that circumstances
may arise that require it to refer to Communications that might contain
Restricting Information.  Accordingly, each Lender agrees that it will nominate
at least one designee to receive Communications (including Restricting
Information) on its behalf and identify such designee (including such designee’s
contact information) on such Lender’s Administrative Questionnaire.  Each Lender
agrees to notify the Administrative Agent from time to time of such Lender’s
designee’s e-mail address to which notice of the availability of Restricting
Information may be sent by electronic transmission.

 

(d)                                 Each Lender acknowledges that Communications
delivered hereunder and under the other Loan Documents may contain Restricting
Information and that such Communications are available to all Lenders
generally.  Each Lender that elects not to take access to Restricting
Information does so voluntarily and, by such election, acknowledges and

 

77

--------------------------------------------------------------------------------


 

agrees that the Administrative Agent and other Lenders may have access to
Restricting Information that is not available to such electing Lender.  None of
the Administrative Agent nor any Lender with access to Restricting Information
shall have any duty to disclose such Restricting Information to such electing
Lender or to use such Restricting Information on behalf of such electing Lender,
and shall not be liable for the failure to so disclose or use, such Restricting
Information.

 

(e)                                  The provisions of the foregoing clauses of
this Section 10.16 are designed to assist the Administrative Agent, the Lenders
and the Obligors, in complying with their respective contractual obligations and
applicable law in circumstances where certain Lenders express a desire not to
receive Restricting Information notwithstanding that certain Communications
hereunder or under the other Loan Documents or other information provided to the
Lender hereunder or thereunder may contain Restricting Information.  Neither the
Administrative Agent nor any of its Related Parties warrants or makes any other
statement with respect to the adequacy of such provisions to achieve such
purpose nor does the Administrative Agent or any of its Related Parties warrant
or make any other statement to the effect that an Obligor’s or Lender’s
adherence to such provisions will be sufficient to ensure compliance by such
Obligor or Lender with its contractual obligations or its duties under
applicable law in respect of Restricting Information and each of the Lenders and
each Obligor assumes the risks associated therewith.

 

Section 10.17                     USA PATRIOT Act Notice.  Each Lender that is
subject to the Act (as hereinafter defined) and the Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies the Obligors that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies the Obligors, which information
includes the name and address of the Obligors and other information that will
allow such Lender or the Administrative Agent, as applicable, to identify the
Obligors in accordance with the Act.

 

Section 10.18                     No Fiduciary Duty.  The Administrative Agent,
the Lead Arrangers, each Lender and their respective Affiliates (collectively,
solely for purposes of this paragraph, the “Lenders”) may have economic
interests that conflict with those of the Obligors, their stockholders and/or
their Affiliates.  Each Obligor agrees that nothing in the Loan Documents will
be deemed to create an advisory, fiduciary or agency relationship or fiduciary
or other implied duty between any Lender, on the one hand, and any Obligor, its
stockholders or its Affiliates, on the other.  Each Obligor acknowledges and
agrees that (a) the Transactions (including the exercise of rights and remedies
hereunder and under the other Loan Documents) are arm’s-length commercial
transactions between the Lenders, on the one hand, and the Obligors, on the
other; and (b) in connection therewith and with the process leading thereto,
(i) no Lender has assumed an advisory or fiduciary responsibility in favor of
any Obligor, its stockholders or its Affiliates with respect to the Transactions
(or the exercise of rights or remedies with respect thereto) or the process
leading thereto (irrespective of whether any Lender has advised, is currently
advising or will advise any Obligor, its stockholders or its Affiliates on other
matters); and (ii) in connection with the Transactions, each Lender is acting
solely as principal and not as agent or fiduciary of any Obligor, its
management, stockholders or creditors.  Each Obligor acknowledges and agrees
that it has consulted its own legal and financial advisors to the extent it
deemed appropriate and that it is responsible for making its own independent

 

78

--------------------------------------------------------------------------------


 

judgment with respect to the Transactions and the process leading thereto.  Each
Obligor agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to any
Obligor, in connection with the Transactions or the process leading thereto.

 

[Remainder of page intentionally left blank]

 

79

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

 

THE ADT CORPORATION,

 

as Borrower

 

 

 

 

 

 

 

By:

/s/ Ravi Tulsyan

 

 

Name: Ravi Tulsyan

 

 

Title: Vice President and Treasurer

 

 

[Signature Page to ADT Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

TYCO INTERNATIONAL LTD.,

 

as Guarantor

 

 

 

 

 

 

 

By:

/s/ Frank Sklarsky

 

 

Name: Frank Sklarsky

 

 

Title: Chief Financial Officer and Executive Vice President

 

[Signature Page to ADT Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.,

 

as a Lender and as Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Susan M. Olsen

 

 

Name: Susan M. Olsen

 

 

Title: Vice President

 

 

[Signature Page to ADT Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Matthew H. Massie

 

 

Name: Matthew H. Massie

 

 

Title: Managing Director

 

 

[Signature Page to ADT Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Wells Fargo Bank, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Kay Reedy

 

 

Name: Kay Reedy

 

 

Title: Managing Director

 

 

[Signature Page to ADT Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Bank of America, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ George Hlentzas

 

 

Name: George Hlentzas

 

 

Title: Vice President

 

 

[Signature Page to ADT Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SCOTIABANK INC.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ K. Zhou

 

 

Name: K. Zhou

 

 

Title: Director

 

 

[Signature Page to ADT Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF NOVA SCOTIA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ David Mahmood

 

 

Name: David Mahmood

 

 

Title: Managing Director

 

 

[Signature Page to ADT Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Deutsche Bank AG New York Branch.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Ming K. Chu

 

 

Name: Ming K. Chu

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Hans-Josef Thiele

 

 

Name: Hans-Josef Thiele

 

 

Title:  Director

 

 

[Signature Page to ADT Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Morgan Stanley Bank, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Sherrese Clarke

 

 

Name: Sherrese Clarke

 

 

Title: Authorized Signatory

 

 

[Signature Page to ADT Revolving Credit Agreement]

 

--------------------------------------------------------------------------------

 


 

 

Goldman Sachs Bank USA,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Mark Walton

 

 

Name: Mark Walton

 

 

Title: Authorized Signatory

 

 

[Signature Page to ADT Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Karl Studer

 

 

Name: Karl Studer

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Stephan Brechtbuehl

 

 

Name: Stephan Brechtbuehl

 

 

Title: Assistant Vice President

 

 

[Signature Page to ADT Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Barclays Bank PLC.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Michael Mozer

 

Name:

Michael Mozer

 

Title:

Vice President

 

 

[Signature Page to ADT Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

The Bank of New York Mellon,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Jeffrey Dears

 

Name:

Jeffrey Dears

 

Title:

Vice President

 

 

[Signature Page to ADT Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1.01

 

PRICING GRID

 

Level

 

Index Debt Rating

 

Facility
Fee

 

Applicable
Margin for
EuroDollar
Loans

 

Applicable
Margin for
ABR Loans

 

I

 

LT Senior Unsecured Debt Rated At Least A By Standard & Poor’s Or A2 By Moody’s

 

8.0

 

79.5

 

0

 

II

 

LT Senior Unsecured Debt Rated Less Than Level I But At Least A- By Standard &
Poor’s Or A3 By Moody’s

 

10.0

 

90.0

 

0

 

III

 

LT Senior Unsecured Debt Rated Less Than Level II But At Least BBB+ By
Standard & Poor’s Or Baa1 By Moody’s.

 

12.5

 

100.0

 

12.5

 

IV

 

LT Senior Unsecured Debt Rated Less Than Level III But At Least BBB By
Standard & Poor’s Or Baa2 By Moody’s.

 

15.0

 

110.0

 

25.0

 

V

 

LT Senior Unsecured Debt Rated Less Than Level IV But At Least BBB- By
Standard & Poor’s Or Baa3 By Moody’s.

 

22.5

 

127.5

 

50.0

 

VI

 

LT Senior Unsecured Debt Rated Less Than Level V.

 

30.0

 

145.0

 

75.0

 

 

The Facility Fee and the Applicable Margin for Eurodollar Loans and Alternate
Base Rate Loans shall be, at any time, the rate per annum set forth in the
Pricing Grid opposite the Index Debt Rating of the Borrower by S&P and Moody’s;
provided, however, that, if the S&P Rating and the Moody’s Rating fall within
different levels, then the Facility Fee and Applicable Margin for Eurodollar
Loans and Alternate Base Rate Loans will be determined based on the higher
rating and in the case of a multiple split rating, then the rating that is one
level lower than the higher rating will apply.  If, at any time, a rating of the
Borrower’s Index Debt is available from only one of or none of S&P, Moody’s or
any other nationally recognized statistical rating organization designated by
the Borrower and approved in writing by the Required Lenders (an “Approved
Agency”), then the Facility Fee and the Applicable Margin for Eurodollar Loans
and Alternate Base Rate Loans for each period commencing during the 30 days
following the time there ceased to be at least two such ratings available shall
be the Facility Fee and the Applicable Margin for Eurodollar Loans and Alternate
Base Rate Loans in effect immediately prior to such cessation.  Thereafter, the
rating to be used until ratings from at least two of S&P, Moody’s, or such other
Approved Agency become available shall be as agreed between the Borrower and the
Required Lenders, and the Borrower and the Required Lenders shall use good faith
efforts to reach such agreement within such 30-day period; provided, however,
that if no such agreement is reached within such 30-day period, then the
Facility Fee and the Applicable Margin for Eurodollar Loans and Alternate Base
Rate Loans thereafter, until such agreement is reached, shall be (a) if any such
rating has become unavailable as a result of S&P, Moody’s or any other Approved
Agency ceasing its business as a rating agency, the Facility Fee and the
Applicable Margin for Eurodollar

 

--------------------------------------------------------------------------------


 

Loans and Alternate Base Rate Loans in effect immediately prior to such
cessation; or (b) otherwise, the Facility Fee and the Applicable Margin for
Eurodollar Loans and Alternate Base Rate Loans as set forth opposite the Index
Debt Rating of Level II on the Pricing Grid.

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

 

LENDER

 

COMMITMENT

 

Citibank, N.A.

 

$

93,750,000

 

JPMorgan Chase Bank, N.A.

 

$

93,750,000

 

Bank of America, N.A.

 

$

62,500,000

 

Barclays Bank PLC

 

$

62,500,000

 

Credit Suisse AG Cayman Islands Branch

 

$

62,500,000

 

Deutsche Bank AG New York Branch

 

$

62,500,000

 

Goldman Sachs Bank USA

 

$

62,500,000

 

Morgan Stanley Bank, N.A.

 

$

62,500,000

 

The Bank of New York Mellon

 

$

62,500,000

 

Wells Fargo Bank, N.A.

 

$

62,500,000

 

The Bank of Nova Scotia

 

$

31,250,000

 

Scotiabanc Inc.

 

$

31,250,000

 

TOTAL

 

$

750,000,000

 

 

--------------------------------------------------------------------------------

 

 


 

SCHEDULE 5.09

 

Request
Number

 

Applicant Segment

 

Actual
Effective
Date

 

Issuer Name

 

Beneficiary Classification

10918

 

Corporate 3rd - party (TEL)

 

9/29/1999

 

Tyco International Ltd

 

Landlord/Lessor

10953

 

Corporate 3rd - party (TEL)

 

1/9/2001

 

Tyco International Ltd

 

Landlord/Lessor

10986

 

Corporate 3rd - party (TEL)

 

6/12/2000

 

Tyco International Ltd

 

Landlord/Lessor

11008

 

Corporate 3rd - party (TEL)

 

9/13/2000

 

Tyco International Ltd

 

Landlord/Lessor

11192

 

Corporate 3rd - party (TEL)

 

12/20/2002

 

Tyco International Ltd

 

Government (Customer)

11237

 

Corporate 3rd - party (Others)

 

 

 

TYCO HOLDINGS (UK) LIMITED

 

#N/A

11247

 

Corporate 3rd - party (TEL)

 

3/25/2004

 

Tyco International Ltd

 

Government (Customer)

11248

 

Corporate 3rd - party (COV)

 

3/25/2004

 

Tyco International Ltd

 

Government (Customer)

11251

 

Corporate 3rd - party (TEL)

 

3/25/2004

 

Tyco International Ltd

 

Government (Customer)

11252

 

Corporate 3rd - party (COV)

 

3/25/2004

 

Tyco International Ltd

 

Government (Customer)

11253

 

Corporate 3rd - party (COV)

 

3/25/2004

 

Tyco International Ltd

 

Government (Customer)

11255

 

Corporate 3rd - party (TEL)

 

3/25/2004

 

Tyco International Ltd

 

Government (Customer)

11256

 

Corporate 3rd - party

 

3/25/2004

 

Tyco International Ltd

 

Government (Customer)

 

--------------------------------------------------------------------------------


 

 

 

(COV)

 

 

 

 

 

 

13233

 

Corporate 3rd - party (COV)

 

1/26/2006

 

Tyco International Group S.A

 

Landlord/Lessor

31337

 

Corporate 3rd - party (Others)

 

 

 

Tyco International Ltd

 

Bank/Financial Institution

31343

 

Corporate 3rd - party (TEL)

 

 

 

Tyco International Ltd

 

Landlord/Lessor

31344

 

Corporate 3rd - party (COV)

 

 

 

Tyco International Ltd

 

Mergers & Acquisitions/Divestitures Related

31346

 

Corporate 3rd - party (COV)

 

 

 

Tyco International Ltd

 

Landlord/Lessor

37993

 

Corporate 3rd - party (TEL)

 

11/11/2001

 

Tyco International Group S.A

 

Government (Customer)

38010

 

Corporate 3rd - party (COV)

 

12/20/2005

 

Tyco International Group S.A

 

Mergers & Acquisitions/Divestitures Related

38014

 

Corporate 3rd - party (TEL)

 

3/19/2002

 

Tyco International Ltd

 

Customer (Non-Goverment)

38016

 

Corporate 3rd - party (COV)

 

7/20/1998

 

Tyco International Ltd

 

Landlord/Lessor

38017

 

Corporate 3rd - party (TEL)

 

12/19/2000

 

Tyco International Ltd

 

Landlord/Lessor

38022

 

Corporate 3rd - party (TEL)

 

11/8/2000

 

Tyco International Ltd

 

Landlord/Lessor

38027

 

Corporate 3rd - party (TEL)

 

7/12/2001

 

Tyco International Ltd

 

Landlord/Lessor

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.01

 

ADMINISTRATIVE AGENT’S OFFICE

 

Administrative Agent’s Office

 

For Payments and Borrowing Requests/Interest Election Requests:

 

Citibank, N.A.
1615 BRETT RD, Building #3
New Castle, DE 19720
Attention: Bank Loans Syndications Department
Fax: (212) 994-0961
E-mail:  oploanswebadmin@citi.com

 

For Certificate Required under Section 5.01(c):

 

Email to:  oploanswebadmin@citi.com
With a copy to:  brian.reed@citi.com

 

Other Notices to Administrative Agent:

 

Citibank, N.A.
1615 BRETT RD, Building #3
New Castle, DE 19720
Attention: Bank Loans Syndications Department
Fax: (212) 994-0961
E-mail:  oploanswebadmin@citi.com

 

--------------------------------------------------------------------------------

 


 

EXHIBIT A

 

[FORM OF] NOTE

 

$ [                  ]

New York, New York
                   , 20    

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
[INSERT NAME OF THE LENDER], or its registered assigns (the “Lender”), in
accordance with the provisions of the Agreement (as hereinafter defined), the
principal amount of each Loan from time to time made by the Lender to the
Borrower under that certain Five-Year Senior Unsecured Revolving Credit
Agreement, dated as of June 22, 2012 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the
“Agreement”; the terms defined therein being used herein as therein defined),
among the Borrower, Tyco International Ltd., as the Guarantor, the Lenders from
time to time party thereto and Citibank, N.A., as the Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Agreement.  All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in dollars in immediately available funds at the
Administrative Agent’s Office.  If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment), computed at the per annum rate set forth in the Agreement.

 

This Note is one of the Notes referred to in the Agreement, is entitled to the
benefits thereof and may be prepaid in whole or in part subject to the terms and
conditions provided therein.  This Note is also entitled to the benefits of the
Guarantee in Article VIII of the Agreement and each Subsidiary Guaranty, if
any.  Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement.  Loans made by the Lender shall be evidenced by one
or more loan accounts or records maintained by the Lender in the ordinary course
of business. The Lender may also attach schedules to this Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

 

Except as otherwise provided in the Agreement, the Borrower, for itself, its
successors and assigns, hereby waives diligence, presentment, protest and demand
and notice of protest, demand, dishonor and non-payment of this Note.

 

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.

 

IN WITNESS WHEREOF, the Borrower has caused this Note to be executed and
delivered by its duly authorized officer as of the day and year and at the place
set forth above.

 

 

THE ADT CORPORATION

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE

 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan Made

 

Amount of
Loan Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest Paid
This Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee. 
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, Guarantees included in such facilities) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as, the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1

Assignor:

 

 

2

Assignee:                                                                   
[and is an Affiliate of [Identify Lender](1)]

 

 

3

Borrower:

 

 

 

4.

Administrative Agent:

Citibank, N.A., as the Administrative Agent under the Credit Agreement

 

 

 

5.

Credit Agreement:

Five Year Senior Unsecured Revolving Credit Agreement, dated as of June 22,
2012, among The ADT Corporation, as Borrower, Tyco International Ltd., as
Guarantor, the Lenders party thereto and Citibank, N.A., as Administrative
Agent, as

 

--------------------------------------------------------------------------------


 

 

 

amended, supplemented or otherwise modified from time to time.

 

 

 

6

Assigned Interest:

 

 

--------------------------------------------------------------------------------

(1)  Select as applicable.

 

Aggregate Amount of
Commitments/Loans For all
Lenders

 

Amount of Commitment/Loans
Assigned

 

Percentage Assigned of
Commitment/Loans

 

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

$

 

 

$

 

 

 

%

 

[7. Trade Date:                                    ](2)

 

--------------------------------------------------------------------------------

(2)  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

--------------------------------------------------------------------------------


 

Effective Date:                   , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

 

 

[NAME OF ASSIGNOR]

 

 

 

By:

 

 

Name:  Title:

 

 

 

 

ASSIGNEE

 

 

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

Name:  Title:

 

[Consented to and](3) Accepted:

 

 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

Title:

 

 

 

 

 

[Consented to:](4)

 

 

 

 

 

 

 

By:

 

 

Name:

Title:

 

 

--------------------------------------------------------------------------------

(3)  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

 

(4)  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Credit Agreement.

 

--------------------------------------------------------------------------------

 


 

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

 

FIVE YEAR SENIOR UNSECURED REVOLVING CREDIT AGREEMENT DATED AS OF JUNE 22, 2012,
AMONG THE ADT CORPORATION, AS BORROWER, TYCO INTERNATIONAL LTD., AS GUARANTOR,
THE LENDERS PARTY THERETO AND CITIBANK, N.A., AS ADMINISTRATIVE AGENT

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1. Representations and Warranties.

 

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest; (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim; and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement; (ii) it meets all
requirements of an eligible assignee under the Credit Agreement (subject to
receipt of such consents as may be required under the Credit Agreement);

 

(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder; (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan

 

--------------------------------------------------------------------------------


 

Documents; and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

1.             Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignee whether
such amounts have accrued prior to or on or after the Effective Date. The
Assignor and the Assignee shall make all appropriate adjustments in payments by
the Administrative Agent for periods prior to the Effective Date or with respect
to the making of this assignment directly between themselves.

 

2.             General Provisions. This Assignment and Assumption shall be
binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the laws of the State of New York.

 

--------------------------------------------------------------------------------


 

EXHIBIT C-1

 

[FORM OF] OPINION OF GENERAL COUNSEL OF BORROWER

 

[See attached]

 

--------------------------------------------------------------------------------


 

June 22, 2012

 

To the Lenders
listed on the signature pages to

the Credit Agreement (as defined below)

and Citibank, N.A., as Administrative Agent

1615 Brett Rd, Bldg #3

New Castle, DE 19720

Attention:  Bank Loans Syndications Department

 

Re:                               The ADT Corporation — Five-Year Senior
Unsecured Revolving Credit Agreement dated as of June 22, 2012

 

Ladies and Gentlemen:

 

I am the General Counsel of The ADT Corporation, a Delaware corporation (the
“Borrower”), and in that capacity I have acted as counsel to the Borrower in
connection with:

 

(i)                                     the Five-Year Senior Unsecured Revolving
Credit Agreement dated as of June 22, 2012 (the “Credit Agreement”) by and among
the Borrower, Tyco International Ltd., a Swiss company (the “Guarantor”),
certain Lenders (the “Lenders”) and Citibank, N.A., as Administrative Agent (the
“Administrative Agent”); and

 

(ii)                                  the Notes dated as of June 22, 2012 (the
“Notes”) made by the Borrower payable to the order of certain of the Lenders.

 

This opinion is delivered to you pursuant to Section 4.01(b)(i) of the Credit
Agreement.  In connection with rendering this opinion, I have examined the
Credit Agreement, the Notes and such other agreements, records, certificates and
documents, as we have deemed necessary or advisable.  I have examined and relied
upon, to the extent that I have deemed such reliance proper, such certificates
of public officials and have made such investigation as I considered necessary
for the purposes of the opinions expressed herein.  Capitalized terms not
otherwise defined herein shall have the same meanings assigned to them in the
Credit Agreement, unless the context otherwise requires.

 

I am of the opinion that:

 

The Borrower is a validly existing corporation in good standing under the laws
of the State of Delaware, and has all requisite corporate power to execute and
deliver the Credit Agreement and the Notes and to perform its obligations
thereunder.

 

The execution and delivery by the Borrower of the Credit Agreement and the Notes
and the performance of its obligations thereunder have been duly authorized by
all necessary

 

--------------------------------------------------------------------------------


 

corporate action.  The Credit Agreement and the Notes have been duly executed
and delivered by the Borrower.

 

The execution and delivery by the Borrower of the Credit Agreement and the
Notes, and performance of its obligations thereunder, do not and will not
violate the certificate of incorporation or bylaws of the Borrower.

 

The execution and delivery by the Borrower of the Credit Agreement and the
Notes, and performance of its obligations thereunder, do not and will not
violate, or require any filing with or approval of any governmental authority or
regulatory body of the State of Delaware under, the Delaware General Corporation
Law.

 

There is no action, suit or proceeding pending, or, to the best of my knowledge,
threatened against or affecting, the Borrower before any court or arbitrator or
any governmental body, agency or official that could, based upon the facts and
circumstances in existence on the date hereof, reasonably be expected to have a
Material Adverse Effect or that affects the validity of the Loan Documents,
except as disclosed in the Guarantor’s filings on Forms 10K, 10Q or 8K or the
Borrower’s filings on the Amended Form 10-12B/A filed with the SEC on May 25,
2012 (the “Existing Litigation”), in each case, on or before the date hereof,
and except for shareholders’ derivative litigation or shareholders’ class
actions based on the same facts and circumstances as the Existing Litigation.

 

The Borrower is not required to register as an “investment company” within the
meaning of the Investment Company Act of 1940, as amended.

 

I render no opinion herein as to matters involving the laws of any jurisdiction
other than the laws of the State of Texas and the United States of America and,
for purposes of paragraphs 1, 2, 3 and 4 above, the Delaware General Corporation
Law.   I am not admitted to practice in the State of Delaware; however, I am
generally familiar with the Delaware General Corporation Law as currently in
effect and have made such inquiries as I consider necessary to render the
opinions contained in paragraphs 1, 2, 3 and 4 above.  Except as expressly set
forth in paragraph 6 above, I express no opinion regarding the Securities Act of
1933, as amended, or any other federal or state securities laws, rules or
regulations.

 

This opinion is based on my knowledge of the law and facts as of the date
hereof.  I assume no duty to update or supplement this opinion to reflect any
facts or circumstances that may hereafter come to my attention or to reflect any
changes in any law which may hereafter occur or become effective.

 

--------------------------------------------------------------------------------


 

This opinion is rendered solely for your benefit and the benefit of your
permitted successors and assigns in connection with the transactions
contemplated by the Credit Agreement and is not to be used for any other purpose
or circulated to any other person except (i) to bank examiners and other
regulatory authorities should they so request in connection with their
examinations, (ii) to the independent auditors and attorneys of the
Administrative Agent and the Lenders, (iii) pursuant to order or legal process
of any court or governmental agency, or (iv) in connection with any legal action
to which the Administrative Agent or any Lender is a party arising out of the
transactions contemplated by the Credit Agreement.  This opinion may not be
quoted or otherwise referred to for any purpose without, in each case, my
written permission.

 

 

THE ADT CORPORATION

 

 

 

 

 

 

 

N. David Bleisch

 

General Counsel

 

--------------------------------------------------------------------------------

 


 

EXHIBIT C-2

 

[FORM OF] OPINION OF SPECIAL SWISS COUNSEL

 

[See attached]

 

--------------------------------------------------------------------------------


 

To: Citibank N.A., as Administrative Agent

(for itself and as agent for the banks

referred to in the Credit Agreement) and

the Lenders (as defined in the Credit Agreement)

 

VISCHER Ltd.

 

Basel

Aeschenvorstadt 4

CH-4010 Basel

Switzerland

Phone +41 61 279 33 00

Fax +41 61 279 33 10

 

Zurich

Schützengasse 1

CH-8021 Zurich

Switzerland

Phone +41 44 254 34 00

Fax +41 44 254 34 10

 

Basel, [22 June 2012]

 

Legal Opinion in connection with the Five-Year Senior Unsecured Revolving Credit
Agreement dated as of 22 June 2012 (the “Credit Agreement”), between The ADT
Corporation, as Borrower, Tyco International Ltd., a Swiss company (the
“Company”), as Guarantor, the Lenders Party thereto and Citibank, N.A., as
Administrative Agent, Citigroup Global Markets Inc., and J.P. Morgan Securities
LLC, as Bookrunners and Lead Arrangers, and JPMorgan Chase Bank, N.A. as
Syndication Agent

 

Dear Sirs,

 

We have acted as Swiss counsel to Tyco International Ltd., a company limited by
shares and registered with the register of commerce in Schaffhausen, Switzerland
(the “Company”), in connection with the guarantee the Company is providing under
and in accordance with the Credit Agreement. We have been asked by the Company
to give this opinion pursuant to and in accordance with Article IV, Section 4.01
(b) of the Credit Agreement.

 

Capitalised terms used and not otherwise defined in this opinion shall have the
same meaning as in the Credit Agreement.

 

--------------------------------------------------------------------------------


 

I.                                                DOCUMENTS

 

For purposes of rendering this opinion, we have examined and relied on the
following documents:

 

a)                                               An electronic, scanned copy of
the Credit Agreement signed by Frank S. Sklarsky or Arun Nayar on behalf of the
Company;;

 

b)                                              articles of association of the
Company as of 7 March 2012 as filed with the register of commerce in
Schaffhausen/Switzerland as notarized on 15 March 2012 by Dr. Matthias
Staehelin, notary public in Basel-Stadt, Switzerland (not reflecting the change
of seat of the Company from Schaffhausen, Switzerland to Neuhausen am Rheinfall,
Switzerland, approved by the shareholders meeting of the Company on 7 March 2012
but not yet filed with the register of commerce in Schaffhausen, Switzerland) 
(the “Articles of Association”);

 

c)                                               an original extract from the
register of commerce of the Canton Schaffhausen dated 18 June 2012 concerning
the Company; and

 

d)                                              a copy of the Secretary’s
Certificate dated 19 June 2012 regarding the Board Resolutions 061212-04 
(Approval of Two Senior Credit Facilities for TIFSA and ADT) and 091511-07 
(Approval of 2012 Capital Plan) confirming that the before mentioned board
resolutions of the Company are still in force (the “Corporate Certificate”).

 

The documents referred to in section a) through d) above are referred to
together as the “Documents”.

 

Except for the Documents listed above, we have not examined any contracts or
other documents entered into by or affecting the Company or any corporate
records of the Company.

 

3

--------------------------------------------------------------------------------


 

II.                                            ASSUMPTIONS

 

In giving this opinion, we have assumed:

 

a)                            All Documents submitted to us as originals are
authentic and complete and all signatures and seals are genuine;

 

b)                           all Documents supplied to us as photocopies,
electronic copies, facsimile transmitted copies or other copies conform to the
originals and such originals are authentic and complete;

 

c)                            the Credit Agreement constitutes valid, legally
binding and enforceable obligations of all parties thereto under New York law;

 

d)                           the due incorporation and valid existence of each
of the parties (other than the Company) to the Credit Agreement under any
applicable law;

 

e)                            the Corporate Certificate is correct and in full
force and effect;

 

f)                              the Credit Agreement has been executed on behalf
of the parties thereto (other than the Company) by persons duly authorised and
empowered for the execution of such document;

 

g)                           the legal capacity, power and authority of each of
the parties (other than the Company) to enter into and perform its obligations
under the Credit Agreement as well as the due authorization, execution and
delivery of the Credit Agreement by each of the parties thereto (other than the
Company) and that all consents or approvals from and filings, registrations and
notifications with or to all governmental authorities (other than in
Switzerland) required in connection with the execution, delivery and performance
of the Credit Agreement have been obtained or made and are in full force and
effect; and

 

h)                           that there are no provisions of the laws of any
jurisdiction other than Switzerland which would have any implications on the
opinions we express.

 

III.                                        OPINIONS

 

On the basis of the foregoing and subject to the qualifications hereinafter set
forth, we express the following opinions:

 

a)                                               The Company is duly
incorporated and validly existing as a stock corporation under the laws of
Switzerland, having unlimited corporate existence and the capacity to carry out
its business, to own its property and to sue and to be sued in its own name.

 

b)                                              The Company has the corporate
power and authority to execute, deliver and perform its obligations under the
Credit Agreement.

 

c)                                               The Credit Agreement and the
performance of the Company’s obligations thereunder has been duly authorised by
all necessary corporate actions on the part of the Company.

 

4

--------------------------------------------------------------------------------


 

d)                                              Neither the performance by the
Company of the Credit Agreement nor the undertaking and performance by the
Company of the obligations expressed to be assumed by it thereunder conflicts
with or results in, as of the Effective Date, a breach of any provision of (or
constitute a breach of or default under) the Articles of Association, or any
provision of Swiss corporate law which would make the Credit Agreement or parts
thereof null and void or subject the Credit Agreement to avoidance or
nullification in Switzerland.

 

e)                                               As of the Effective Date, the
obligations of the Company under the Credit Agreement are valid, legally binding
and enforceable against the Company in accordance with their terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganisation,
moratorium or other similar laws affecting creditors’ rights towards the Company
generally, by general equitable principles or by principles of good faith and
fair dealing.

 

f)                                                 No authorisations, approvals,
consents, licenses, exemptions, filings, registrations or other requirements of
governmental, judicial or public bodies and authorities of or in Switzerland are
required in connection with the performance, validity or enforceability of the
Credit Agreement or the transactions contemplated thereby.

 

g)                                              The financial obligations of the
Company under the Credit Agreement rank at least pari passu in priority of
payment with all other unsecured and unsubordinated indebtedness (whether actual
or contingent) issued, created or assumed by the Company other than the
indebtedness which is preferred by virtue of any provision of Swiss law of
general application.

 

h)                                              Except for regulations
applicable with regards to insolvency proceedings under Swiss law, there are no
restrictions or requirements which limit the availability or transfer of foreign
exchange for the purposes of the performance by the Company of its obligations
under the Credit Agreement, and the contemplated transactions thereunder are not
subject to any currency deposit or reserve requirements in Switzerland.

 

i)                                                  The choice of the laws of
the State of New York to govern the Credit Agreement is a valid choice of law in
Switzerland and would be upheld by the courts in Switzerland, provided, however,
that a Swiss court would apply Swiss procedural rules and provided further that
application of the laws of the State of New York does not result in a violation
of any Swiss mandatory law, Swiss public policy or the purpose of any Swiss law
reflecting such public policy.  To the extent of our knowledge, the choice of
law contemplated by the Credit

 

5

--------------------------------------------------------------------------------


 

Agreement would not give rise to the Swiss courts holding such choice of law as
a violation of public policy.

 

j)                                                  The submission by the
Company to the exclusive jurisdiction of the State of New York pursuant to the
Credit Agreement is valid, if such submission is accepted by courts of such
jurisdiction. However, said exclusive jurisdiction shall apply only to the
Company and does not preclude the Administrative Agent to bring any action or
proceeding relating to the Credit Agreement before the courts of Switzerland.

 

k)                                               The courts of Switzerland will
recognize as valid, and will enforce, any final and conclusive civil judgment
for a monetary claim obtained in a competent foreign court (in particular,
without limitation, the courts of the State of New York) against the Company.

 

l)                                                  The appointment by the
Company of CT Corporation System as agent for the receipt of any service of
process in respect of any Federal or New York State court sitting in New York
City in connection with any matter arising out of or in connection with the
Credit Agreement or the other Loan Documents is a valid and effective
appointment, if such appointment is valid and binding under the laws of New York
and no other procedural requirements are necessary in order to validate such
appointment.

 

m)                                            Based solely upon a search of the
register of commerce of the Canton Schaffhausen in Switzerland and the
commercial gazette in Switzerland:

 

·                  No litigation, administrative or other proceeding, including
debt enforcement proceeding, of or before any governmental authority of
Switzerland is pending against the Company and

 

·                  no notice to the register of commerce of the Canton
Schaffhausen in Switzerland of the passing of a resolution of shareholders or
creditors to wind up the Company or the appointment of a liquidator or receiver
with regard to the Company has been given. No petition to wind up the Company
has been filed.

 

n)                                              Neither the Company nor any of
its assets or properties enjoys, under Swiss law, immunity on the grounds of
sovereignty from any legal or other proceedings whatsoever or from enforcement,
execution or attachment in respect of the Company’s obligations under the Credit
Agreement.

 

o)                                              No Swiss taxes, stamp duties or
registration, documentary or similar taxes are payable in Switzerland in respect
of the entering into, execution and/or performance of the Credit Agreement or
the

 

6

--------------------------------------------------------------------------------


 

enforcement or the admissibility in evidence thereof in Swiss courts.

 

p)                                              Under Swiss tax laws as
presently interpreted and applied, the Company is neither required nor entitled
to make any withholding or deduction in respect of any Swiss withholding, income
or similar taxes in respect of any payment which the Company is or may be
required to make under the Credit Agreement, including, but not limited to,
interest payments, repayment of loan and payments under any security.

 

q)                                              The transactions contemplated by
the Credit Agreement are not subject to any currency deposit or reserve
requirements in Switzerland, and there is no restriction or requirement of
Switzerland binding on the Company which limits the availability or transfer of
foreign exchange for the purposes of the performance by the Company of its
obligations under the Credit Agreement.

 

r)                                                 Under Swiss law, neither the
Lenders nor the Administrative Agent, the Bookrunners or the Lead Arrangers will
be deemed to be resident, domiciled or carrying on any commercial activity in
Switzerland or subject to any taxation in Switzerland by reason only of the
entry into, performance or enforcement of the Credit Agreement or the
transactions contemplated thereby.

 

s)                                               It is not necessary under Swiss
law that the Lenders, the Administrative Agent, the Bookrunners or the Lead
Arrangers be authorized, qualified or otherwise entitled to carry on business in
Switzerland for their execution, delivery, performance or enforcement of the
Credit Agreement.

 

IV.                                     QUALIFICATIONS

 

This opinion is subject to the following qualifications:

 

a)                                               This opinion is limited to
matters of Swiss law as in force on the date hereof and as applied and construed
by the courts of Switzerland. We have not investigated the laws of any
jurisdiction other than Switzerland, any representations and warranties made by
the parties to the Credit Agreement or any matters of fact.

 

b)                                              Enforcement of the parties’
rights may be limited by bankruptcy, composition, reorganisation, moratorium,
liquidation, general principles of law or similar laws relating to or affecting
the enforcement of creditors’ rights generally.

 

c)                                               Enforcement in Switzerland of
judgments rendered outside Switzerland would be subject to the limitations set
forth in the Swiss Federal Code on Private International Law (Bundesgesetz über
das Internationale

 

7

--------------------------------------------------------------------------------


 

Privatrecht) and any applicable bilateral or multilateral agreements regarding
enforcement of judgments, in particular, and, without limitation to the
foregoing, the general principles of the Swiss ordre public as defined in Art.
17 and 18 of the Swiss Federal Code on Private International Law. To the extent
of our knowledge, the transactions contemplated by the Credit Agreement would
not give rise to the Swiss courts holding such transactions as a violation of
public policy outside the matters described under Section IV. Enforcement in
Switzerland of judgments rendered outside Switzerland may furthermore be limited
if the foreign court violated fundamental procedural principles as defined in
Art. 27 of the Swiss Federal Code on Private International Law or if such
enforcement would contravene the Swiss ordre public. In particular, remedies
such as an order for specific performance or an injunction are discretionary
remedies and may not be available under the laws of Switzerland where damages
are considered to be an adequate remedy. Enforcement under Swiss debt collection
and bankruptcy proceedings may only be made in Swiss francs, and the USD amount
must accordingly be converted into Swiss franc at the rate obtained on the date
of instituting the enforcement proceedings, as provided for in the Swiss Debt
Collection and Bankruptcy Act (upon
Betreibungsbegehren/Fortsetzungsbegehren/Konkurseröffnung).

 

d)                                              As a matter of mandatory Swiss
law, liability can not be limited or excluded in case of gross negligence or
willful misconduct.

 

e)                                               A final and conclusive judgment
of a New York State or a United States federal court, rendered in an action
brought in accordance with applicable law to enforce the respective obligations
of the Company under the Credit Agreement, will be recognized and enforced upon
request by the competent courts of the Swiss Confederation without a review on
the merits, provided that applicable requirements of the Swiss Private
International Law Act are satisfied, in particular that service of a complaint
filed with such New York State or United States federal court was properly
effected in accordance with Swiss law (in this respect, we note that, in case a
complaint is served in accordance with the terms and conditions of the Credit
Agreement, such service of complaint would be regarded as properly effected
under Swiss law within the limit of qualification under j) below), that the
judgment was not rendered in violation of fundamental principles of Swiss
procedural law, that a lawsuit between the same parties concerning the same case
was not first commenced or decided in Switzerland or was first decided in a
third country and such decision can be recognized, and that the judgment is not
manifestly contrary to the public order or Swiss law. For any judgment to be
admissible for enforcement in the courts of

 

8

--------------------------------------------------------------------------------


 

Switzerland, it may need to be accompanied by a duly legalized translation in
the relevant official Swiss language.

 

f)                                                 Specific performance of the
parties’ obligations may not be available in all instances, but damages may
instead be allowed when considered to be an appropriate alternative by the
competent Swiss court.

 

g)                                              Swiss courts could refuse
enforcement of any indemnity in respect of court costs and attorneys’ fees where
the court has issued an order for costs and fees.

 

h)                                             A certificate, determination,
declaration or opinion of any party to the Credit Agreement may be held by a
Swiss court not to be conclusive evidence without further proof of the material
facts.

 

i)                                                  A notice given to but not
actually received by any party to the Credit Agreement may be considered under
Swiss law not to have been properly given.

 

j)                                                  As a matter of mandatory
Swiss substantive law, any mandate, agency or power of attorney and the
appointment of an agent for service of process governed by Swiss law can be
revoked at any time, notwithstanding the appointment being stated to be
irrevocable.

 

k)                                               Based on statutory law and
generally accepted principles with respect to usury (which under Swiss
jurisprudence means interest in excess of 18% per annum), the interest and
provision fee payments under the Credit Agreement may be subject to limitations.

 

l)                                                  If interests are held at the
same or substantially the same conditions by more than ten non-banks or
outstanding loan facilities and/or private placements are owed to more than
twenty non-banks, non-banks in both cases to be defined pursuant to the banking
laws and regulations of their home jurisdiction, the payment of interest by the
Company under the Credit Document may become subject to Swiss withholding tax
levied at the rate of 35% if the amount or part of the amount relating to the
Credit Agreement is transferred directly or indirectly back to Switzerland. In
case the Company must make payments at the place of the Borrower, withholding
taxes may become due if such payments by the Company are not treated as an
abstract payment, but rather as an interest payment of the Company on behalf of
the Borrower. We believe that such payments should be treated as fulfilling
abstract payment obligations and not as interest payments and are thus not
subject to withholding tax. However, according to our knowledge there is no case
law on this subject to confirm this view. In addition, there is practice from
the Swiss tax authorities which could have the effect, that any gross up of any
Swiss withholding tax is contrary under Swiss tax law. We do not believe that
Swiss tax law

 

9

--------------------------------------------------------------------------------


 

limits an agreement inter partes whereby the Company agrees to indemnify the
Administrative Agent or a Lender for such tax withheld. In our assessment, the
tax authorities would treat the payments of the Company in such a case as 65 %
and will extrapolate the amount to 100 % leading to a withholding tax burden of
about 54 % on such payments of the Company. However, we cannot exclude that a
court would come to a contrary view on the enforceability of such gross-up
provision.

 

The opinion set forth herein is limited to the matters specifically addressed
herein, and no other opinion or opinions are expressed or may be implied or
inferred.

 

In this opinion, Swiss legal concepts are expressed in English terms and not in
their original terms. The concepts concerned may not be identical to the
concepts described by the same English terms as they exist under the laws of
other jurisdictions. This opinion may, therefore, only be relied upon subject to
the reservation that any issues of interpretation or liability arising hereunder
will be governed by Swiss law and be brought before a Swiss court.

 

We assume no obligation to advise you of any changes to this opinion that may
come to our attention after the date hereof. This opinion is exclusively
addressed to the addressees for their own use and benefit and may not be relied
upon by any other persons or copies distributed to any other person, except to
their legal and other professional advisors such as agents or attorneys,
regulators with appropriate jurisdiction and proposed assignees of the Lenders.

 

Very truly yours,

 

10

--------------------------------------------------------------------------------

 


 

EXHIBIT C-3

 

[FORM OF] OPINION OF SPECIAL NEW YORK COUNSEL

 

[See attached]

 

--------------------------------------------------------------------------------


 

Client: 92220-00249

 

June 22, 2012

 

The Lenders listed on Schedule I hereto,
                and the Agent party to the
                Credit Agreement referred to below
                (collectively, the “Lender Parties”)
                c/o Citibank, N.A., as Agent

 

Re:       The ADT Corporation — Five-Year Senior Unsecured Revolving Credit
Agreement dated as of June 22, 2012

 

Ladies and Gentlemen:

 

We have acted as special counsel to The ADT Corporation, a Delaware corporation
(the “Borrower”) and Tyco International Ltd., a Swiss company (the “Guarantor”),
in connection with the Five-Year Senior Unsecured Revolving Credit Agreement
dated as of June 22, 2012 (the “Credit Agreement”) by and among the Borrower,
the Guarantor, certain lenders as named therein (the “Lenders”) and Citibank,
N.A., as Administrative Agent (the “Agent”).  Each capitalized term used and not
defined herein has the meaning assigned to that term in the Credit Agreement.

 

This opinion is delivered pursuant to Section 4.01(b)(iii) of the Credit
Agreement.

 

In rendering this opinion, we have examined the originals or copies, certified
or otherwise identified to our satisfaction as being true copies, of the
following documents and instruments:

 

(i)    the Credit Agreement, including the Exhibits and Schedules thereto; and

 

(ii)   the Notes dated as of June 22, 2012 (the “Notes”) made by the Borrower
payable to the order of certain Lenders and delivered on the date hereof.

 

The Credit Agreement and the Notes are collectively referred to herein as the
“Financing Documents.”  The Borrower and the Guarantor are collectively referred
to herein as the “Obligors.”

 

We have assumed without independent investigation that:

 

(a)   The signatures on all documents examined by us are genuine, all
individuals executing such documents had all requisite legal capacity and

 

--------------------------------------------------------------------------------


 

competency and were duly authorized, the documents submitted to us as originals
are authentic and the documents submitted to us as certified or reproduction
copies conform to the originals;

 

(b)   Each Obligor is validly existing and, as applicable, in good standing
under the laws of its jurisdiction of organization, has all requisite power to
execute and deliver each of the Financing Documents to which it is a party and
to perform its obligations thereunder, the execution and delivery of such
Financing Documents by such Obligor and performance of its obligations
thereunder have been duly authorized by all necessary corporate or other action
and, except as specifically addressed in our opinions in paragraph 3 below, do
not violate any law, rule, regulation, order, judgment or decree applicable to
such Obligor, and such Financing Documents have been duly executed and delivered
by each such Obligor; and

 

(c)   There are no agreements or understandings between or among any of the
parties to the Financing Documents or third parties that would expand, modify or
otherwise affect the terms of the Financing Documents or the respective rights
or obligations of the parties thereunder.

 

In rendering this opinion, we have made such inquiries and examined, among other
things, originals or copies, certified or otherwise identified to our
satisfaction as being true copies, of such records, agreements, certificates,
instruments and other documents as we have considered necessary or appropriate
for purposes of this opinion.  As to certain factual matters, we have relied to
the extent we deemed appropriate and without independent investigation upon the
representations and warranties of the Obligors in the Financing Documents,
certificates of officers of the Obligors, copies of which are attached hereto
(the “Officer’s Certificates”) or certificates obtained from public officials
and others.

 

Based upon the foregoing and in reliance thereon, and subject to the
qualifications, exceptions, assumptions and limitations herein contained, we are
of the opinion that:

 

1.     Each Financing Document constitutes a legal, valid and binding obligation
of each Obligor party thereto, enforceable against it in accordance with its
terms.

 

2.     The execution and delivery by each Obligor of the Financing Documents to
which it is a party, and performance of its obligations thereunder, do not and
will not, based solely upon review of the documents identified to us in the
relevant Officer’s Certificates as constituting all contracts evidencing or
governing Material Debt (as such term is defined in the Credit Agreement) of the
Obligors, which are listed in Schedule A hereto (each a “Material Debt
Contract”), (A) result in a material breach of or default under any Material
Debt Contract or (B) result in or require the creation or imposition of any Lien
upon any assets of such Obligor under any Material Debt Contract, other than
Liens permitted by the Credit Agreement.

 

3.     The execution and delivery by each Obligor of the Financing Documents to
which it is a party, and performance of its obligations thereunder, do not and
will not violate, or

 

--------------------------------------------------------------------------------


 

require any filing with or approval of any governmental authority or regulatory
body of the State of New York or the United States of America under, any law,
rule or regulation of the State of New York or the United States of America
applicable to such Obligor that, in our experience, is generally applicable to
transactions in the nature of those contemplated by the Financing Documents.

 

4.     The Guarantor is not required to register as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

The opinions expressed above are subject to the following additional exceptions,
qualifications, limitations and assumptions:

 

A.    We render no opinion herein as to matters involving the laws of any
jurisdiction other than the State of New York and the United States of America. 
This opinion is limited to the effect of the current state of the laws of the
State of New York and the United States of America and the facts as they
currently exist.  We assume no obligation to revise or supplement this opinion
in the event of future changes in such laws or the interpretations thereof or
such facts.  Except as expressly set forth in paragraph 4 above, we express no
opinion regarding the Securities Act of 1933, as amended, or any other federal
or state securities laws, rules or regulations.

 

B.    Our opinion in paragraph 1 is subject to (i) the effect of any bankruptcy,
insolvency, reorganization, moratorium, arrangement or similar laws affecting
the rights and remedies of creditors generally (including, without limitation,
the effect of statutory or other laws regarding fraudulent transfers or
preferential transfers or distributions by corporations to stockholders) and
(ii) general principles of equity, including without limitation concepts of
materiality, reasonableness, good faith and fair dealing and the possible
unavailability of specific performance, injunctive relief or other equitable
remedies regardless of whether enforceability is considered in a proceeding in
equity or at law.

 

C.    We express no opinion regarding the effectiveness of (i) any waiver
(whether or not stated as such) under the Financing Documents of, or any consent
thereunder relating to, unknown future rights or the rights of any party thereto
existing, or duties owing to it, as a matter of law; (ii) any waiver (whether or
not stated as such) contained in the Financing Documents of rights of any party,
or duties owing to it, that is broadly or vaguely stated or does not describe
the right or duty purportedly waived with reasonable specificity;
(iii) provisions relating to indemnification, exculpation or contribution, to
the extent such provisions may be held unenforceable as contrary to public
policy or federal or state securities laws or due to the negligence or willful
misconduct of the indemnified party; (iv) any provision in any Financing
Document waiving the right to object to venue in any court; (v) any agreement to
submit to the jurisdiction of any Federal Court; (vi) any waiver of the right to
jury trial; (vii) any provision purporting to establish evidentiary standards;
(viii) any provision to the effect that every right or remedy is cumulative and
may be exercised in addition to any other right or remedy or that the election
of some particular remedy does not preclude recourse to one or more others;
(ix) the availability of damages or other remedies not specified in the
Financing Documents in respect of breach of any covenants (other than covenants
relating to the payment of principal, interest,

 

--------------------------------------------------------------------------------


 

make whole premium, indemnities and expenses); (x) any right of setoff to the
extent asserted by a participant in the rights of a Lender under the Financing
Documents; or (xi) the effect on the enforceability of the guarantee contained
in the Credit Agreement against the Guarantor of any facts or circumstances
occurring after the date hereof that would constitute a defense to the
obligation of a surety, unless such defense has been waived effectively by such
Guarantor.  In addition, we advise you that some of the provisions of the
Financing Documents may not be enforceable by a Lender acting individually (as
opposed to the Lenders acting through the Agent).

 

D.    In rendering our opinions expressed in paragraph 2 insofar as they require
interpretation of Material Debt Contracts, we express no opinion with respect
to the compliance by any Obligor with any covenants included in any Material
Debt Contract to the extent compliance depends on financial calculations or
data.

 

--------------------------------------------------------------------------------


 

This opinion is rendered as of the date hereof to the Lender Parties in
connection with the Financing Documents and may not be relied upon by any person
other than the Lender Parties or by the Lender Parties in any other context. 
The Lender Parties may not furnish this opinion or copies hereof to any other
person except (i) to bank examiners and other regulatory authorities should they
so request in connection with their examinations, (ii) to the independent
auditors and attorneys of the Lender Parties, (iii) pursuant to order or legal
process of any court or governmental agency, (iv) in connection with any legal
action to which any Lender Party is a party arising out of the transactions
contemplated by the Financing Documents, or (v) any potential permitted assignee
of or participant in the interest of any Lender Party under the Financing
Documents for its information.  Notwithstanding the foregoing, parties referred
to in clause (v) of the immediately preceding sentence who become Lenders after
the date hereof may rely on this opinion as if it were addressed to them
(provided that such delivery shall not constitute a re-issue or reaffirmation of
this opinion as of any date after the date hereof).  This opinion may not be
quoted without the prior written consent of this Firm.

 

 

Very truly yours,

 

--------------------------------------------------------------------------------

 


 

SCHEDULE I — LENDERS

 

Citibank, N.A.

 

JPMorgan Chase Bank, N.A.

 

Bank of America, N.A.

 

Barclays Bank PLC

 

Credit Suisse AG Cayman Islands Branch

 

Deutsche Bank AG New York Branch

 

Goldman Sachs Bank USA

 

Morgan Stanley Bank, N.A.

 

The Bank of New York Mellon

 

The Bank of Nova Soctia

 

Scotiabanc Inc.

 

Wells Fargo Bank, N.A.

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

MATERIAL DEBT CONTRACTS

 

1.               Indenture, dated June 9, 1998, among Tyco International Group
S.A., as issuer, Tyco International Ltd., as guarantor, and The Bank of New
York, as trustee (as supplemented by Supplemental Indentures Nos. 3, 6-8, 16,
20, 22, 2008-1, 2008-2 and 2008-3).

 

2.               Indenture, dated November 12, 2003, among Tyco International
Group S.A., Tyco International Ltd. and The Bank of New York, as trustee (as
supplemented by the First Supplemental Indenture and Supplemental Indentures
No. 3 and 2008-1).

 

3.               Five-Year Senior Credit Agreement, dated as of April 25, 2007,
among Tyco International Finance S.A., Tyco International Ltd., the lenders
party thereto and Citibank, N.A., as Administrative Agent (as amended by
Amendment No. 1, Amendment No. 2, Amendment No. 3 and Amendment No. 4 thereto).

 

4.               Commercial Paper Dealer Agreement 4(2) Program, dated April 11,
2008, among Tyco International Finance S.A., as issuer, Tyco International Ltd.,
as guarantor, and Banc of America Securities, LLC, as dealer.

 

5.               Commercial Paper Dealer Agreement 4(2) Program, dated April 11,
2008, among Tyco International Finance S.A., as issuer, Tyco International Ltd.,
as guarantor, and Barclays Capital Inc. (as assignee of Lehman Brothers Inc.),
as dealer.

 

6.               Indenture, dated January 9, 2009, among Tyco International
Finance S.A., as issuer, Tyco International Ltd., as guarantor, and Deutsche
Bank Trust Company Americas, as trustee (as supplemented by the Second
Supplemental Indenture, the Third Supplemental Indenture, the Fourth
Supplemental Indenture and the Fifth Supplemental Indenture).

 

7.               Five-Year Senior Unsecured Credit Agreement, dated as of
June 22, 2012, among Tyco International Finance S.A., Tyco International Ltd.,
the lenders party thereto and Citibank, N.A., as Administrative Agent.

 

8.               364-Day Senior Unsecured Bridge Loan Agreement, dated as of
June 22, 2012, among The ADT Corporation, Tyco International Ltd., the lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

9.               Subsidiary Guaranty, dated as of June 22, 2012, made by The ADT
Corporation in favor of Citibank, N.A., as Administrative Agent, with respect to
the Five-Year Senior Credit Agreement, dated as of April 25, 2007, among Tyco
International Finance S.A., Tyco International Ltd., the lenders party thereto
and Citibank, N.A. as Administrative Agent (as amended by Amendment No. 1,
Amendment No. 2, Amendment No. 3 and Amendment No. 4 thereto).

 

--------------------------------------------------------------------------------


 

10.         Subsidiary Guaranty, dated as of June 22, 2012, made by The ADT
Corporation in favor of Citibank, N.A., as Administrative Agent, with respect to
the Five-Year Senior Unsecured Credit Agreement, dated as of June 22, 2012,
among Tyco International Finance S.A., Tyco International Ltd., the lenders
party thereto and Citibank, N.A., as Administrative Agent.

 

--------------------------------------------------------------------------------


 

THE ADT CORPORATION

 

OFFICER’S CERTIFICATE

 

June22, 2012

 

The undersigned, Ravi Tulsyan, does hereby certify to Gibson, Dunn & Crutcher
LLP (“Gibson Dunn”), in his capacity as a Vice President and Treasurer of The
ADT Corporation, a Delaware corporation (the “Borrower”), in connection with the
Five-Year Senior Unsecured Credit Agreement dated as of June 22, 2012 (the
“Credit Agreement”) by and among the Borrower, Tyco International Ltd., a Swiss
company, certain lenders as named therein and Citibank, N.A., as Administrative
Agent, as follows:

 

1.     I am the duly elected and incumbent Vice President and Treasurer of the
Borrower and am authorized to execute this Certificate on behalf of the
Borrower.

 

2.     I recognize and acknowledge that this Certificate is being furnished to
Gibson Dunn in connection with the delivery of their legal opinion of even date
herewith pursuant to Section 4.01(b)(iii) of the Credit Agreement.  I further
understand that Gibson Dunn is relying to a material degree on this Certificate
in rendering that opinion.  On behalf of the Borrower, I hereby authorize such
reliance.

 

3.     I have asked such questions regarding the meaning of any of the
provisions of this Certificate as I have considered necessary.

 

4.     To the best of my knowledge, Schedule A attached hereto lists each
contract evidencing or governing Material Debt (as such term is defined in the
Credit Agreement) of the Borrower, including all amendments and supplements
thereto.

 

Capitalized terms used in this Certificate and not defined shall have the
meanings given to such terms in the Credit Agreement.

 

A copy of this Certificate executed and delivered by facsimile transmission
shall be valid for all purposes.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

 

 

 

 

 

Name:

Ravi Tulsyan

 

Title:

Vice President and Treasurer

 

Signature Page to ADT Officer’s Certificate for GDC Opinion

 

--------------------------------------------------------------------------------


 

SCHEDULE A — MATERIAL DEBT CONTRACTS

 

1.               364-Day Senior Unsecured Bridge Loan Agreement, dated as of
June 22, 2012, among The ADT Corporation, Tyco International Ltd., the lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

2.               Subsidiary Guaranty, dated as of June 22, 2012, made by The ADT
Corporation in favor of Citibank, N.A., as Administrative Agent, with respect to
the Five-Year Senior Credit Agreement, dated as of April 25, 2007, among Tyco
International Finance S.A., Tyco International Ltd., the lenders party thereto
and Citibank, N.A., as Administrative Agent (as amended by Amendment No. 1,
Amendment No. 2, Amendment No. 3 and Amendment No. 4 thereto).

 

3.               Subsidiary Guaranty, dated as of June 22, 2012, made by The ADT
Corporation in favor of Citibank, N.A., as Administrative Agent, with respect to
the Five-Year Senior Unsecured Credit Agreement, dated as of June 22, 2012,
among Tyco International Finance S.A., Tyco International Ltd., the lenders
party thereto and Citibank, N.A., as Administrative Agent.

 

--------------------------------------------------------------------------------


 

TYCO INTERNATIONAL LTD.

 

OFFICER’S CERTIFICATE

 

June 22, 2012

 

The undersigned, Frank Sklarsky, does hereby certify to Gibson, Dunn & Crutcher
LLP (“Gibson Dunn”), in his capacity as the Chief Financial Officer and
Executive Vice President of Tyco International Ltd., a Swiss company (the
“Guarantor”), in connection with the Five-Year Senior Unsecured Credit Agreement
dated as of June 22, 2012 (the “Credit Agreement”) by and among The ADT
Corporation, a Delaware corporation, the Guarantor, certain lenders as named
therein and Citibank, N.A., as Administrative Agent, as follows:

 

1.     I am the duly elected and incumbent Chief Financial Officer and Executive
Vice President of the Guarantor and am authorized to execute this Certificate on
behalf of the Guarantor.

 

2.     I recognize and acknowledge that this Certificate is being furnished to
Gibson Dunn in connection with the delivery of their legal opinion of even date
herewith pursuant to Section 4.01(b)(iii) of the Credit Agreement.  I further
understand that Gibson Dunn is relying to a material degree on this Certificate
in rendering that opinion.  On behalf of the Guarantor, I hereby authorize such
reliance.

 

3.     I have asked such questions regarding the meaning of any of the
provisions of this Certificate as I have considered necessary.

 

4.     To the best of my knowledge, Schedule A attached hereto lists each
contract evidencing or governing Material Debt (as such term is defined in the
Credit Agreement) of the Guarantor, including all amendments and supplements
thereto.

 

5.     No more than 45 percent of the Value of the total assets of the Guarantor
and its direct and indirect Wholly-Owned Subsidiaries on a consolidated basis
(other than Government Securities and cash items) consists of, and no more than
45 percent of the net income after taxes (for the last four fiscal quarters
combined) of the Guarantor and its Wholly-Owned Subsidiaries on a consolidated
basis is derived from, cash and cash equivalents, securities and other financial
assets (including without limitation securities or other interests in
(x) subsidiaries that are not Wholly-Owned Subsidiaries and (y) joint ventures
or other partially-owned entities that do not constitute subsidiaries) other
than Government Securities.

 

6.     Since inception, the Guarantor, together with each predecessor entity of
the Guarantor, has not held itself out as being primarily engaged in the
business of investing, reinvesting or trading in securities.  The Guarantor does
not propose to engage primarily in the business of investing, reinvesting or
trading in securities.

 

Capitalized terms used in this Certificate and not defined shall have the
meanings given to such terms in the Credit Agreement.  In addition, for purposes
of this Certificate, the following terms shall have the following meanings:

 

--------------------------------------------------------------------------------


 

“Government Security” means any security issued or guaranteed as to principal or
interest by the United States, or by a person controlled or supervised by and
acting as an instrumentality of the Government of the United States pursuant to
authority granted by the Congress of the United States, or any certificate of
deposit for any of the foregoing.

 

“Value” means (i) with respect to securities owned at the end of the last
preceding quarter for which market quotations are readily available, the market
value at the end of such quarter, (ii) with respect to other securities and
assets owned at the end of the last preceding fiscal quarter, fair value at the
end of such quarter, as determined in good faith by the board of directors of
the Guarantor, and (iii) with respect to securities and other assets acquired
after the end of the last preceding fiscal quarter, the cost thereof.

 

“Wholly-Owned Subsidiary” of the Guarantor means (i) a company 95 percent or
more of the outstanding voting securities of which are owned by the Guarantor or
by a company which, within the meaning of this paragraph, is a wholly-owned
subsidiary of the Guarantor, or (ii) with respect to a company that does not
have a board of directors, a company the sole power to otherwise direct or cause
the direction of the management and policies of which is possessed by the
Guarantor or by a company which, within the meaning of this paragraph, is a
wholly-owned subsidiary of the Guarantor.

 

A copy of this Certificate executed and delivered by facsimile transmission
shall be valid for all purposes.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

 

 

 

 

 

Name:

Frank Sklarsky

 

Title:

Chief Financial Officer and

 

 

Executive Vice President

 

Signature Page to TIL Officer’s Certificate for GDC Opinion

 

--------------------------------------------------------------------------------


 

SCHEDULE A — MATERIAL DEBT CONTRACTS

 

1.               Indenture, dated June 9, 1998, among Tyco International Group
S.A., as issuer, Tyco International Ltd., as guarantor, and The Bank of New
York, as trustee (as supplemented by Supplemental Indentures Nos. 3, 6-8, 16,
20, 22, 2008-1, 2008-2 and 2008-3).

 

2.               Indenture, dated November 12, 2003, among Tyco International
Group S.A., Tyco International Ltd. and The Bank of New York, as trustee (as
supplemented by the First Supplemental Indenture and Supplemental Indentures
No. 3 and 2008-1).

 

3.               Five-Year Senior Credit Agreement, dated as of April 25, 2007,
among Tyco International Finance S.A., Tyco International Ltd., the lenders
party thereto and Citibank, N.A., as Administrative Agent (as amended by
Amendment No. 1, Amendment No. 2, Amendment No. 3 and Amendment No. 4 thereto).

 

4.               Commercial Paper Dealer Agreement 4(2) Program, dated April 11,
2008, among Tyco International Finance S.A., as issuer, Tyco International Ltd.,
as guarantor, and Banc of America Securities, LLC, as dealer.

 

5.               Commercial Paper Dealer Agreement 4(2) Program, dated April 11,
2008, among Tyco International Finance S.A., as issuer, Tyco International Ltd.,
as guarantor, and Barclays Capital Inc. (as assignee of Lehman Brothers Inc.),
as dealer.

 

6.               Indenture, dated January 9, 2009, among Tyco International
Finance S.A., as issuer, Tyco International Ltd., as guarantor, and Deutsche
Bank Trust Company Americas, as trustee (as supplemented by the Second
Supplemental Indenture, the Third Supplemental Indenture, the Fourth
Supplemental Indenture and the Fifth Supplemental Indenture).

 

7.               Five-Year Senior Unsecured Credit Agreement, dated as of
June 22, 2012, among Tyco International Finance S.A., Tyco International Ltd.,
the lenders party thereto and Citibank, N.A., as Administrative Agent.

 

8.               364-Day Senior Unsecured Bridge Loan Agreement, dated as of
June 22, 2012, among The ADT Corporation, Tyco International Ltd., the lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

[FORM OF] SUBSIDIARY GUARANTY

 

Dated as of                           ,          

 

WHEREAS, The ADT Corporation (the “Borrower”), Tyco International Ltd., the
Lenders party thereto and Citibank, N.A., as Administrative Agent, have entered
into the Five Year Senior Unsecured Revolving Credit Agreement, dated as of
June 22 2012 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), pursuant to which the Borrower is or may be entitled,
subject to certain conditions, to borrow loans thereunder; and

 

WHEREAS, in conjunction with the transactions contemplated by the Credit
Agreement and in consideration of the financial and other support that the
Borrower has provided, and such financial and other support as the Borrower may
in the future provide, to the undersigned (together with its successors, the
“Guarantor”) and in order to induce the Lenders and the Administrative Agent to
enter into the Credit Agreement and to make extensions of credit thereunder, the
Guarantor is willing to guarantee the obligations of the Borrower under the
Credit Agreement and the Notes issued thereunder.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Guarantor hereby agrees as follows:

 

ARTICLE I

 

DEFINITIONS

 

Section 1.01 Definitions. Terms defined in the Credit Agreement and not
otherwise defined herein are used herein as therein defined, and the provisions
of Sections 1.03 and 1.04 of the Credit Agreement shall apply to this Subsidiary
Guaranty.  In addition, the following terms, as used herein, have the following
meanings:

 

“Guaranteed Obligations” means (i) all obligations of the Borrower in respect of
principal of and interest on the Loans and the Notes, (ii) all other amounts
payable by the Borrower under the Credit Agreement or any Note and (iii) all
renewals or extensions of the foregoing, in each case whether now outstanding or
hereafter arising.  The Guaranteed Obligations shall include, without
limitation, any interest, costs, fees and expenses which accrue on or with
respect to any of the foregoing and are payable by the Borrower pursuant to the
Credit Agreement or any Note, whether before or after the commencement of any
case, proceeding or other action relating to bankruptcy, insolvency or
reorganization of any one or more than one of the Obligors, and any such
interest, costs, fees and expenses that would have accrued thereon or with
respect thereto and would have been payable by the Borrower pursuant to the
Credit Agreement or Note but for the commencement of such case, proceeding or
other action.

 

--------------------------------------------------------------------------------


 

“Obligors” means, at any time, collectively, the Borrower, the Guarantor (as
defined in the Credit Agreement) and each Subsidiary Guarantor at such time.

 

ARTICLE II

 

GUARANTEE

 

Section 2.01 The Guarantee. Subject to Section 2.03, the Guarantor hereby
unconditionally and irrevocably guarantees to each of the Lenders and the
Administrative Agent the due and punctual payment of all Guaranteed Obligations
as and when the same shall become due and payable, whether at maturity, by
declaration or otherwise, according to the terms thereof.  This is a continuing
guarantee and a guarantee of payment and not merely of collection.  In case of
failure by the Borrower punctually to pay the indebtedness guaranteed hereby,
the Guarantor, subject to Section 2.03, hereby unconditionally agrees to cause
such payment to be made punctually as and when the same shall become due and
payable, whether at maturity or by declaration or otherwise, and as if such
payment were made by the Borrower.

 

Section 2.02 Guarantee Unconditional. The obligations of the Guarantor under
this Article 2 shall be unconditional and absolute and, without limiting the
generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(a) any extension, renewal, settlement, compromise, waiver or release in respect
of any obligation of any other Obligor under any Loan Document, by operation of
law or otherwise;

 

(b) any modification or amendment of or supplement to any Loan Document (other
than as specified in an amendment or waiver of this Subsidiary Guaranty effected
in accordance with Section 2.03);

 

(c) any modification, amendment, waiver, release, non-perfection or invalidity
of any direct or indirect security, or of any guaranty or other liability of any
third-party, for any obligation of any other Obligor under any Loan Document;

 

(d) any change in the corporate existence, structure or ownership of any other
Obligor, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any other Obligor or its assets or any resulting release or
discharge of any obligation of any other Obligor contained in any Loan Document;

 

(e) the existence of any claim, set-off or other rights which the Guarantor may
have at any time against any other Obligor, the Administrative Agent, any Lender
or any other Person, whether or not arising in connection with the Loan
Document; provided that nothing herein shall prevent the assertion of any such
claim by separate suit or compulsory counterclaim;

 

(f) any invalidity or unenforceability relating to or against any other Obligor
for any reason of any Loan Document, or any provision of applicable law or
regulation of any jurisdiction purporting to prohibit the payment by any other
Obligor of the principal of or interest on any Loan or any other amount payable
by any other Obligor under any Loan Document; or

 

--------------------------------------------------------------------------------


 

(g) any other act or omission to act or delay of any kind by any other Obligor,
the Administrative Agent, any Lender or any other Person or any other
circumstance whatsoever

 

that might, but for the provisions of this paragraph, constitute a legal or
equitable discharge of the obligations of the Guarantor under this Article 2.

 

Section 2.03 Limit of Liability. The Guarantor shall be liable under this
Subsidiary Guaranty only for amounts aggregating up to the largest amount that
would not render its obligations hereunder subject to avoidance under
Section 548 of Chapter 11 of Title 11 of the United States Code, as amended, or
any successor statute (the “Bankruptcy Code”) or any comparable provisions of
any other applicable law.  To the extent that the Guarantor shall be required
hereunder to pay a portion of the Guaranteed Obligations which shall exceed the
greater of (i) the amount of the economic benefit actually received by the
Guarantor from the incurrence of the Loans under the Credit Agreement and
(ii) the amount which the Guarantor would otherwise have paid if the Guarantor
had paid the aggregate amount of the Guaranteed Obligations (excluding the
amount thereof repaid by the Borrower and any other Subsidiary Guarantors) in
the same proportion as the Guarantor’s net worth at the date enforcement
hereunder is sought bears to the aggregate net worth of all the Subsidiary
Guarantors at the date enforcement hereunder is sought (the “Contribution
Percentage”), then the Guarantor shall have a right of contribution against each
other Subsidiary Guarantor who has made payments in respect of the Guaranteed
Obligations to and including the date enforcement hereunder is sought in an
aggregate amount less than such other Subsidiary Guarantor’s Contribution
Percentage of the aggregate payments made to and including the date enforcement
hereunder is sought by all Subsidiary Guarantors in respect of the Guaranteed
Obligations; provided that no Subsidiary Guarantor may take any action to
enforce such right until the Guaranteed Obligations (other than contingent
indemnification obligations with respect to unasserted claims) have been
indefeasibly paid in full and the Commitments have been terminated, it being
expressly recognized and agreed by all parties hereto that the Guarantor’s right
of contribution arising pursuant to this Section 2.03 against any other
Subsidiary Guarantor shall be expressly junior and subordinate to such other
Subsidiary Guarantor’s obligations and liabilities in respect of the Guaranteed
Obligations and any other obligations owing under any Subsidiary Guaranty.  All
parties hereto recognize and agree that, except for any right of contribution
arising pursuant to this Section 2.03, each Subsidiary Guarantor who makes any
payment in respect of the Guaranteed Obligations shall have no right of
contribution or subrogation against any other Subsidiary Guarantor in respect of
such payment.  The Guarantor recognizes and acknowledges that the rights to
contribution arising hereunder shall constitute an asset in favor of the party
entitled to such contribution. In this connection, the Guarantor has the right
to waive its contribution right against any other Subsidiary Guarantor to the
extent that after giving effect to such waiver the Guarantor would remain
solvent, in the determination of the Required Lenders.

 

Section 2.04 Discharge; Reinstatement in Certain Circumstances. Subject to
Section 4.06, the Guarantor’s obligations under this Article II shall remain in
full force and effect until the Commitments are terminated and the principal of
and interest on the Loans and all other amounts payable by the Borrower under
the Loan Documents shall have been paid in full.  If at any time any payment of
the principal of or interest on any Loan or any other amount payable by the
Borrower under any Loan Document is rescinded or must be otherwise restored or
returned

 

--------------------------------------------------------------------------------


 

upon the insolvency, bankruptcy or reorganization of any other Obligor or
otherwise, the Guarantor’s obligations under this Article II with respect to
such payment shall be reinstated at such time as though such payment had become
due but had not been made at such time.

 

Section 2.05 Waiver. The Guarantor irrevocably waives acceptance hereof,
presentment, demand, protest and any notice not provided for herein, as well as
any requirement that at any time any action be taken by any Person against any
other Obligor or any other Person.

 

Section 2.06 Subrogation and Contribution. (a)  The Guarantor irrevocably waives
any and all rights to which it may be entitled, by operation of law or
otherwise, upon making any payment hereunder (i) to be subrogated to the rights
of the payee against the Borrower with respect to such payment or otherwise to
be reimbursed, indemnified or exonerated by any other Obligor in respect thereof
or (ii) to receive any payment, in the nature of contribution or for any other
reason, from any other Obligor with respect to such payment.

 

(b) Notwithstanding the provision of subsection (a) of this Section 2.06, the
Guarantor shall have and be entitled to (i) all rights of subrogation or
contribution otherwise provided by law in respect of any payment it may make or
be obligated to make under this Subsidiary Guaranty and (ii) all claims (as
defined under the Bankruptcy Code) it would have against any Obligor or any
other Subsidiary Guarantor (each an “Other Party”) in the absence of subsection
(a) of this Section 2.06 and to assert and enforce the same, in each case on and
after, but at no time prior to, the date (the “Subrogation Trigger Date”) which
is one year and five days after the Maturity Date if, but only if, (x) no
Default or Event of Default of the type described in Article VI of the Credit
Agreement with respect to the relevant Other Party has existed at any time on
and after the Subrogation Trigger Date; and (y) the existence of the Guarantor’s
rights under this clause (b) would not make the Guarantor a creditor (as defined
in the Bankruptcy Code) of such Other Party in any insolvency, bankruptcy,
reorganization or similar proceeding commenced on or prior to the Subrogation
Trigger Date.

 

Section 2.07 Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Borrower under the Loan Documents is stayed upon the
insolvency, bankruptcy or reorganization of the Borrower, all such amounts
otherwise subject to acceleration under the terms of the Loan Documents shall
nonetheless be payable by the Guarantor hereunder forthwith on demand by the
Administrative Agent made at the request of the Required Lenders.

 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

The Guarantor represents and warrants to the Administrative Agent and the
Lenders that:

 

Section 3.01 Corporate Existence and Power. The Guarantor is a corporation duly
incorporated, validly existing and in good standing under the laws of
[                       ].

 

Section 3.02 Corporate and Governmental Authorization; No Contravention. The
execution, delivery and performance by the Guarantor of this Subsidiary
Guaranty:

 

--------------------------------------------------------------------------------


 

(a) are within the Guarantor’s corporate powers;

 

(b) have been duly authorized by all necessary corporate action on the part of
the Guarantor;

 

(c) require no action by or in respect of, or filing with, any Governmental
Authority on the part of the Guarantor; and

 

(d) do not contravene, or constitute a default by the Guarantor under, any
provision of (i) applicable law or regulation, (ii) the certificate of
incorporation or by-laws of the Guarantor or (iii) any agreement or instrument
evidencing or governing Debt of the Guarantor or any other material agreement,
judgment, injunction, order, decree or other instrument binding upon the
Guarantor.

 

Section 3.03 Binding Effect. This Subsidiary Guaranty constitutes a valid and
binding obligation of the Guarantor.

 

Section 3.04 Not an Investment Company. The Guarantor is not an “investment
company” as defined in, or subject to regulation under, the Investment Company
Act of 1940.

 

ARTICLE IV

 

MISCELLANEOUS

 

Section 4.01 Notices. All notices, requests and other communications to be made
to or by the Guarantor hereunder shall be in writing (including, without
limitation, bank wire, telex, facsimile transmission, Approved Electronic
Communication or similar writing) and shall be given: (a) if to the Guarantor,
to it at its address or by Approved Electronic Communication as set forth on the
signature pages hereof or such other address, website or email address as the
Guarantor may hereafter specify for the purpose by notice to the Administrative
Agent and (b) if to any party to the Credit Agreement, to it at its address or
by Approved Electronic Communication as specified in or pursuant to the Credit
Agreement.  Each such notice, request or other communication shall be effective
(i) if given by Approved Electronic Communication, when confirmation of receipt
thereof is received by the sender, (ii) if given by mail, 72 hours after such
communication is deposited in the mails with first class postage prepaid,
addressed as aforesaid or (iii) if given by any other means, when delivered at
the address specified in this Section 4.01.

 

Section 4.02 No Waiver. No failure or delay by the Administrative Agent or any
Lender in exercising any right, power or privilege under this Subsidiary
Guaranty or any other Loan Document shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein and therein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

 

--------------------------------------------------------------------------------


 

Section 4.03 Amendments and Waivers. Any provision of this Subsidiary Guaranty
may be amended or waived if, and only if, such amendment or waiver is entered
into in accordance with Section 10.02 of the Credit Agreement.

 

Section 4.04 Successors and Assigns. This Subsidiary Guaranty is for the benefit
of the Lenders and the Administrative Agent and their respective successors and
assigns and, in the event of an assignment of the Loans, the Notes or other
amounts payable under the Loan Documents, the rights hereunder, to the extent
applicable to the indebtedness so assigned, shall be transferred with such
indebtedness.  All provisions of this Subsidiary Guaranty shall be binding upon
the Guarantor and its successors and assigns.

 

Section 4.05 Taxes. All payments by the Guarantor hereunder shall be made free
and clear of Taxes and otherwise in accordance with Section 9.05 of the Credit
Agreement (which Section, including, but not limited to, the indemnification
provisions contained therein, is hereby incorporated by reference as if set
forth herein; provided that each reference contained therein to an Obligor shall
be a reference to the Guarantor).

 

Section 4.06 Effectiveness. (a) This Subsidiary Guaranty shall become effective
when the Administrative Agent shall have received a counterpart hereof signed by
the Guarantor.

 

(b) The Guarantor may at any time elect to terminate this Subsidiary Guaranty
and its obligations hereunder if (i) after giving effect thereto, no Default
shall have occurred and be continuing; and (ii) at such time the Guarantor does
not have in effect a guarantee, the effect of which would require the Guarantor
to be a Subsidiary Guarantor under the terms of Section 5.12 of the Credit
Agreement.  If the Guarantor so elects to terminate this Subsidiary Guaranty, it
shall give the Administrative Agent notice to such effect, which notice shall be
accompanied by a certificate of a Responsible Officer to the effect that, after
giving effect to such termination, no Default shall have occurred and be
continuing.  The Administrative Agent may if it so elects conclusively rely on
such certificate.  Upon receipt of such notice and such certificate, unless the
Administrative Agent determines that a Default shall have occurred and be
continuing, the Administrative Agent shall promptly deliver to the Guarantor the
counterpart of this Subsidiary Guaranty delivered to the Administrative Agent
pursuant to Section 4.06(a), and upon such delivery this Subsidiary Guaranty
shall terminate and the Guarantor shall have no further obligations hereunder.
In addition to the foregoing, this Subsidiary Guaranty may be terminated and
released in accordance with the terms of the penultimate paragraph of
Section 7.08 of the Credit Agreement.

 

Section 4.07 GOVERNING LAW; SUBMISSION TO JURISDICTION. (a) THIS SUBSIDIARY
GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAW OF THE
STATE OF NEW YORK.  THE GUARANTOR HEREBY SUBMITS TO THE EXCLUSIVE JURISDICTION
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF
ANY NEW YORK STATE COURT SITTING IN NEW YORK CITY FOR PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS SUBSIDIARY GUARANTY OR THE
TRANSACTIONS CONTEMPLATED HEREBY.  THE GUARANTOR IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY

 

--------------------------------------------------------------------------------


 

OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

If the Guarantor is not organized under the laws of the United States of America
or a State thereof:

 

Appointment of Agent for Service of Process. The Guarantor hereby irrevocably
designates and appoints CT Corporation System, having an office on the date
hereof at 111 Eighth Avenue, New York, New York 10011, as its authorized agent,
to accept and acknowledge on its behalf service or any and all process which may
be served in any suit, action or proceeding of the nature referred to in
subsection (a) above in any federal or New York State court sitting in New York
City.  The Guarantor represents and warrants that such agent has agreed in
writing to accept such appointment and that a true copy of such designation and
acceptance has been delivered to the Administrative Agent. Such designation and
appointment shall be irrevocable until all principal and interest and all other
amounts payable hereunder shall have been paid in full in accordance with the
provisions hereof.  If such agent shall cease so to act, the Guarantor covenants
and agrees to designate irrevocably and appoint without delay another such agent
satisfactory to the Administrative Agent and to deliver promptly to the
Administrative Agent evidence in writing of such other agent’s acceptance of
such appointment.

 

Service of Process. The Guarantor hereby consents to process being served in any
suit, action, or proceeding of the nature referred to in subsection (a) above in
any federal or New York State court sitting in New York City by service of
process upon the agent of the Guarantor, as the case may be, for service of
process in such jurisdiction appointed as provided in subsection (b)(i) above;
provided that, to the extent lawful and possible, written notice of said service
upon such agent shall be mailed by registered airmail, postage prepaid, return
receipt requested, to the Guarantor at its address specified on the signature
pages hereof or to any other address of which the Guarantor shall have given
written notice to the Administrative Agent.  The Guarantor irrevocably waives,
to the fullest extent permitted by law, all claim of error by reason of any such
service and agrees that such service shall be deemed in every respect effective
service of process upon the Guarantor in any such suit, action or proceeding and
shall, to the fullest extent permitted by law, be taken and held to be valid and
personal service upon and personal delivery to the Guarantor.

 

No Limitation on Service or Suit. Nothing in this Section 4.07 shall affect the
right of the Administrative Agent or any Lender to serve process in any other
manner permitted by law or limit the right of the Administrative Agent or any
Lender to bring proceedings against the Guarantor in the courts of any
jurisdiction or jurisdictions.

 

Waiver of Immunities. To the extent permitted by applicable law, if the
Guarantor has or hereafter may acquire any immunity (sovereign or otherwise)
from any legal action, suit or proceeding, from jurisdiction of any court or
from set-off or any legal process (whether service or notice, attachment prior
to judgment, attachment in aid of execution of judgment, execution of judgment
or otherwise) with respect to itself or any of its property, the Guarantor
hereby

 

--------------------------------------------------------------------------------


 

irrevocably waives and agrees not to plead or claim such immunity in respect of
its obligations under this Subsidiary Guaranty.  The Guarantor agrees that the
waivers set forth above shall be to the fullest extent permitted under the
Foreign Sovereign Immunities Act of 1976 of the United States of America and are
intended to be irrevocable and not subject to withdrawal for purposes of such
Act.

 

Section 4.08 WAIVER OF JURY TRIAL. THE GUARANTOR HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS SUBSIDIARY GUARANTY OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

Section 4.09 Judgment Currency. If, under any applicable law and whether
pursuant to a judgment being made or registered against the Guarantor or for any
other reason, any payment under or in connection with this Subsidiary Guaranty
is made or satisfied in the Other Currency, then, to the extent that the payment
(when converted into the Required Currency at the rate of exchange on the date
of payment or, if it is not practicable for the Payee to purchase the Required
Currency with the Other Currency on the date of payment, at the rate of exchange
as soon thereafter as it is practicable for it to do so) actually received by
the Payee falls short of the amount due under the terms of this Subsidiary
Guaranty, the Guarantor shall, to the extent permitted by law, as a separate and
independent obligation, indemnify and hold harmless the Payee against the amount
of such shortfall.  For the purpose of this Section, “rate of exchange” means
the rate at which the Payee is able on the relevant date to purchase the
Required Currency with the Other Currency and shall take into account any
premium and other costs of exchange.

 

IN WITNESS WHEREOF, the Guarantor has caused this instrument to be duly executed
by its authorized officer as of the date first above written.[GUARANTOR]

 

 

By:

 

Name:

 

Title:

 

 

 

Address:

 

Email:

 

--------------------------------------------------------------------------------


 

EXHIBIT E

 

[FORM OF] COMMITMENT INCREASE NOTICE

 

Citibank, N.A., 
as Administrative Agent for the Lenders 
party to the Credit Agreement referred to below,
1615 BRETT RD, Building #3
New Castle, DE 19720
Attention: Bank Loans Syndications Department
Fax: (212) 994-0961

 

 

[Date]

 

Ladies and Gentlemen:

 

The undersigned, The ADT Corporation (the “Borrower”), refers to the Credit
Agreement, dated as of June 22, 2012 (as amended or modified from time to time,
the “Credit Agreement”; the terms defined therein being used herein as therein
defined), among the Borrower, Tyco International Ltd., as Guarantor, the Lenders
party thereto and Citibank N.A., as Administrative Agent, and hereby gives you
notice pursuant to Section 2.15 of the Credit Agreement that the Borrower hereby
requests a Commitment Increase under the Credit Agreement and, in that
connection, sets forth below the information relating to such Commitment
Increase (the “Proposed Commitment Increase”) as required by Section 2.15(a) of
the Credit Agreement:

 

(1)                The Business Day of the Proposed Commitment Increase is [•]
[•], 201[•], and such date is at least 90 days prior to the Maturity Date;

 

(2) The amount of the Proposed Commitment Increase is $[•];

 

(3)                          [Insert name of Lender/third-party financial
institution] is willing to participate in the Proposed Commitment Increase in
the amount of $[•]; and

 

(4)                                After giving effect to the Commitment
Increase, the Commitments will not exceed $1,000,000,000.

 

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the Proposed Commitment Increase:

 

(a)                                The representations and warranties of the
Obligors set forth in Article III of the Credit Agreement or any other Loan
Document are and will be true and correct in all material respects, both before
and after giving effect to such Proposed Commitment Increase, as though made on
such date, or, if any such

 

--------------------------------------------------------------------------------


 

representation or warranty was made as of a specific date, such representation
and warranty was true and correct in all material respects on and as of such
date; and

 

(b)                               At the time of and immediately after giving
effect to such Proposed Commitment Increase, no Default has occurred and is
continuing.

 

 

Very truly yours,

 

 

 

THE ADT CORPORATION

 

 

 

By

 

 

Title:

 

 

--------------------------------------------------------------------------------